Exhibit 10.01

SECURITIES PURCHASE AGREEMENT

SECURITIES PURCHASE AGREEMENT (the “Agreement”), dated as of September 15, 2006,
by and among Brooke Corporation, a Kansas corporation, with headquarters located
at 10950 Grandview Drive, Suite 600, Overland Park, Kansas 66210
(the ”Company”), and the investors listed on the Schedule of Buyers attached
hereto (individually, a “Buyer” and collectively, the “Buyers”).

WHEREAS:

A. The Company and each Buyer is executing and delivering this Agreement in
reliance upon the exemption from securities registration afforded by
Section 4(2) of the Securities Act of 1933, as amended (the “1933 Act”), and
Rule 506 of Regulation D (“Regulation D”) as promulgated by the United States
Securities and Exchange Commission (the “SEC”) under the 1933 Act.

B. The Company has authorized a new series of convertible preferred stock of the
Company designated as 13% Perpetual Convertible Preferred Stock Series 2006, the
terms of which are set forth in the certificate of designation for such series
of preferred stock (the “Certificate of Designations”) in the form attached
hereto as Exhibit A (together with any convertible preferred shares issued in
replacement thereof in accordance with the terms thereof, the “Preferred
Shares”), which Preferred Shares shall be convertible into the Company’s common
stock, par value $0.01 per share (the “Common Stock”), in accordance with the
terms of the Certificate of Designations.

C. Each Buyer wishes to purchase, and the Company wishes to sell, upon the terms
and conditions stated in this Agreement, (i) that aggregate number of Preferred
Shares set forth opposite such Buyer’s name in column (3) on the Schedule of
Buyers (which aggregate number for all Buyers shall be 20,000) initially
convertible into 1,176,471 shares of Common Stock (as converted, collectively,
the “Conversion Shares”) and (ii) Warrants in substantially the form attached
hereto as Exhibit B (the “Warrants”), to acquire that number of shares of Common
Stock (as exercised, collectively, the “Warrant Shares”) set forth opposite such
Buyer’s name in column (4) on the Schedule of Buyers.

D. Contemporaneously with the execution and delivery of this Agreement, the
parties hereto are executing and delivering a Registration Rights Agreement,
substantially in the form attached hereto as Exhibit C (the “Registration Rights
Agreement”), pursuant to which the Company has agreed to provide certain
registration rights with respect to the Registrable Securities (as defined in
the Registration Rights Agreement), under the 1933 Act and the rules and
regulations promulgated thereunder, and applicable state securities laws.

E. The Preferred Shares, the Conversion Shares, the Warrants and the Warrant
Shares are collectively referred to herein as the “Securities”.



--------------------------------------------------------------------------------

NOW, THEREFORE, the Company and each Buyer hereby agree as follows:

 

  1. PURCHASE AND SALE OF PREFERRED STOCK AND WARRANTS.

(a) Preferred Shares and Warrants. Subject to the satisfaction (or waiver) of
the conditions set forth in Sections 6 and 7 below, the Company shall issue and
sell to each Buyer, and each Buyer severally, but not jointly, agrees to
purchase from the Company on the Closing Date (as defined below), the number of
Preferred Shares as is set forth opposite such Buyer’s name in column (3) on the
Schedule of Buyers, along with Warrants to acquire that number of Warrant Shares
as is set forth opposite such Buyer’s name in column (4) on the Schedule of
Buyers.

(b) Closing. The closing (the “Closing”) of the purchase of the Preferred Shares
and the Warrants by the Buyers shall occur at the offices of Schulte Roth &
Zabel LLP, 919 Third Avenue, New York, New York 10022. The date and time of the
Closing (the “Closing Date”) shall be 10:00 a.m., New York City Time, on the
date hereof after the notification of satisfaction (or waiver) of the conditions
to the Closing set forth in Sections 6 and 7 below (or such other date and time
as is mutually agreed to by the Company and each Buyer).

(c) Purchase Price. The aggregate purchase price for the Preferred Shares and
the Warrants to be purchased by each Buyer (the “Purchase Price”) shall be the
amount set forth opposite such Buyer’s name in column (5) on the Schedule of
Buyers. Each Buyer shall pay $730 for each Preferred Share and related Warrants
to be purchased by such Buyer at the Closing. The Company and the Buyers agree
that in consideration for the discounted Purchase Price, dividends are not being
paid on the Preferred Stock until the second anniversary of the Closing Date
except as otherwise provided in the Certificate of Designtations.

(d) Form of Payment. On the Closing Date, (A) each Buyer shall pay its portion
of the Purchase Price to the Company for the Preferred Shares and the Warrants
to be issued and sold to such Buyer at the Closing, by wire transfer of
immediately available funds in accordance with the Company’s written wire
instructions (less the amount withheld pursuant to Section 4(g)) and (B) the
Company shall deliver to each Buyer the Preferred Shares (in such denominations
as is set forth opposite such Buyer’s name in column (3) on the Schedule of
Buyers), along with the Warrants (exercisable for the number of shares of Common
Stock as is set forth opposite such Buyer’s name in column (4) on the Schedule
of Buyers), each duly executed on behalf of the Company and registered in the
name of such Buyer or its designee.

 

  2. BUYER’S REPRESENTATIONS AND WARRANTIES.

Each Buyer represents and warrants with respect to only itself that:

(a) Organization; Authority. Such Buyer is an entity duly organized, validly
existing and in good standing under the laws of the jurisdiction of its
organization with the requisite power and authority to enter into and to
consummate the transactions contemplated by the Transaction Documents (as
defined below) to which it is a party and otherwise to carry out its obligations
hereunder and thereunder.

(b) No Public Sale or Distribution. Such Buyer is (i) acquiring the Preferred
Shares and the Warrants, (ii) upon conversion of the Preferred Shares will
acquire the Conversion Shares, and (iii) upon exercise of the Warrants will
acquire the Warrant Shares, in

 

- 2 -



--------------------------------------------------------------------------------

each case, for its own account and not with a view towards, or for resale in
connection with, the public sale or distribution thereof, except pursuant to
sales registered or exempted under the 1933 Act; provided, however, that by
making the representations herein, such Buyer does not agree to hold any of the
Securities for any minimum or other specific term and reserves the right to
dispose of the Securities at any time in accordance with or pursuant to a
registration statement or an exemption under the 1933 Act. Such Buyer is
acquiring the Securities hereunder in the ordinary course of its business. Such
Buyer does not presently have any agreement or understanding, directly or
indirectly, with any Person to distribute any of the Securities.

(c) Accredited Investor Status. Such Buyer is an institutional “accredited
investor” as that term is defined in Rule 501(a)(1), (2), (3), (7) or (8) of
Regulation D.

(d) Reliance on Exemptions. Such Buyer understands that the Securities are being
offered and sold to it in reliance on specific exemptions from the registration
requirements of United States federal and state securities laws and that the
Company is relying in part upon the truth and accuracy of, and such Buyer’s
compliance with, the representations, warranties, agreements, acknowledgments
and understandings of such Buyer set forth herein in order to determine the
availability of such exemptions and the eligibility of such Buyer to acquire the
Securities.

(e) Information. Such Buyer and its advisors, if any, have been furnished with
all materials relating to the business, finances and operations of the Company
and materials relating to the offer and sale of the Securities which have been
requested by such Buyer. Such Buyer and its advisors, if any, have been afforded
the opportunity to ask questions of the Company. Neither such inquiries nor any
other due diligence investigations conducted by such Buyer or its advisors, if
any, or its representatives shall modify, amend or affect such Buyer’s right to
rely on the Company’s representations and warranties contained herein. Such
Buyer understands that its investment in the Securities involves a high degree
of risk. Such Buyer has sought such accounting, legal and tax advice as it has
considered necessary to make an informed investment decision with respect to its
acquisition of the Securities.

(f) No Governmental Review. Such Buyer understands that no United States federal
or state agency or any other government or governmental agency has passed on or
made any recommendation or endorsement of the Securities or the fairness or
suitability of the investment in the Securities nor have such authorities passed
upon or endorsed the merits of the offering of the Securities.

(g) Transfer or Resale. Such Buyer understands that except as provided in the
Registration Rights Agreement: (i) the Securities have not been and are not
being registered under the 1933 Act or any state securities laws, and may not be
offered for sale, sold, assigned or transferred unless (A) subsequently
registered thereunder, (B) such Buyer shall have delivered to the Company an
opinion of counsel, in a form reasonably acceptable to the Company, to the
effect that such Securities to be sold, assigned or transferred may be sold,
assigned or transferred pursuant to an exemption from such registration, or
(C) such Buyer provides the Company with reasonable assurance that such
Securities can be sold, assigned or transferred pursuant to Rule 144 or Rule
144A promulgated under the 1933 Act, as amended, (or a successor rule thereto)
(collectively, “Rule 144”); (ii) any sale of the Securities made in reliance on
Rule 144 may be

 

- 3 -



--------------------------------------------------------------------------------

made only in accordance with the terms of Rule 144 and further, if Rule 144 is
not applicable, any resale of the Securities under circumstances in which the
seller (or the Person (as defined in Section 3(s)) through whom the sale is
made) may be deemed to be an underwriter (as that term is defined in the 1933
Act) may require compliance with some other exemption under the 1933 Act or the
rules and regulations of the SEC thereunder; and (iii) neither the Company nor
any other Person is under any obligation to register the Securities under the
1933 Act or any state securities laws or to comply with the terms and conditions
of any exemption thereunder. The Securities may be pledged to an institutional
“accredited investor” in connection with a bona fide margin account or other
loan or financing arrangement secured by the Securities and such pledge of
Securities shall not be deemed to be a transfer, sale or assignment of the
Securities hereunder, and no Buyer effecting a pledge of Securities shall be
required to provide the Company with any notice thereof or otherwise make any
delivery to the Company pursuant to this Agreement or any other Transaction
Document (as defined in Section 3(b)), including, without limitation, this
Section 2(g).

(h) Legends. Such Buyer understands that the certificates or other instruments
representing the Preferred Shares and the Warrants and, until such time as the
resale of the Conversion Shares and the Warrant Shares have been registered
under the 1933 Act as contemplated by the Registration Rights Agreement, the
stock certificates representing the Conversion Shares and the Warrant Shares,
except as set forth below, shall bear any legend as required by the “blue sky”
laws of any state and a restrictive legend in substantially the following form
(and a stop-transfer order may be placed against transfer of such stock
certificates):

[NEITHER THE ISSUANCE AND SALE OF THE SECURITIES REPRESENTED BY THIS CERTIFICATE
NOR THE SECURITIES INTO WHICH THESE SECURITIES ARE [CONVERTIBLE] [EXERCISABLE]
HAVE BEEN][THE SECURITIES REPRESENTED BY THIS CERTIFICATE HAVE NOT BEEN]
REGISTERED UNDER THE SECURITIES ACT OF 1933, AS AMENDED, OR APPLICABLE STATE
SECURITIES LAWS. THE SECURITIES MAY NOT BE OFFERED FOR SALE, SOLD, TRANSFERRED
OR ASSIGNED (I) IN THE ABSENCE OF (A) AN EFFECTIVE REGISTRATION STATEMENT FOR
THE SECURITIES UNDER THE SECURITIES ACT OF 1933, AS AMENDED, OR (B) AN OPINION
OF COUNSEL, IN A FORM REASONABLY ACCEPTABLE TO THE COMPANY, THAT REGISTRATION IS
NOT REQUIRED UNDER SAID ACT AND APPLICABLE STATE SECURITIES LAWS OR (II) UNLESS
SOLD PURSUANT TO RULE 144 UNDER SAID ACT. NOTWITHSTANDING THE FOREGOING, THE
SECURITIES MAY BE PLEDGED TO AN INSTITUTIONAL “ACCREDITED INVESTOR”, AS SUCH
TERM IS DEFINED IN RULE 510(A) OF REGULATION D, PURSUANT TO AN AVAILABLE
EXEMPTION FROM REGISTRATION UNDER THE 1933 ACT IN CONNECTION WITH A BONA FIDE
MARGIN ACCOUNT OR OTHER LOAN OR FINANCING ARRANGEMENT SECURED BY THE SECURITIES.

The legend set forth above shall be removed and the Company shall issue a
certificate without such legend to the holder of the Securities upon which it is
stamped, if, unless otherwise required by state securities laws, (i) such
Securities are registered for resale under the 1933 Act, (ii) in

 

- 4 -



--------------------------------------------------------------------------------

connection with a sale, assignment or other transfer, such holder provides the
Company with an opinion of counsel, in a generally acceptable form, to the
effect that such sale, assignment or transfer of the Securities may be made
pursuant to Rule 144, or (iii) such holder provides the Company with reasonable
assurance that the Securities can be sold, assigned or transferred pursuant to
Rule 144(k).

(i) Validity; Enforcement. This Agreement and the Registration Rights Agreement
have been duly and validly authorized, executed and delivered on behalf of such
Buyer and shall constitute the legal, valid and binding obligations of such
Buyer enforceable against such Buyer in accordance with their respective terms,
except as such enforceability may be limited by general principles of equity or
to applicable bankruptcy, insolvency, reorganization, moratorium, liquidation
and other similar laws relating to, or affecting generally, the enforcement of
applicable creditors’ rights and remedies.

(j) No Conflicts. The execution, delivery and performance by such Buyer of this
Agreement and the Registration Rights Agreement and the consummation by such
Buyer of the transactions contemplated hereby and thereby will not (i) result in
a violation of the organizational documents of such Buyer or (ii) conflict with,
or constitute a default (or an event which with notice or lapse of time or both
would become a default) under, or give to others any rights of termination,
amendment, acceleration or cancellation of, any agreement, indenture or
instrument to which such Buyer is a party, or (iii) result in a violation of any
law, rule, regulation, order, judgment or decree (including federal and state
securities laws) applicable to such Buyer, except in the case of clauses
(ii) and (iii) above, for such conflicts, defaults, rights or violations which
would not, individually or in the aggregate, reasonably be expected to have a
material adverse effect on the ability of such Buyer to perform its obligations
hereunder.

(k) Residency. Such Buyer is a resident of that jurisdiction specified below its
address on the Schedule of Buyers.

(l) Legal Investment. Such Buyer acknowledges that the Company has not provided
any advice as to whether the Securities are a suitable investment or whether the
Securities constitute a legal investment for such Buyer.

(m) Certain Trading Activities. Other than with respect to the transactions
contemplated herein, since the time that such Buyer was first contacted by the
Company, either of the Agents or any other Person regarding this investment in
the Company neither the Buyer nor any Affiliate of such Buyer which (x) had
knowledge of the transactions contemplated hereby, (y) has or shares discretion
relating to such Buyer’s investments or trading or information concerning such
Buyer’s investments and (z) is subject to such Buyer’s review or input
concerning such Affiliate’s investments or trading (collectively, “Trading
Affiliates”) has directly or indirectly, nor has any Person acting on behalf of
or pursuant to any understanding with such Buyer or Trading Affiliate, effected
or agreed to effect any transactions in the securities of the Company. Such
Buyer hereby covenants and agrees not to, and shall cause its Trading Affiliates
not to, engage, directly or indirectly, in any transactions in the securities of
the Company or involving the Company’s securities during the period from the
date hereof until such time as (i) the transactions contemplated by this
Agreement are first publicly announced as described in Section 4(i) hereof or
(ii) this Agreement is terminated in full pursuant to Section 8 hereof.

 

- 5 -



--------------------------------------------------------------------------------

(n) Short Sales and Restricted Securities. Each Buyer understands and
acknowledges, severally and not jointly with any other Buyer, that the SEC
currently takes the position that coverage of short sales of shares of the
Common Stock “against the box” prior to the Effective Date of the Registration
Statement with the Conversion Shares or Warrant Shares issued hereunder is a
violation of Section 5 of the 1933 Act, as set forth in Item 65, Section 5 under
Section A, of the Manual of Publicly Available Telephone Interpretations, dated
July 1997, compiled by the Office of Chief Counsel, Division of Corporation
Finance (“Telephone Interpretation A65”). Accordingly, each Buyer agrees to
comply with Telephone Interpretation A65.

 

  3. REPRESENTATIONS AND WARRANTIES OF THE COMPANY.

The Company represents and warrants to each of the Buyers as of the date hereof
that:

(a) Organization and Qualification. The Company and its “Subsidiaries” (which
for purposes of this Agreement means any “Significant Subsidiary” as such term
is defined in Rule 1-02 of Regulation S-X of the 1933 Act) and Brooke Agency
Services Company LLC a Delaware limited liability company are entities duly
organized and validly existing and in good standing under the laws of the
jurisdiction in which they are formed, and have the requisite power and
authorization to own their properties and to carry on their business as now
being conducted. Each of the Company and its Subsidiaries is duly qualified as a
foreign entity to do business and is in good standing in every jurisdiction in
which its ownership of property or the nature of the business conducted by it
makes such qualification necessary, except to the extent that the failure to be
so qualified or be in good standing would not reasonably be expected to have a
Material Adverse Effect. As used in this Agreement, “Material Adverse Effect”
means any material adverse effect on the business, properties, assets,
operations, results of operations, condition (financial or otherwise) or
prospects of the Company, its Subsidiaries, individually or taken as a whole, or
on the transactions contemplated hereby or in the other Transaction Documents or
by the agreements and instruments to be entered into in connection herewith or
therewith, or on the authority or ability of the Company to perform its
obligations under the Transaction Documents (as defined below). The Company has
no Subsidiaries except as set forth on Schedule 3(a). Notwithstanding the
foregoing, the entities in which the Company, directly or indirectly, owns any
of the capital stock or holds an equity or similar interest which are not
Subsidiaries, taken as whole, do not have operations, income or assets which are
material to the Company and its Subsidiaries, individually, or taken as a whole.

(b) Authorization; Enforcement; Validity. The Company has the requisite power
and authority to enter into and perform its obligations under this Agreement,
the Certificate of Designations, the Warrants, the Registration Rights
Agreement, the Irrevocable Transfer Agent Instructions (as defined in
Section 5(b)) and each of the other agreements entered into by the parties
hereto in connection with the transactions contemplated by this Agreement
(collectively, the “Transaction Documents”) and to issue the Securities in
accordance with the terms hereof and thereof. The execution and delivery of the
Transaction Documents by the

 

- 6 -



--------------------------------------------------------------------------------

Company and the consummation by the Company of the transactions contemplated
hereby and thereby, including, without limitation, the issuance of the Preferred
Shares, the reservation for issuance and the issuance of the Conversion Shares
issuable upon conversion of the Preferred Shares, the issuance of the Warrants
and the reservation for issuance and issuance of the Warrant Shares issuable
upon exercise of the Warrants, have been duly authorized by the Company’s board
of directors and (other than the filing with the SEC of one or more Registration
Statements in accordance with the requirements of the Registration Rights
Agreement and any other filings as may be required by any state securities
agencies or the NASD) no further filing, consent, or authorization is required
by the Company, its board of directors or its stockholders. This Agreement and
the other Transaction Documents of even date herewith have been duly executed
and delivered by the Company, and constitute the legal, valid and binding
obligations of the Company, enforceable against the Company in accordance with
their respective terms, except as such enforceability may be limited by general
principles of equity or applicable bankruptcy, insolvency, reorganization,
moratorium, liquidation or similar laws relating to, or affecting generally, the
enforcement of applicable creditors’ rights and remedies. The Certificate of
Designations in the form attached hereto as Exhibit A has been filed with the
Secretary of State of the State of Kansas and is in full force and effect,
enforceable against the Company in accordance with its terms and has not have
been amended.

(c) Issuance of Securities. The issuance of the Preferred Shares and the
Warrants are duly authorized and upon issuance in accordance with the terms of
the Transaction Documents shall be free from all taxes, liens and charges with
respect to the issue thereof, and the Preferred Shares shall be entitled to the
rights and preferences set forth in the Certificate of Designations. As of the
Closing, the Company shall have reserved from its duly authorized capital stock
not less than the sum of (i) 130% of the maximum number of shares of Common
Stock issuable upon conversion of the Preferred Shares (assuming for purposes
hereof, that the Preferred Shares are convertible at the Conversion Price and
without taking into account any limitations on the conversion of the Preferred
Shares set forth in the Certificate of Designations) and (ii) 130% of the
maximum number of shares of Common Stock issuable upon exercise of the Warrants
(without taking into account any limitations on the exercise of the Warrants set
forth in the Warrants). Upon issuance or conversion in accordance with the
Certificate of Designations or exercise in accordance with the Warrants, as the
case may be, the Conversion Shares and the Warrant Shares, respectively, will be
validly issued, fully paid and nonassessable and free from all preemptive or
similar rights, taxes, liens and charges with respect to the issue thereof, with
the holders being entitled to all rights accorded to a holder of Common Stock.
Subject to the representations and warranties of the Buyers in this Agreement,
the offer and sale by the Company of the Securities is exempt from the
registration requirements of the 1933 Act.

(d) No Conflicts. The execution, delivery and performance of the Transaction
Documents by the Company and the consummation by the Company of the transactions
contemplated hereby and thereby (including, without limitation, the issuance of
the Preferred Shares, the Warrants, and reservation for issuance of the
Conversion Shares and the Warrant Shares) will not (i) result in a violation of
the Certificate of Incorporation (as defined in Section 3(r)) of the Company or
any certificate of incorporation, certificate of formation, any certificate of
designations or other constituent document of any of its Subsidiaries, any
capital stock of the Company or Bylaws (as defined in Section 3(r)) or the
Certificate of Designations or Existing Certificates of Designations (as defined
in Section 3(r)) of the Company or any of its

 

- 7 -



--------------------------------------------------------------------------------

Subsidiaries bylaws or (ii) conflict with, or constitute a default (or an event
which with notice or lapse of time or both would become a default) under, or
give to others any rights of termination, amendment, acceleration or
cancellation of, any agreement, indenture or instrument to which the Company or
any of its Subsidiaries is a party, or (iii) result in a violation of any law,
rule, regulation, order, judgment or decree (including federal and state
securities laws and regulations and the rules and regulations of The Nasdaq
Global Market (the “Principal Market”) applicable to the Company or any of its
Subsidiaries or by which any property or asset of the Company or any of its
Subsidiaries is bound or affected.

(e) Consents. The Company is not required to obtain any consent, authorization
or order of, or make any filing or registration with, any court, governmental
agency or any regulatory or self-regulatory agency or any other Person in order
for it to execute, deliver or perform any of its obligations under or
contemplated by the Transaction Documents, in each case in accordance with the
terms hereof or thereof, except for the following consents, authorizations,
orders, filings and registrations (none of which is required to be filed or
obtained before the Closing): (i) the filing with the SEC of one or more
Registration Statements in accordance with the requirements of the Registration
Rights Agreement and (ii) the filing of a listing application for the Conversion
Shares and the Warrant Shares with the Principal Market, which shall be done
pursuant to the rules of the Principal Market. All consents, authorizations,
orders, filings and registrations which the Company is required to obtain
pursuant to the preceding sentence have been obtained or effected on or prior to
the Closing Date, and the Company and its Subsidiaries are unaware of any facts
or circumstances which might prevent the Company from obtaining or effecting any
of the registration, application or filings pursuant to the preceding sentence.
The Company is not in violation of the requirements of the Principal Market and
has no knowledge of any facts which would reasonably lead to delisting or
suspension of the Common Stock in the foreseeable future.

(f) Acknowledgment Regarding Buyer’s Purchase of Securities. The Company
acknowledges and agrees that each Buyer is acting solely in the capacity of
arm’s length purchaser with respect to the Transaction Documents and the
transactions contemplated hereby and thereby and that no Buyer is, to the
knowledge of the Company, an “affiliate” of the Company or any of its
Subsidiaries (as defined in Rule 144). The Company further acknowledges that no
Buyer is acting as a financial advisor or fiduciary of the Company or any of its
Subsidiaries (or in any similar capacity) with respect to the Transaction
Documents and the transactions contemplated hereby and thereby, and any advice
given by a Buyer or any of its representatives or agents in connection with the
Transaction Documents and the transactions contemplated hereby and thereby is
merely incidental to such Buyer’s purchase of the Securities. The Company
further represents to each Buyer that the Company’s decision to enter into the
Transaction Documents has been based solely on the independent evaluation by the
Company and its representatives.

(g) No General Solicitation; Placement Agent’s Fees. Neither the Company, nor
any of its Subsidiaries or affiliates, nor any Person acting on its or their
behalf, has engaged in any form of general solicitation or general advertising
(within the meaning of Regulation D) in connection with the offer or sale of the
Securities. The Company shall be responsible for the payment of any placement
agent’s fees, financial advisory fees, or brokers’ commissions (other than for
persons engaged by any Buyer or its investment advisor) relating to or arising
out of the

 

- 8 -



--------------------------------------------------------------------------------

transactions contemplated hereby. The Company shall pay, and hold each Buyer
harmless against, any liability, loss or expense (including, without limitation,
attorney’s fees and out-of-pocket expenses) arising in connection with any such
claim (other than for claims made by Persons engaged by any Buyer). The Company
acknowledges that it has engaged Antaeus Capital, Inc. as placement agent (the
“Agent”) in connection with the sale of the Securities. Other than the Agent,
neither the Company nor any of its Subsidiaries has engaged any placement agent
or other agent in connection with the sale of the Securities.

(h) No Integrated Offering. None of the Company, its Subsidiaries, any of their
affiliates, and any Person acting on their behalf has, directly or indirectly,
made any offers or sales of any security or solicited any offers to buy any
security, under circumstances that would require registration of any of the
Securities under the 1933 Act or cause this offering of the Securities to be
integrated with prior offerings by the Company for purposes of the 1933 Act or
any applicable stockholder approval provisions, including, without limitation,
under the rules and regulations of any exchange or automated quotation system on
which any of the securities of the Company are listed or designated. None of the
Company, its Subsidiaries, their affiliates and any Person acting on their
behalf will take any action or steps referred to in the preceding sentence that
would require registration of any of the Securities under the 1933 Act or cause
the offering of the Securities to be integrated with other offerings of the
Company.

(i) Dilutive Effect. The Company understands and acknowledges that the number of
Conversion Shares issuable upon conversion of the Preferred Shares, and, the
Warrant Shares issuable upon exercise of the Warrants, will increase in certain
circumstances. The Company further acknowledges that its obligation to issue
Conversion Shares upon conversion of the Preferred Shares in accordance with
this Agreement and the Certificate of Designations and its obligation to issue
the Warrant Shares upon exercise of the Warrants in accordance with this
Agreement and the Warrants is, in each case, absolute and unconditional
regardless of the dilutive effect that such issuance may have on the ownership
interests of other stockholders of the Company.

(j) Application of Takeover Protections; Rights Agreement. The Company and its
board of directors have taken all necessary action, if any, in order to render
inapplicable any control share acquisition, business combination, poison pill
(including any distribution under a rights agreement) or other similar
anti-takeover provision under the Certificate of Incorporation or any
certificates of designations or the laws of the jurisdiction of its formation or
incorporation which is or could become applicable to any Buyer as a result of
the transactions contemplated by this Agreement, including, without limitation,
the Company’s issuance of the Securities and any Buyer’s ownership of the
Securities. The Company has not adopted a stockholder rights plan or similar
arrangement relating to accumulations of beneficial ownership of Common Stock or
a change in control of the Company.

(k) SEC Documents; Financial Statements. During the two (2) years prior to the
date hereof, the Company has filed all reports, schedules, forms, statements and
other documents required to be filed by it with the SEC pursuant to the
reporting requirements of the Securities Exchange Act of 1934, as amended (the
“1934 Act”) (all of the foregoing filed prior to the date hereof and all
exhibits included therein and financial statements, notes and schedules thereto
and documents incorporated by reference therein being hereinafter referred to as
the

 

- 9 -



--------------------------------------------------------------------------------

“SEC Documents”). The Company has delivered to the Buyers or their respective
representatives true, correct and complete copies of each of the SEC Documents
not available on the EDGAR system that have been requested by each Buyer. Except
as set forth on Schedule 3(k), as of their respective dates, the SEC Documents
complied in all material respects with the requirements of the 1934 Act and the
rules and regulations of the SEC promulgated thereunder applicable to the SEC
Documents, and none of the SEC Documents, at the time they were filed with the
SEC, contained any untrue statement of a material fact or omitted to state a
material fact required to be stated therein or necessary in order to make the
statements therein, in the light of the circumstances under which they were
made, not misleading. As of their respective dates, the financial statements of
the Company included in the SEC Documents complied as to form in all material
respects with applicable accounting requirements and the published rules and
regulations of the SEC with respect thereto as in effect as of the time of
filing. Such financial statements have been prepared in accordance with
generally accepted accounting principles, consistently applied, during the
periods involved (except (i) as may be otherwise indicated in such financial
statements or the notes thereto, or (ii) in the case of unaudited interim
statements, to the extent they may exclude footnotes or may be condensed or
summary statements) and fairly present in all material respects the financial
position of the Company as of the dates thereof and the results of its
operations and cash flows for the periods then ended (subject, in the case of
unaudited statements, to normal year-end audit adjustments). No other
information provided on or behalf of the Company to the Buyers which is not
included in the SEC Documents, including, without limitation, information
referred to in Section 2(e) of this Agreement, contains any untrue statement of
a material fact or omits to state any material fact necessary in order to make
the statements therein not misleading, in the light of the circumstance under
which they are or were made.

(l) Absence of Certain Changes. Except as disclosed in Schedule 3(l), since
December 31, 2005, there has been no material adverse change and no material
adverse development in the business, assets, properties, operations, condition
(financial or otherwise), results of operations or prospects of the Company.
Except as disclosed in Schedule 3(l), since December 31, 2005, neither the
Company nor any of its Subsidiaries has (i) declared or paid any dividends,
(ii) sold any assets, individually or in the aggregate, in excess of $100,000
outside of the ordinary course of business or (iii) had capital expenditures,
individually or in the aggregate, in excess of $100,000. Neither the Company nor
any of its Subsidiaries has taken any steps to seek protection pursuant to any
bankruptcy law nor does the Company have any knowledge or reason to believe that
its creditors intend to initiate involuntary bankruptcy proceedings or any
actual knowledge of any fact which would reasonably lead a creditor to do so.
The Company and its Subsidiaries, individually and on a consolidated basis, are
not as of the date hereof, and after giving effect to the transactions
contemplated hereby to occur at the Closing will not, be Insolvent (as defined
below). For purposes of this Section 3(l), “Insolvent” means, with respect to
any Person (as defined in Section 3(s)) (i) the present fair saleable value of
such Person’s assets is less than the amount required to pay such Person’s total
Indebtedness (as defined in Section 3(s)), (ii) such Person is unable to pay its
debts and liabilities, subordinated, contingent or otherwise, as such debts and
liabilities become absolute and matured, (iii) such Person intends to incur or
believes that it will incur debts that would be beyond its ability to pay as
such debts mature or (iv) such Person has unreasonably small capital with which
to conduct the business in which it is engaged as such business is now conducted
and is proposed to be conducted.

 

- 10 -



--------------------------------------------------------------------------------

(m) No Undisclosed Events, Liabilities, Developments or Circumstances. No event,
liability, development or circumstance has occurred or exists, or is
contemplated to occur with respect to the Company, its Subsidiaries or their
respective business, properties, prospects, operations or financial condition,
that is required to be, or should have been, disclosed by the Company under
applicable securities laws in the SEC Documents.

(n) Conduct of Business; Regulatory Permits. Neither the Company nor its
Subsidiaries is in violation of any term of or in default under its Certificate
of Incorporation, the Certificate of Designations, the Existing Certificate of
Designations, any other certificate of designation, preferences or rights of any
other outstanding series of preferred stock of the Company or Bylaws or their
organizational charter or certificate of incorporation or bylaws, respectively.
Neither the Company nor any of its Subsidiaries is in violation of any judgment,
decree or order or any statute, ordinance, rule or regulation applicable to the
Company or its Subsidiaries, and neither the Company nor any of its Subsidiaries
will conduct its business in violation of any of the foregoing, except in all
cases for possible violations which could not, individually or in the aggregate,
reasonably be expected to have a Material Adverse Effect. Without limiting the
generality of the foregoing, the Company is not in violation of any of the
rules, regulations or requirements of the Principal Market and has no knowledge
of any facts or circumstances that would reasonably lead to delisting or
suspension of the Common Stock by the Principal Market in the foreseeable
future. During the two (2) years prior to the date hereof, (i) the Common Stock
has been designated for quotation on the Principal Market or The American Stock
Exchange, (ii) trading in the Common Stock has not been suspended by the SEC or
the Principal Market and (iii) the Company has received no communication,
written or oral, from the SEC or the Principal Market regarding the suspension
or delisting of the Common Stock from the Principal Market. The Company and its
Subsidiaries possess all certificates, authorizations and permits issued by the
appropriate regulatory authorities necessary to conduct their respective
businesses, except where the failure to possess such certificates,
authorizations or permits would not have, individually or in the aggregate, a
Material Adverse Effect, and neither the Company nor any such Subsidiary has
received any notice of proceedings relating to the revocation or modification of
any such certificate, authorization or permit.

(o) Foreign Corrupt Practices. Neither the Company nor any of its Subsidiaries
nor any director, officer, agent, employee or other Person acting on behalf of
the Company or any of its Subsidiaries has, in the course of its actions for, or
on behalf of, the Company or any of its Subsidiaries (i) used any corporate
funds for any unlawful contribution, gift, entertainment or other unlawful
expenses relating to political activity; (ii) made any direct or indirect
unlawful payment to any foreign or domestic government official or employee from
corporate funds; (iii) violated or is in violation of any provision of the U.S.
Foreign Corrupt Practices Act of 1977, as amended; or (iv) made any unlawful
bribe, rebate, payoff, influence payment, kickback or other unlawful payment to
any foreign or domestic government official or employee.

(p) Sarbanes-Oxley Act. The Company is in compliance with any and all applicable
requirements of the Sarbanes-Oxley Act of 2002 that are effective as of the date
hereof, and any and all applicable rules and regulations promulgated by the SEC
thereunder that are effective as of the date hereof applicable to the Company.

 

- 11 -



--------------------------------------------------------------------------------

(q) Transactions With Affiliates. Except as set forth in the SEC Documents filed
at least ten (10) days prior to the date hereof and other than the grant of
stock options disclosed on Schedule 3(q), none of the officers, directors or
employees of the Company or any of its Subsidiaries is presently a party to any
transaction with the Company or any of its Subsidiaries (other than for ordinary
course services as employees, officers or directors), including any contract,
agreement or other arrangement providing for the furnishing of services to or
by, providing for rental of real or personal property to or from, or otherwise
requiring payments to or from any such officer, director or employee or, to the
knowledge of the Company or any of its Subsidiaries, any corporation,
partnership, trust or other entity in which any such officer, director, or
employee has a substantial interest or is an officer, director, trustee or
partner.

(r) Equity Capitalization. As of the date hereof, the authorized capital stock
of the Company consists of (i) 99,500,000 shares of Common Stock, of which as of
the date hereof, 12,533,326 are issued and outstanding and 500,000 shares are
reserved for issuance pursuant to securities (other than the Preferred Stock and
the Warrants) exercisable or exchangeable for, or convertible into, shares of
Common Stock and (ii) (w) 329,000 shares of authorized and undesignated
preferred stock, (x) 100,000 shares of Preferred Stock Series 2002, $25 par
value per share (the “2002 Preferred Stock”), 48,847 of which, as of the date
hereof, are issued and outstanding, (y) 10,000 shares of Preferred Stock Series
2002A, $25 par value per share (the “2002A Preferred Stock”), 820 of which, as
of the date hereof, are issued and outstanding and (z) 40,000 shares of
Preferred Stock Series 2002B, $32 par value per share (the “2002B Preferred
Stock”, together with the 2002 Preferred Stock and 2002A Preferred Stock, the
“Existing Preferred Stock”, and the certificates of designations with respect to
such Existing Preferred Stock, the “Existing Certificates of Designations”),
24,332 of which, as of the date hereof, are issued and outstanding. All of such
outstanding shares have been, or upon issuance will be, validly issued and are
fully paid and nonassessable. Except as disclosed in Schedule 3(r): (i) none of
the Company’s capital stock is subject to preemptive rights or any other similar
rights or any liens or encumbrances suffered or permitted by the Company;
(ii) there are no outstanding options, warrants, scrip, rights to subscribe to,
calls or commitments of any character whatsoever relating to, or securities or
rights convertible into, or exercisable or exchangeable for, any capital stock
of the Company or any of its Subsidiaries, or contracts, commitments,
understandings or arrangements by which the Company or any of its Subsidiaries
is or may become bound to issue additional capital stock of the Company or any
of its Subsidiaries or options, warrants, scrip, rights to subscribe to, calls
or commitments of any character whatsoever relating to, or securities or rights
convertible into, or exercisable or exchangeable for, any capital stock of the
Company or any of its Subsidiaries; (iii) there are no outstanding debt
securities, notes, credit agreements, credit facilities or other agreements,
documents or instruments evidencing Indebtedness (as defined in Section 3(s)) of
the Company or any of its Subsidiaries or by which the Company or any of its
Subsidiaries is or may become bound; (iv) there are no financing statements
securing obligations in any material amounts, either singly or in the aggregate,
filed in connection with the Company or any of its Subsidiaries; (v) there are
no agreements or arrangements under which the Company or any of its Subsidiaries
is obligated to register the sale of any of their securities under the 1933 Act
(except pursuant to the Registration Rights Agreement); (vi) there are no
outstanding securities or instruments of the Company or any of its Subsidiaries
which contain any redemption or similar provisions, and there are no contracts,
commitments, understandings or arrangements by which the Company or

 

- 12 -



--------------------------------------------------------------------------------

any of its Subsidiaries is or may become bound to redeem a security of the
Company or any of its Subsidiaries; (vii) there are no securities or instruments
containing anti-dilution or similar provisions that will be triggered by the
issuance of the Securities; (viii) the Company does not have any stock
appreciation rights or “phantom stock” plans or agreements or any similar plan
or agreement; and (ix) the Company and its Subsidiaries have no liabilities or
obligations required to be disclosed in the SEC Documents but not so disclosed
in the SEC Documents, other than those incurred in the ordinary course of the
Company’s or its Subsidiaries’ respective businesses and which, individually or
in the aggregate, do not or would not have a Material Adverse Effect. The
Company has furnished to the Buyers true, correct and complete copies of the
Company’s Certificate of Incorporation, as amended and as in effect on the date
hereof (the “Certificate of Incorporation”), and the Company’s Bylaws, as
amended and as in effect on the date hereof (the “Bylaws”), and the terms of all
securities convertible into, or exercisable or exchangeable for, shares of
Common Stock and the material rights of the holders thereof in respect thereto.
Schedule 3(r) sets forth the shares of Common Stock owned beneficially or of
record and Common Stock Equivalents (as defined below) held by each director and
executive officer.

(s) Indebtedness and Other Contracts. Except as set forth on Schedule 3(s),
neither the Company nor any of its Subsidiaries (i) has any outstanding
Indebtedness (as defined below), (ii) is a party to any contract, agreement or
instrument, the violation of which, or default under which, by the other
party(ies) to such contract, agreement or instrument could reasonably be
expected to result in a Material Adverse Effect, (iii) is in violation of any
term of or in default under any contract, agreement or instrument relating to
any Indebtedness, except where such violations and defaults would not result,
individually or in the aggregate, in a Material Adverse Effect, or (iv) is a
party to any contract, agreement or instrument relating to any Indebtedness, the
performance of which, in the judgment of the Company’s officers, has or is
expected to have a Material Adverse Effect. Schedule 3(s) provides a detailed
description of the material terms of any such outstanding Indebtedness. For
purposes of this Agreement: (x) “Indebtedness” of any Person means, without
duplication (A) all indebtedness for borrowed money, (B) all obligations issued,
undertaken or assumed as the deferred purchase price of property or services
(including, without limitation, “capital leases” in accordance with generally
accepted accounting principles) (other than trade payables entered into in the
ordinary course of business), (C) all reimbursement or payment obligations with
respect to letters of credit, surety bonds and other similar instruments,
(D) all obligations evidenced by notes, bonds, debentures or similar
instruments, including obligations so evidenced incurred in connection with the
acquisition of property, assets or businesses, (E) all indebtedness created or
arising under any conditional sale or other title retention agreement, or
incurred as financing, in either case with respect to any property or assets
acquired with the proceeds of such indebtedness (even though the rights and
remedies of the seller or bank under such agreement in the event of default are
limited to repossession or sale of such property), (F) all monetary obligations
under any leasing or similar arrangement which, in connection with generally
accepted accounting principles, consistently applied for the periods covered
thereby, is classified as a capital lease, (G) all indebtedness referred to in
clauses (A) through (F) above secured by (or for which the holder of such
Indebtedness has an existing right, contingent or otherwise, to be secured by)
any mortgage, lien, pledge, charge, security interest or other encumbrance upon
or in any property or assets (including accounts and contract rights) owned by
any Person, even though the Person which owns such assets or property has not
assumed or become liable for the payment of such indebtedness, and (H) all
Contingent Obligations in respect of indebtedness or obligations of others of
the kinds referred to in clauses

 

- 13 -



--------------------------------------------------------------------------------

(A) through (G) above; (y) “Contingent Obligation” means, as to any Person, any
direct or indirect liability, contingent or otherwise, of that Person with
respect to any indebtedness, lease, dividend or other obligation of another
Person if the primary purpose or intent of the Person incurring such liability,
or the primary effect thereof, is to provide assurance to the obligee of such
liability that such liability will be paid or discharged, or that any agreements
relating thereto will be complied with, or that the holders of such liability
will be protected (in whole or in part) against loss with respect thereto; and
(z) “Person” means an individual, a limited liability company, a partnership, a
joint venture, a corporation, a trust, an unincorporated organization and a
government or any department or agency thereof.

(t) Absence of Litigation. Except as set forth on Schedule 3(t), there is no
action, suit, proceeding, inquiry or investigation before or by the Principal
Market, any court, public board, government agency, self-regulatory organization
or body pending or, to the knowledge of the Company, threatened against or
affecting the Company or any of its Subsidiaries, the Common Stock or any of the
Company’s Subsidiaries or any of the Company’s or its Subsidiaries’ officers or
directors, whether of a civil or criminal nature or otherwise, where the amount
in controversy is, or could reasonably be expected to, equal or exceed
$1,000,000.

(u) Insurance. The Company and each of its Subsidiaries are insured by insurers
of recognized financial responsibility against such losses and risks and in such
amounts as management of the Company believes to be prudent and customary in the
businesses in which the Company and its Subsidiaries are engaged. Neither the
Company nor any such Subsidiary has been refused any insurance coverage sought
or applied for and neither the Company nor any such Subsidiary has any reason to
believe that it will not be able to renew its existing insurance coverage as and
when such coverage expires or to obtain similar coverage from similar insurers
as may be necessary to continue its business at a cost that would not have a
Material Adverse Effect.

(v) Employee Relations. (i) Neither the Company nor any of its Subsidiaries is a
party to any collective bargaining agreement or employs any member of a union.
The Company and its Subsidiaries believe that their relations with their
employees are good. No executive officer of the Company or any of its
Subsidiaries (as defined in Rule 501(f) of the 1933 Act) has notified the
Company or any such Subsidiary that such officer intends to leave the Company or
any such Subsidiary or otherwise terminate such officer’s employment with the
Company or any such Subsidiary. No executive officer of the Company or any of
its Subsidiaries is, or is now expected to be, in violation of any material term
of any employment contract, confidentiality, disclosure or proprietary
information agreement, non-competition agreement, or any other contract or
agreement or any restrictive covenant, and the continued employment of each such
executive officer does not subject the Company or any of its Subsidiaries to any
liability with respect to any of the foregoing matters, except where such
violation would not, either individually or in the aggregate, reasonably be
expected to result in a Material Adverse Effect.

(ii) The Company and its Subsidiaries are in compliance with all federal, state,
local and foreign laws and regulations respecting labor, employment and
employment practices and benefits, terms and conditions of employment and wages
and hours,

 

- 14 -



--------------------------------------------------------------------------------

except where failure to be in compliance would not, either individually or in
the aggregate, reasonably be expected to result in a Material Adverse Effect.

(w) Title. The Company and its Subsidiaries have good and marketable title in
fee simple to all real property and good and marketable title to all personal
property owned by them which is material to the business of the Company and its
Subsidiaries, in each case free and clear of all liens, encumbrances and defects
except such as do not materially affect the value of such property and do not
interfere with the use made and proposed to be made of such property by the
Company and any of its Subsidiaries. Any real property and facilities held under
lease by the Company or any of its Subsidiaries are held by them under valid,
subsisting and enforceable leases with such exceptions as are not material and
do not interfere with the use made and proposed to be made of such property and
buildings by the Company and its Subsidiaries.

(x) Intellectual Property Rights. The Company and its Subsidiaries own or
possess adequate rights or licenses to use all trademarks, trade names, service
marks, service mark registrations, service names, patents, patent rights,
copyrights, inventions, licenses, approvals, governmental authorizations,
original works of authorship, trade secrets and other intellectual property
rights and all applications related thereto (“Intellectual Property Rights”)
necessary to conduct their respective businesses as now conducted except where
the failure to so own or possess would not reasonably be expected to result in a
Material Adverse Effect. None of the Company’s or its Subsidiaries’ Intellectual
Property Rights have expired, terminated or been abandoned, or are expected to
expire, terminate or be abandoned, within three years from the date of this
Agreement, except where it would not reasonably be expected to result in a
Material Adverse Effect. The Company does not have any knowledge of any
infringement by the Company or any of its Subsidiaries of Intellectual Property
Rights of others. There is no claim, action or proceeding being made or brought,
or to the knowledge of the Company, being threatened, against the Company or any
of its Subsidiaries regarding its Intellectual Property Rights. The Company is
unaware of any facts or circumstances which might give rise to any of the
foregoing infringements or claims, actions or proceedings. The Company and its
Subsidiaries have taken reasonable security measures to protect the secrecy,
confidentiality and value of all of their Intellectual Property Rights.

(y) Environmental Laws. The Company and its Subsidiaries (i) are in compliance
with any and all Environmental Laws (as hereinafter defined), (ii) have received
all permits, licenses or other approvals required of them under applicable
Environmental Laws to conduct their respective businesses and (iii) are in
compliance with all terms and conditions of any such permit, license or approval
where, in each of the foregoing clauses (i), (ii) and (iii), the failure to so
comply could be reasonably expected to have, individually or in the aggregate, a
Material Adverse Effect. The term “Environmental Laws” means all federal, state,
local or foreign laws relating to pollution or protection of human health or the
environment (including, without limitation, ambient air, surface water,
groundwater, land surface or subsurface strata), including, without limitation,
laws relating to emissions, discharges, releases or threatened releases of
chemicals, pollutants, contaminants, or toxic or hazardous substances or wastes
(collectively, “Hazardous Materials”) into the environment, or otherwise
relating to the manufacture, processing, distribution, use, treatment, storage,
disposal, transport or handling of Hazardous Materials, as well as all
authorizations, codes, decrees, demands or demand letters,

 

- 15 -



--------------------------------------------------------------------------------

injunctions, judgments, licenses, notices or notice letters, orders, permits,
plans or regulations issued, entered, promulgated or approved thereunder.

(z) Subsidiary Rights. Except as set forth on Schedule 3(z), the Company or one
of its Subsidiaries has the unrestricted right to vote, and (subject to
limitations imposed by applicable law) to receive dividends and distributions
on, all capital securities of its Subsidiaries as owned by the Company or such
Subsidiary.

(aa) Tax Status. The Company and each of its Subsidiaries (i) has made or filed
all foreign, federal and state income and all other tax returns, reports and
declarations required by any jurisdiction to which it is subject, (ii) has paid
all taxes and other governmental assessments and charges that are material in
amount, shown or determined to be due on such returns, reports and declarations,
except those being contested in good faith and (iii) has set aside on its books
provision reasonably adequate for the payment of all taxes for periods
subsequent to the periods to which such returns, reports or declarations apply.
There are no unpaid taxes in any material amount claimed to be due by the taxing
authority of any jurisdiction, and the officers of the Company know of no basis
for any such claim.

(bb) Internal Accounting and Disclosure Controls. The Company and each of its
Subsidiaries maintain a system of internal accounting controls sufficient to
provide reasonable assurance that (i) transactions are executed in accordance
with management’s general or specific authorizations, (ii) transactions are
recorded as necessary to permit preparation of financial statements in
conformity with generally accepted accounting principles and to maintain asset
and liability accountability, (iii) access to assets or incurrence of
liabilities is permitted only in accordance with management’s general or
specific authorization and (iv) the recorded accountability for assets and
liabilities is compared with the existing assets and liabilities at reasonable
intervals and appropriate action is taken with respect to any difference. The
Company maintains disclosure controls and procedures (as such term is defined in
Rule 13a-14 under the 1934 Act) that are effective in ensuring that information
required to be disclosed by the Company in the reports that it files or submits
under the 1934 Act is recorded, processed, summarized and reported, within the
time periods specified in the rules and forms of the SEC, including, without
limitation, controls and procedures designed in to ensure that information
required to be disclosed by the Company in the reports that it files or submits
under the 1934 Act is accumulated and communicated to the Company’s management,
including its principal executive officer or officers and its principal
financial officer or officers, as appropriate, to allow timely decisions
regarding required disclosure. During the twelve months prior to the date hereof
neither the Company nor any of its Subsidiaries have received any notice or
correspondence from any accountant relating to any potential material weakness
in any part of the system of internal accounting controls of the Company or any
of its Subsidiaries.

(cc) Off Balance Sheet Arrangements. There is no transaction, arrangement, or
other relationship between the Company and an unconsolidated or other off
balance sheet entity that is required to be disclosed by the Company in its 1934
Act filings and is not so disclosed or that otherwise would be reasonably likely
to have a Material Adverse Effect.

(dd) Investment Company Status. The Company is not, and upon consummation of the
sale of the Securities will not be, an “investment company,” a company

 

- 16 -



--------------------------------------------------------------------------------

controlled by an “investment company” or an “affiliated person” of, or
“promoter” or “principal underwriter” for, an “investment company” as such terms
are defined in the Investment Company Act of 1940, as amended.

(ee) Transfer Taxes. On the Closing Date, all stock transfer or other taxes
(other than income or similar taxes) which are required to be paid in connection
with the sale and transfer of the Securities to be sold to each Buyer hereunder
will be, or will have been, fully paid or provided for by the Company, and all
laws imposing such taxes will be or will have been complied with.

(ff) Acknowledgement Regarding Buyers’ Trading Activity. Except as set forth in
Section 2(m), it is understood and acknowledged by the Company (i) that none of
the Buyers have been asked by the Company or its Subsidiaries to agree, nor has
any Buyer agreed with the Company or its Subsidiaries, to desist from purchasing
or selling, long and/or short, securities of the Company, or “derivative”
securities based on securities issued by the Company or to hold the Securities
for any specified term; (ii) that any Buyer, and counterparties in “derivative”
transactions to which any such Buyer is a party, directly or indirectly,
presently may have a “short” position in the Common Stock, and (iii) that each
Buyer shall not be deemed to have any affiliation with or control over any arm’s
length counterparty in any “derivative” transaction. The Company further
understands and acknowledges that one or more Buyers may engage in hedging
and/or trading activities at various times during the period that the Securities
are outstanding, including, without limitation, during the periods that the
value of the Conversion Shares and the Warrant Shares deliverable with respect
to Securities are being determined and (b) such hedging and/or trading
activities, if any, can reduce the value of the existing stockholders’ equity
interest in the Company both at and after the time the hedging and/or trading
activities are being conducted. The Company acknowledges that such
aforementioned hedging and/or trading activities do not constitute a breach of
this Agreement, the Certificate of Designations, the Warrants or any of the
documents executed in connection herewith.

(gg) Manipulation of Price. The Company has not, and to its knowledge, except
with respect to its public underwritten offering pursuant to the Registration
Statement on Form S-1 (File No. 333-124225) (the “2005 Underwritten Offering”),
no one acting on its behalf has, (i) taken, directly or indirectly, any action
designed to cause or to result in the stabilization or manipulation of the price
of any security of the Company to facilitate the sale or resale of any of the
Securities, (ii) sold, bid for, purchased, or paid any compensation for
soliciting purchases of, any of the Securities, or (iii) paid or agreed to pay
to any person any compensation for soliciting another to purchase any other
securities of the Company. No action or omission by the Company or any of its
Subsidiaries, officers, directors, affiliates and agents with respect to the
2005 Underwritten Offering resulted in any violation of law, whether by
manipulation of the price of any security of the Company or otherwise.

(hh) U.S. Real Property Holding Corporation. The Company is not, nor has ever
been, a U.S. real property holding corporation within the meaning of Section 897
of the Internal Revenue Code of 1986, as amended, and the Company shall so
certify upon Buyer’s request.

 

- 17 -



--------------------------------------------------------------------------------

(ii) Disclosure. The Company confirms that neither it nor any other Person
acting on its behalf has provided any of the Buyers or their agents or counsel
with any information that constitutes or could reasonably be expected to
constitute material, nonpublic information; provided, that the Company provided
a management presentation and confidential information memorandum to the Buyers
or their agents in connection with a proposed Brooke Credit Corporation debt
offering. The Company understands and confirms that each of the Buyers will rely
on the foregoing representations in effecting transactions in securities of the
Company. All disclosure provided to the Buyers regarding the Company and its
Subsidiaries, their business and the transactions contemplated hereby, including
the Schedules to this Agreement, furnished by or on behalf of the Company is
true and correct and does not contain any untrue statement of a material fact or
omit to state any material fact necessary in order to make the statements made
therein, in the light of the circumstances under which they were made, not
misleading. Each press release issued by the Company or its Subsidiaries during
the twelve (12) months preceding the date of this Agreement did not at the time
of release contain any untrue statement of a material fact or omit to state a
material fact required to be stated therein or necessary in order to make the
statements therein, in the light of the circumstances under which they are made,
not misleading. No event or circumstance has occurred or information exists with
respect to the Company or any of its Subsidiaries or its or their business,
properties, prospects, operations or financial conditions, which, under
applicable law, rule or regulation, requires public disclosure or announcement
by the Company but which has not been so publicly announced or disclosed.

 

  4. COVENANTS.

(a) Best Efforts. Each party shall use its best efforts timely to satisfy each
of the conditions to be satisfied by it as provided in Sections 6 and 7 of this
Agreement.

(b) Form D and Blue Sky. The Company agrees to file a Form D with respect to the
Securities as required under Regulation D and to provide a copy thereof to each
Buyer promptly after such filing. The Company shall, on or before the Closing
Date, take such action as the Company shall reasonably determine is necessary in
order to obtain an exemption for or to qualify the Securities for sale to the
Buyers at the Closing pursuant to this Agreement under applicable securities or
“Blue Sky” laws of the states of the United States (or to obtain an exemption
from such qualification), and shall provide evidence of any such action so taken
to the Buyers on or prior to the Closing Date. The Company shall make all
filings and reports relating to the offer and sale of the Securities required
under applicable securities or “Blue Sky” laws of the states of the United
States following the Closing Date.

(c) Reporting Status. Until the date on which the Buyers shall have sold all the
Conversion Shares and Warrant Shares, and none of the Preferred Shares or
Warrants is outstanding (the “Reporting Period”), the Company shall timely file
all reports required to be filed with the SEC pursuant to the 1934 Act, and the
Company shall not terminate its status as an issuer required to file reports
under the 1934 Act even if the 1934 Act or the rules and regulations thereunder
would no longer require or otherwise permit such termination. From the time Form
S-3 is available to the Company for the registration of the Conversion Shares
and the Warrant Shares, the Company shall take all actions necessary to maintain
its eligibility to register the Conversion Shares and Warrant Shares for resale
by the Buyers on Form S-3.

 

- 18 -



--------------------------------------------------------------------------------

(d) Use of Proceeds. The Company will use the proceeds from the sale of the
Securities for investments in its subsidiaries and the repayment of any of the
outstanding Indebtedness of the Company or any of its Subsidiaries set forth on
Schedule 4(d), but not for the redemption or repurchase of any of its or its
Subsidiaries’ equity securities.

(e) Financial Information. The Company agrees to send the following to each
Investor (as defined in the Registration Rights Agreement) during the Reporting
Period (i) unless the following are filed with the SEC through EDGAR and are
available to the public through the EDGAR system, within two (2) Business Days
after the filing thereof with the SEC, a copy of its Annual Reports and
Quarterly Reports on Form 10-K, 10-KSB, 10-Q or 10-QSB, any interim reports or
any consolidated balance sheets, income statements, stockholders’ equity
statements and/or cash flow statements for any period other than annual, any
Current Reports on Form 8-K and any registration statements (other than on Form
S-8) or amendments filed pursuant to the 1933 Act, (ii) on the same day as the
release thereof, facsimile copies of all press releases issued by the Company or
any of its Subsidiaries, and (iii) copies of any notices and other information
made available or given to the stockholders of the Company generally,
contemporaneously with the making available or giving thereof to the
stockholders. As used herein “Business Day” means any day other than a Saturday,
Sunday or other day on which commercial banks in The City of New York are
authorized or required by law to remain closed.

(f) Listing. The Company shall promptly secure the listing of all of the
Registrable Securities (as defined in the Registration Rights Agreement) upon
each national securities exchange and automated quotation system, if any, upon
which the Common Stock is then listed (subject to official notice of issuance)
and shall maintain such listing of all Registrable Securities from time to time
issuable under the terms of the Transaction Documents. The Company shall
maintain the Common Stocks’ authorization for quotation on the Principal Market.
Neither the Company nor any of its Subsidiaries shall take any action which
would be reasonably expected to result in the delisting or suspension of the
Common Stock on the Principal Market. The Company shall pay all fees and
expenses in connection with satisfying its obligations under this Section 4(f).

(g) Fees. The Company shall reimburse HBK Master Fund L.P. (“HBK”) or its
designee(s) (in addition to any other expense amounts paid to any Buyer prior to
the date of this Agreement) for all actual and accountable reasonable costs and
expenses, not to exceed $125,000, incurred in connection with the transactions
contemplated by the Transaction Documents (including all reasonable legal and
accounting fees and disbursements in connection therewith, documentation and
implementation of the transactions contemplated by the Transaction Documents and
due diligence in connection therewith), which amount shall be withheld by HBK
from its Purchase Price at the Closing or paid by the Company upon termination
of this Agreement. The Company shall be responsible for the payment of any
placement agent’s fees, financial advisory fees, or broker’s commissions (other
than for Persons engaged by any Buyer) relating to or arising out of the
transactions contemplated hereby, including, without limitation, any fees
payable to the Agent. The Company shall pay, and hold each Buyer harmless
against, any liability, loss or expense (including, without limitation,
reasonable attorney’s fees and out-of-pocket expenses) arising in connection
with any claim relating to any such payment.

 

- 19 -



--------------------------------------------------------------------------------

(h) Pledge of Securities. The Company acknowledges and agrees that the
Securities may be pledged by an Investor (as defined in the Registration Rights
Agreement) to any institutional “accredited investor” in connection with a bona
fide margin agreement or other loan or financing arrangement that is secured by
the Securities. The pledge of Securities shall not be deemed to be a transfer,
sale or assignment of the Securities hereunder, and no Investor effecting a
pledge of Securities shall be required to provide the Company with any notice
thereof or otherwise make any delivery to the Company pursuant to this Agreement
or any other Transaction Document. The Company hereby agrees, subject to
applicable securities laws, to execute and deliver such documentation as a
pledgee of the Securities may reasonably request in connection with a pledge of
the Securities to such pledgee by an Investor.

(i) Disclosure of Transactions and Other Material Information. On or before 8:30
a.m., New York City time, on the second Business Day following the date of this
Agreement, the Company shall issue a press release and file a Current Report on
Form 8-K describing the material terms of the transactions contemplated by the
Transaction Documents in the form required by the 1934 Act and attaching the
material Transaction Documents (including, without limitation, this Agreement
(and all schedules to this Agreement), the form of Certificate of Designations,
the form of Warrant and the form of the Registration Rights Agreement) as
exhibits to such filing (including all attachments, the “8-K Filing”). From and
after the earlier of (i) the time of filing of the Company’s annual report for
the fiscal year ended December 31, 2006 on Form 10-K or Form 10-KSB with the SEC
and (ii) the date upon which the Company is obligated to file such annual report
with the SEC pursuant to the 1934 Act, no Buyer shall be in possession of any
material, nonpublic information received from the Company, any of its
Subsidiaries or any of its respective officers, directors, employees or agents,
that is not disclosed in the 8-K Filing. The Company shall not, and shall cause
each of its Subsidiaries and its and each of their respective officers,
directors, employees and agents, not to, provide any Buyer with any material,
nonpublic information regarding the Company or any of its Subsidiaries from and
after the filing of the 8-K Filing with the SEC without the express written
consent of such Buyer or as may be required under the terms of the Transaction
Documents. If a Buyer has, or believes it has, received any such material,
nonpublic information regarding the Company or any of its Subsidiaries, it may
provide the Company with written notice thereof. The Company shall, within five
(5) Trading Days (as defined in the Certificate of Designations) of receipt of
any such notice, make public disclosure of such material, nonpublic information.
In the event of a breach of the foregoing covenant by the Company, any of its
Subsidiaries, or any of its or their respective officers, directors, employees
and agents, in addition to any other remedy provided herein or in the
Transaction Documents, a Buyer shall have the right to make a public disclosure,
in the form of a press release, public advertisement or otherwise, of such
material, nonpublic information without the prior approval by the Company, its
Subsidiaries, or any of its or their respective officers, directors, employees
or agents. No Buyer shall have any liability to the Company, its Subsidiaries,
or any of its or their respective officers, directors, employees, stockholders
or agents for any such disclosure. Subject to the foregoing, neither the
Company, its Subsidiaries nor any Buyer shall issue any press releases or any
other public statements with respect to the transactions contemplated hereby;
provided, however, that the Company shall be entitled, without the prior
approval of any Buyer, to make any press release or other public disclosure with
respect to such transactions (i) in substantial conformity with the 8-K Filing
and contemporaneously therewith and (ii) as is required by applicable law and
regulations (provided that in the case of clause (i) each Buyer shall provide
the Company with a copy in advance of

 

- 20 -



--------------------------------------------------------------------------------

any such press release or other public disclosure prior to its release). Without
the prior written consent of any applicable Buyer, neither the Company nor any
of its Subsidiaries or affiliates shall disclose the name of such Buyer in any
filing, announcement, release or otherwise, other than in connection with the
Registration Statement, as contemplated pursuant to the Registration Rights
Agreement, unless such disclosure is required by law, regulation or the
Principal Market.

(j) Additional Registration Statements. Until the Effective Date (as defined in
the Registration Rights Agreement), the Company shall not file a registration
statement under the 1933 Act relating to securities that are not the Securities;
provided, however, that such restriction shall not apply to a registration
statement filed on Form S-8 with respect to Common Stock and options issued to
directors, officers and employees of the Company pursuant to the Company’s
Approved Stock Plan (as defined in the Certificate of Designations), which
registration statement shall not register more than 500,000 shares of Common in
the aggregate and no more than 100,000 shares of Common Stock not previously
registered pursuant to a previously effective registration statement (so long as
any such previously effective registration statement shall be incorporated into
such new registration statement pursuant to Rule 429 of the 1933 Act).

(k) Additional Preferred Shares; Variable Securities; Dilutive Issuances. So
long as any Buyer beneficially owns any Securities, the Company will not,
without the prior written consent of Buyers holding a majority of the Preferred
Shares, issue any Preferred Shares (other than to the Buyers as contemplated
hereby) and the Company shall not issue any other securities that would cause a
breach or default under the Certificate of Designations or the Warrants. For so
long as any Preferred Shares or Warrants remain outstanding, the Company shall
not, in any manner, issue or sell any rights, warrants or options to subscribe
for or purchase Common Stock or directly or indirectly convertible into or
exchangeable or exercisable for Common Stock at a conversion, exchange or
exercise price which varies or may vary after issuance with the market price of
the Common Stock, including by way of one or more reset(s) to any fixed price
unless the conversion, exchange or exercise price of any such security cannot be
less than the then applicable Conversion Price (as defined in the Certificate of
Designations) with respect to the Common Stock into which any Preferred Shares
are convertible or the then applicable Exercise Price (as defined in the
Warrants) with respect to the Common Stock into which any Warrant is
exercisable. For so long as any Preferred Shares or Warrants remain outstanding,
the Company shall not, in any manner, enter into or affect any Dilutive Issuance
(as defined in the Certificate of Designations) if the effect of such Dilutive
Issuance is to cause the Company to be required to issue upon conversion of any
Preferred Shares or exercise of any Warrant any shares of Common Stock in excess
of that number of shares of Common Stock which the Company may issue upon
conversion of the Preferred Shares and exercise of the Warrants without
breaching the Company’s obligations under the rules or regulations of the
Principal Market.

(l) Corporate Existence. So long as any Buyer beneficially owns any Preferred
Shares or Warrants, the Company shall not be party to any Fundamental
Transaction (as defined in the Certificate of Designations) unless the Company
is in compliance with the applicable provisions governing Fundamental
Transactions set forth in the Certificate of Designations and the Warrants.

 

- 21 -



--------------------------------------------------------------------------------

(m) Reservation of Shares. The Company shall take all action necessary to at all
times have authorized, and reserved for the purpose of issuance, no less than
(i) 130% of the maximum number of shares of Common Stock issuable upon
conversion of the Preferred Shares (assuming for purposes hereof, that the
Preferred Shares are convertible at the Conversion Price and without taking into
account any limitations on the conversion of the Preferred Shares set forth in
the Certificate of Designations) and (ii) 130% of the maximum number of shares
of Common Stock issuable upon exercise of the Warrants (without taking into
account any limitations on the exercise of the Warrants set forth in the
Warrants).

(n) Conduct of Business. The business of the Company and its Subsidiaries shall
not be conducted in violation of any law, ordinance or regulation of any
governmental entity, except where such violations would not result, either
individually or in the aggregate, in a Material Adverse Effect.

(o) Additional Issuances of Securities.

(i) For purposes of this Section 4(o), the following definitions shall apply.

(1) “Convertible Securities” means any stock or securities (other than Options)
convertible into or exercisable or exchangeable for shares of Common Stock.

(2) “Options” means any rights, warrants or options to subscribe for or purchase
shares of Common Stock or Convertible Securities.

(3) “Common Stock Equivalents” means, collectively, Options and Convertible
Securities.

(ii) From the date hereof until the date that is the later of (x) thirty
(30) Trading Days (as defined in the Certificate of Designations) after the
Effective Date and (y) six (6) months after the Closing Date (the “Trigger
Date”), the Company will not, directly or indirectly, offer, sell, grant any
option to purchase, or otherwise dispose of (or announce any offer, sale, grant
or any option to purchase or other disposition of) any of its or its
Subsidiaries’ equity or equity equivalent securities (including without
limitation any debt, preferred stock or other instrument or security) that is at
any time during its life and under any circumstances, convertible into or
exchangeable or exercisable for shares of Common Stock or Common Stock
Equivalents (any such offer, sale, grant, disposition or announcement being
referred to as a “Subsequent Placement”).

(iii) From the Trigger Date until no Preferred Shares remain outstanding, the
Company will not, directly or indirectly, effect any Subsequent Placement unless
the Company shall have first complied with this Section 4(o)(iii).

(1) The Company shall deliver to each Buyer a written notice (the ”Offer
Notice”) of any proposed or intended issuance or sale or exchange (the ”Offer”)
of the securities being offered (the “Offered Securities”) in a Subsequent
Placement, which Offer Notice shall (w) identify and describe the Offered
Securities, (x) describe the price and other

 

- 22 -



--------------------------------------------------------------------------------

terms upon which they are to be issued, sold or exchanged, and the number or
amount of the Offered Securities to be issued, sold or exchanged, (y) identify
the persons or entities (if known) to which or with which the Offered Securities
are to be offered, issued, sold or exchanged and (z) offer to issue and sell to
or exchange with such Buyers a pro rata portion of the Offered Securities
allocated among such Buyers (a) based on such Buyer’s pro rata portion of the
aggregate number of Preferred Shares purchased hereunder (the “Basic Amount”),
and (b) with respect to each Buyer that elects to purchase its Basic Amount, any
additional portion of the Offered Securities attributable to the Basic Amounts
of other Buyers as such Buyer shall indicate it will purchase or acquire should
the other Buyers subscribe for less than their Basic Amounts (the
“Undersubscription Amount”), which process shall be repeated until the Buyers
shall have an opportunity to subscribe for any remaining Undersubscription
Amount.

(2) To accept an Offer, in whole or in part, such Buyer must deliver a written
notice to the Company prior to the end of the third (3rd) Business Day after
such Buyer’s receipt of the Offer Notice (the “Offer Period”), setting forth the
portion of such Buyer’s Basic Amount that such Buyer elects to purchase and, if
such Buyer shall elect to purchase all of its Basic Amount, the
Undersubscription Amount, if any, that such Buyer elects to purchase (in either
case, the “Notice of Acceptance”). If the Basic Amounts subscribed for by all
Buyers are less than the total of all of the Basic Amounts, then each Buyer who
has set forth an Undersubscription Amount in its Notice of Acceptance shall be
entitled to purchase, in addition to the Basic Amounts subscribed for, the
Undersubscription Amount it has subscribed for; provided, however, that if the
Undersubscription Amounts subscribed for exceed the difference between the total
of all the Basic Amounts and the Basic Amounts subscribed for (the “Available
Undersubscription Amount”), each Buyer who has subscribed for any
Undersubscription Amount shall be entitled to purchase only that portion of the
Available Undersubscription Amount as the Basic Amount of such Buyer bears to
the total Basic Amounts of all Buyers that have subscribed for Undersubscription
Amounts, subject to rounding by the Company to the extent its deems reasonably
necessary. Notwithstanding the foregoing, if the Company desires to modify or
amend the terms and conditions of the Offer prior to the expiration of the Offer
Period, the Company may deliver to the Buyers a new Offer Notice and the Offer
Period shall expire on the third (3rd) Business Day after such Buyer’s receipt
of such new Offer Notice.

(3) The Company shall have fifteen (15) Business Days from the expiration of the
Offer Period above (i) to offer, issue, sell or exchange all or any part of such
Offered Securities as to which a Notice of Acceptance has not been given by the
Buyers (the “Refused Securities”) pursuant to a definitive agreement(s) (the
“Subsequent Placement Agreement”), but only to the offerees described in the
Offer Notice (if so described therein) and only upon terms and conditions
(including, without limitation, unit prices and interest rates) that are not
more favorable to the acquiring person or persons or less favorable to the
Company than those set forth in the Offer Notice and (ii) to publicly announce
(a) the execution of such Subsequent Placement Agreement, and (b) either (x) the
consummation of the transactions contemplated by such Subsequent Placement
Agreement or (y) the termination of such Subsequent Placement Agreement, which
shall be filed with the SEC on a Current Report on Form 8-K with such Subsequent
Placement Agreement and any documents contemplated therein filed as exhibits
thereto.

 

- 23 -



--------------------------------------------------------------------------------

(4) In the event the Company shall propose to sell less than all the Refused
Securities (any such sale to be in the manner and on the terms specified in
Section 4(o)(iii)(3) above), then each Buyer may, at its sole option and in its
sole discretion, reduce the number or amount of the Offered Securities specified
in its Notice of Acceptance to an amount that shall be not less than the number
or amount of the Offered Securities that such Buyer elected to purchase pursuant
to Section 4(o)(iii)(2) above multiplied by a fraction, (i) the numerator of
which shall be the number or amount of Offered Securities the Company actually
proposes to issue, sell or exchange (including Offered Securities to be issued
or sold to Buyers pursuant to Section 4(o)(iii)(3) above prior to such
reduction) and (ii) the denominator of which shall be the original amount of the
Offered Securities. In the event that any Buyer so elects to reduce the number
or amount of Offered Securities specified in its Notice of Acceptance, the
Company may not issue, sell or exchange more than the reduced number or amount
of the Offered Securities unless and until such securities have again been
offered to the Buyers in accordance with Section 4(o)(iii)(1) above.

(5) Upon the closing of the issuance, sale or exchange of all or less than all
of the Refused Securities, the Buyers shall acquire from the Company, and the
Company shall issue to the Buyers, the number or amount of Offered Securities
specified in the Notices of Acceptance, as reduced pursuant to
Section 4(o)(iii)(3) above if the Buyers have so elected, upon the terms and
conditions specified in the Offer. The purchase by the Buyers of any Offered
Securities is subject in all cases to the preparation, execution and delivery by
the Company and the Buyers of a purchase agreement relating to such Offered
Securities reasonably satisfactory in form and substance to the Buyers and their
respective counsel.

(6) Any Offered Securities not acquired by the Buyers or other persons in
accordance with Section 4(o)(iii)(3) above may not be issued, sold or exchanged
until they are again offered to the Buyers under the procedures specified in
this Agreement.

(7) The Company and the Buyers agree that if any Buyer elects to participate in
the Offer, (x) neither the Subsequent Placement Agreement with respect to such
Offer nor any other transaction documents related thereto (collectively, the
“Subsequent Placement Documents”) shall include any term or provisions whereby
any Buyer shall be required to agree to any restrictions in trading as to any
securities of the Company owned by such Buyer prior to such Subsequent
Placement, and (y) any registration rights set forth in such Subsequent
Placement Documents shall be similar in all material respects to the
registration rights contained in the Registration Rights Agreement.

(8) Notwithstanding anything to the contrary in this Section 4(o) and unless
otherwise agreed to by the Buyers, the Company shall either confirm in writing
to the Buyers that the transaction with respect to the Subsequent Placement has
been abandoned or shall publicly disclose its intention to issue the Offered
Securities, in either case in such a manner such that the Buyers will not be in
possession of material non-public information, by the fifteen (15th) Business
Day following delivery of the Offer Notice. If by the fifteen (15th) following
delivery of the Offer Notice no public disclosure regarding a transaction with
respect to the Offered Securities has been made, and no notice regarding the
abandonment of such transaction has been received by the Buyers, such
transaction shall be deemed to have been abandoned and the Buyers shall not be
deemed to be in possession of any material, non-public

 

- 24 -



--------------------------------------------------------------------------------

information with respect to the Company. Should the Company decide to pursue
such transaction with respect to the Offered Securities, the Company shall
provide each Buyer with another Offer Notice and each Buyer will again have the
right of participation set forth in this Section 4(o)(iii). The Company shall
not be permitted to deliver more than one such Offer Notice to the Buyers in any
60 day period.

The restrictions contained in subsections (ii) and (iii) of this Section 4(o)
shall not apply in connection with the issuance of any Excluded Securities. As
used herein, “Excluded Securities” means (a) the issuance of any securities
pursuant to any Approved Stock Plan and (b) any Common Stock issued or issuable,
or deemed to be issued in accordance with Section 2(f) of the Certificate of
Designations, by the Company: (i) in connection with any Approved Stock Plan;
(ii) upon conversion of the Preferred Shares, or the exercise of the Warrants;
(iii) upon conversion, exercise or exchange of any Options or Convertible
Securities which are outstanding on the day immediately preceding the date
hereof, provided that such issuance of Common Stock upon exercise of such
Options or Convertible Securities is made pursuant to the terms of such Options
or Convertible Securities in effect on the date immediately preceding the date
hereof and such Options or Convertible Securities are not amended, modified or
changed on or after the date hereof; (iv) in connection with any stock split,
stock dividend, recapitalization or similar transaction by the Company for which
adjustment is made pursuant to Section 2(f)(ii) of the Certificate of
Designations, (v) in connection with any strategic acquisition or transaction
whether through an acquisition of stock or a merger of any business, assets or
technologies the primary purpose of which is not to raise equity capital; and
(vi) any securities of the Company issued in connection with an underwritten
public offering but only to the extent the market capitalization of the Company,
both prior to and after giving effect to such offering, exceeds $100,000,000.

(9) Notwithstanding anything to the contrary in this Section 4(o)(iii), the
provisions of said Section shall terminate and be of no further effect for each
Buyer upon the happening of the earlier to occur of (x) the eighth anniversary
of the date hereof and (y) such time as the Buyers hold 25% or less of the
Preferred Stock issued to such Buyers on the Closing Date.

(p) Withholding Taxes. On each Dividend Date (as defined in the Certificate of
Designations), if the Company does not have current or accumulated “earnings and
profits” within the meaning of Sections 301 and 312 of the Internal Revenue Code
of 1986, as amended, through such Dividend Date, the Company shall not withhold
any amount of the applicable Dividend (as defined in the Certificate of
Designations) in respect of U.S. federal income tax.

 

  5. REGISTER; TRANSFER AGENT INSTRUCTIONS.

(a) Register. The Company shall maintain at its principal executive offices (or
such other office or agency of the Company as it may designate by notice to each
holder of Securities), a register for the Preferred Shares and the Warrants in
which the Company shall record the name and address of the Person in whose name
the Preferred Shares and the Warrants have been issued (including the name and
address of each transferee), the number of Preferred Shares held by such Person,
the number of Conversion Shares issuable upon conversion of the Preferred Shares
and Warrant Shares issuable upon exercise of the Warrants held by such

 

- 25 -



--------------------------------------------------------------------------------

Person. The Company shall keep the register open and available at all times
during business hours for inspection of any Buyer or its legal representatives.

(b) Transfer Agent Instructions. The Company shall issue irrevocable
instructions to its transfer agent, and any subsequent transfer agent, to issue
certificates or credit shares to the applicable balance accounts at The
Depository Trust Company (“DTC”), registered in the name of each Buyer or its
respective nominee(s), for the Conversion Shares, and the Warrant Shares in such
amounts as specified from time to time by each Buyer to the Company upon
conversion of the Preferred Shares or exercise of the Warrants in the form of
Exhibit D attached hereto (the “Irrevocable Transfer Agent Instructions”). The
Company warrants that no instruction other than the Irrevocable Transfer Agent
Instructions referred to in this Section 5(b), and stop transfer instructions to
give effect to Section 2(f) hereof, will be given by the Company to its transfer
agent with respect to the Securities, and that the Securities shall otherwise be
freely transferable on the books and records of the Company, as applicable, and
to the extent provided in this Agreement and the other Transaction Documents. If
a Buyer effects a sale, assignment or transfer of the Securities in accordance
with Section 2(f), the Company shall permit the transfer and shall promptly
instruct its transfer agent to issue one or more certificates or credit shares
to the applicable balance accounts at DTC in such name and in such denominations
as specified by such Buyer to effect such sale, transfer or assignment. In the
event that such sale, assignment or transfer involves Conversion Shares and
Warrant Shares sold, assigned or transferred pursuant to an effective
registration statement or pursuant to Rule 144, the transfer agent shall issue
such Securities to the Buyer, assignee or transferee, as the case may be,
without any restrictive legend. The Company acknowledges that a breach by it of
its obligations hereunder will cause irreparable harm to a Buyer. Accordingly,
the Company acknowledges that the remedy at law for a breach of its obligations
under this Section 5(b) will be inadequate and agrees, in the event of a breach
or threatened breach by the Company of the provisions of this Section 5(b), that
a Buyer shall be entitled, in addition to all other available remedies, to an
order and/or injunction restraining any breach and requiring immediate issuance
and transfer, without the necessity of showing economic loss and without any
bond or other security being required.

 

  6. CONDITIONS TO THE COMPANY’S OBLIGATION TO SELL.

The obligation of the Company hereunder to issue and sell the Preferred Shares
and the related Warrants to each Buyer at the Closing is subject to the
satisfaction, at or before the Closing Date, of each of the following
conditions, provided that these conditions are for the Company’s sole benefit
and may be waived by the Company at any time in its sole discretion by providing
each Buyer with prior written notice thereof:

(a) Such Buyer shall have executed each of the Transaction Documents to which it
is a party and delivered the same to the Company.

(b) Such Buyer and each other Buyer shall have delivered to the Company the
Purchase Price (less the amount withheld pursuant to Section 4(g)) for the
Preferred Shares and the related Warrants being purchased by such Buyer at the
Closing by wire transfer of immediately available funds pursuant to the wire
instructions provided by the Company.

 

- 26 -



--------------------------------------------------------------------------------

(c) The representations and warranties of such Buyer shall be true and correct
in all respects as of the date when made and as of the Closing Date as though
made at that time (except for representations and warranties that speak as of a
specific date, which shall be true and correct as of such specified date), and
such Buyer shall have performed, satisfied and complied in all respects with the
covenants, agreements and conditions required by this Agreement to be performed,
satisfied or complied with by such Buyer at or prior to the Closing Date.

(d) Buyers purchasing not less than $20,000,000 of Preferred Shares and Warrants
shall have executed and delivered this Agreement and each such Buyer shall have,
contemporaneously with Closing, funded its Purchase Price in full.

 

  7. CONDITIONS TO EACH BUYER’S OBLIGATION TO PURCHASE.

The obligation of each Buyer hereunder to purchase the Preferred Shares and the
related Warrants at the Closing is subject to the satisfaction, at or before the
Closing Date, of each of the following conditions, provided that these
conditions are for each Buyer’s sole benefit and may be waived by such Buyer at
any time in its sole discretion by providing the Company with prior written
notice thereof:

(a) The Company shall have duly executed and delivered to such Buyer (A) each of
the Transaction Documents and (B) the Preferred Shares (in such numbers as is
set forth across from such Buyer’s name in column (3) of the Schedule of Buyers)
and the related Warrants (in such numbers as is set forth across from such
Buyer’s name in column (4) of the Schedule of Buyers) being purchased by such
Buyer at the Closing pursuant to this Agreement.

(b) Such Buyer shall have received the opinion of Kutak Rock LLP, the Company’s
outside counsel, and James Ingraham, Esq., the Company’s internal general
counsel, each, dated as of the Closing Date, in substantially the form of
Exhibit E attached hereto.

(c) The Company shall have delivered to such Buyer a copy of the Irrevocable
Transfer Agent Instructions, in the form of Exhibit D attached hereto, which
instructions shall have been delivered to and acknowledged in writing by the
Company’s transfer agent.

(d) The Company shall have delivered to such Buyer a certificate (or a fax or
pdf copy of such certificate) evidencing the formation and good standing of the
Company and each of its Subsidiaries in each such entity’s jurisdiction of
formation issued by the Secretary of State (or equivalent) of such jurisdiction
of formation as of a date within ten (10) days of the Closing Date.

(e) The Company shall have delivered to such Buyer a certificate (or a fax or
pdf copy of such certificate) evidencing the Company’s qualification as a
foreign corporation and good standing issued by the Secretary of State (or
comparable office) of each jurisdiction in which the Company conducts business
and is required to so qualify, as of a date within ten (10) days of the Closing
Date.

(f) The Company shall have delivered to such Buyer a certified copy of the
Certificate of Incorporation as certified by the Secretary of State of the State
of Kansas (or a fax or pdf copy of such certificate) within ten (10) days of the
Closing Date.

 

- 27 -



--------------------------------------------------------------------------------

(g) The Company shall have delivered to such Buyer a certificate, executed by
the Secretary of the Company and dated as of the Closing Date, as to (i) the
resolutions consistent with Section 3(b) as adopted by the Company’s board of
directors in a form reasonably acceptable to such Buyer, (ii) the Certificate of
Incorporation and (iii) the Bylaws, each as in effect at the Closing, in the
form attached hereto as Exhibit F.

(h) The representations and warranties of the Company shall be true and correct
in all respects as of the date when made and as of the Closing Date as though
made at that time (except for representations and warranties that speak as of a
specific date, which shall be true and correct as of such specified date) and
the Company shall have performed, satisfied and complied in all respects with
the covenants, agreements and conditions required by the Transaction Documents
to be performed, satisfied or complied with by the Company at or prior to the
Closing Date. Such Buyer shall have received a certificate, executed by the
Chief Executive Officer of the Company, dated as of the Closing Date, to the
foregoing effect and as to such other matters as may be reasonably requested by
such Buyer in the form attached hereto as Exhibit G.

(i) The Company shall have delivered to such Buyer a letter from the Company’s
transfer agent certifying the number of shares of Common Stock outstanding as of
a date within five days of the Closing Date.

(j) The Common Stock (I) shall be designated for quotation or listed on the
Principal Market and (II) shall not have been suspended, as of the Closing Date,
by the SEC or the Principal Market from trading on the Principal Market nor
shall suspension by the SEC or the Principal Market have been threatened, as of
the Closing Date, either (A) in writing by the SEC or the Principal Market or
(B) by falling below the minimum maintenance requirements of the Principal
Market.

(k) The Company shall have obtained all governmental, regulatory or third party
consents and approvals, if any, necessary for the sale of the Securities.

(l) The Certificate of Designations in the form attached hereto as Exhibit A
shall have been filed with the Secretary of State of the State of Kansas and
shall be in full force and effect, enforceable against the Company in accordance
with its terms and shall not have been amended.

(m) Buyers purchasing not less than $20,000,000 of Preferred Shares and Warrants
shall have executed and delivered this Agreement and each such Buyer shall have,
contemporaneously with Closing, funded its Purchase Price in full.

(n) The Company shall have delivered to such Buyer such other documents relating
to the transactions contemplated by this Agreement as such Buyer or its counsel
may reasonably request.

 

  8. TERMINATION.

In the event that the Closing shall not have occurred with respect to a Buyer on
or before five (5) Business Days from the date hereof due to the Company’s or
such Buyer’s failure

 

- 28 -



--------------------------------------------------------------------------------

to satisfy the conditions set forth in Sections 6 and 7 above (and the
nonbreaching party’s failure to waive such unsatisfied condition(s)), the
nonbreaching party shall have the option to terminate this Agreement with
respect to such breaching party at the close of business on such date without
liability of any party to any other party; provided, however, if this Agreement
is terminated pursuant to this Section 8, the Company shall remain obligated to
reimburse the non-breaching Buyers for the expenses described in Section 4(g)
above.

 

  9. MISCELLANEOUS.

(a) Governing Law; Jurisdiction; Jury Trial. All questions concerning the
construction, validity, enforcement and interpretation of this Agreement shall
be governed by the internal laws of the State of New York, without giving effect
to any choice of law or conflict of law provision or rule (whether of the State
of New York or any other jurisdictions) that would cause the application of the
laws of any jurisdictions other than the State of New York. Each party hereby
irrevocably submits to the exclusive jurisdiction of the state and federal
courts sitting in The City of New York, Borough of Manhattan, for the
adjudication of any dispute hereunder or in connection herewith or with any
transaction contemplated hereby or discussed herein, and hereby irrevocably
waives, and agrees not to assert in any suit, action or proceeding, any claim
that it is not personally subject to the jurisdiction of any such court, that
such suit, action or proceeding is brought in an inconvenient forum or that the
venue of such suit, action or proceeding is improper. Each party hereby
irrevocably waives personal service of process and consents to process being
served in any such suit, action or proceeding by mailing a copy thereof to such
party at the address for such notices to it under this Agreement and agrees that
such service shall constitute good and sufficient service of process and notice
thereof. Nothing contained herein shall be deemed to limit in any way any right
to serve process in any manner permitted by law. EACH PARTY HEREBY IRREVOCABLY
WAIVES ANY RIGHT IT MAY HAVE, AND AGREES NOT TO REQUEST, A JURY TRIAL FOR THE
ADJUDICATION OF ANY DISPUTE HEREUNDER OR IN CONNECTION WITH OR ARISING OUT OF
THIS AGREEMENT OR ANY TRANSACTION CONTEMPLATED HEREBY.

(b) Counterparts. This Agreement may be executed in two or more identical
counterparts, all of which shall be considered one and the same agreement and
shall become effective when counterparts have been signed by each party and
delivered to the other party; provided that a facsimile signature shall be
considered due execution and shall be binding upon the signatory thereto with
the same force and effect as if the signature were an original, not a facsimile
signature.

(c) Headings. The headings of this Agreement are for convenience of reference
and shall not form part of, or affect the interpretation of, this Agreement.

(d) Severability. If any provision of this Agreement shall be invalid or
unenforceable in any jurisdiction, such invalidity or unenforceability shall not
affect the validity or enforceability of the remainder of this Agreement in that
jurisdiction or the validity or enforceability of any provision of this
Agreement in any other jurisdiction.

 

- 29 -



--------------------------------------------------------------------------------

(e) Entire Agreement; Amendments. This Agreement and the other Transaction
Documents supersede all other prior oral or written agreements between the
Buyers, the Company, their Affiliates and Persons acting on their behalf with
respect to the matters discussed herein, and this Agreement, the other
Transaction Documents and the instruments referenced herein and therein contain
the entire understanding of the parties with respect to the matters covered
herein and therein and, except as specifically set forth herein or therein,
neither the Company nor any Buyer makes any representation, warranty, covenant
or undertaking with respect to such matters. No provision of this Agreement may
be amended other than by an instrument in writing signed by the Company and the
holders of at least a majority of the Preferred Shares issued and issuable
hereunder, and any amendment to this Agreement made in conformity with the
provisions of this Section 9(e) shall be binding on all Buyers and holders of
Securities, as applicable. No provision hereof may be waived other than by an
instrument in writing signed by the party against whom enforcement is sought. No
such amendment shall be effective to the extent that it applies to less than all
of the holders of the Preferred Shares then outstanding. No consideration shall
be offered or paid to any Person to amend or consent to a waiver or modification
of any provision of any of the Transaction Documents unless the same
consideration also is offered to all of the parties to the Transaction
Documents, holders of Preferred Shares or holders of the Warrants, as the case
may be. The Company has not, directly or indirectly, made any agreements with
any Buyers relating to the terms or conditions of the transactions contemplated
by the Transaction Documents except as set forth in the Transaction Documents.
Without limiting the foregoing, the Company confirms that, except as set forth
in this Agreement, no Buyer has made any commitment or promise or has any other
obligation to provide any financing to the Company or otherwise.

(f) Notices. Any notices, consents, waivers or other communications required or
permitted to be given under the terms of this Agreement must be in writing and
will be deemed to have been delivered: (i) upon receipt, when delivered
personally; (ii) upon receipt, when sent by facsimile (provided confirmation of
transmission is mechanically or electronically generated and kept on file by the
sending party); or (iii) one Business Day after deposit with an overnight
courier service, in each case properly addressed to the party to receive the
same. The addresses and facsimile numbers for such communications shall be:

If to the Company:

Brooke Corporation

10950 Grandview Drive

Suite 600

Overland Park, Kansas 66210

  Telephone: (913) 661-0123

  Facsimile: (913) 339-6328

  Attention: Anita Larson

       James Ingraham

 

- 30 -



--------------------------------------------------------------------------------

With a copy (for informational purposes only) to:

Kutak Rock LLP

1801 California Street, Suite 3100

Denver, Colorado 80202

Phone: (303) 297-2400

Fax: (303) 292-7799

Attention: Robert J. Ahrenholz, Esq.

If to the Transfer Agent:

American Stock Transfer and Trust

6201 15th Avenue

Brooklyn, NY 11219

  Telephone: (718) 921-8381

  Facsimile: (718) 765-8718

  Attention: Barry Rosenthal

If to a Buyer, to its address and facsimile number set forth on the Schedule of
Buyers, with copies to such Buyer’s representatives as set forth on the Schedule
of Buyers,

with a copy (for informational purposes only) to:

Schulte Roth & Zabel LLP

919 Third Avenue

New York, New York 10022

  Telephone: (212) 756-2000

  Facsimile: (212) 593-5955

  Attention: Eleazer N. Klein, Esq.

or to such other address and/or facsimile number and/or to the attention of such
other Person as the recipient party has specified by written notice given to
each other party five (5) days prior to the effectiveness of such change.
Written confirmation of receipt (A) given by the recipient of such notice,
consent, waiver or other communication, (B) mechanically or electronically
generated by the sender’s facsimile machine containing the time, date, recipient
facsimile number and an image of the first page of such transmission or
(C) provided by an overnight courier service shall be rebuttable evidence of
personal service, receipt by facsimile or receipt from an overnight courier
service in accordance with clause (i), (ii) or (iii) above, respectively.

(g) Successors and Assigns. This Agreement shall be binding upon and inure to
the benefit of the parties and their respective successors and assigns,
including any purchasers of the Preferred Shares or the Warrants. The Company
shall not assign this Agreement or any rights or obligations hereunder without
the prior written consent of the holders of at least a majority of the aggregate
number of Registrable Securities issued and issuable hereunder, including by way
of a Fundamental Transaction (unless the Company is in compliance with the
applicable provisions governing Fundamental Transactions set forth in the
Certificate of Designations and the Warrants). A Buyer may assign some or all of
its rights hereunder in connection with transfer of any of its Securities
without the consent of the Company, in which event such assignee shall be deemed
to be a Buyer hereunder with respect to such assigned

 

- 31 -



--------------------------------------------------------------------------------

rights; provided, that if any rights are assigned hereunder, appropriate notice
shall be provided to the Company of such assignment.

(h) No Third Party Beneficiaries. This Agreement is intended for the benefit of
the parties hereto and their respective permitted successors and assigns, and is
not for the benefit of, nor may any provision hereof be enforced by, any other
Person.

(i) Survival. Unless this Agreement is terminated under Section 8, the
representations and warranties of the Company and the Buyers contained in
Sections 2 and 3 and the agreements and covenants set forth in Sections 4, 5 and
9 shall survive the Closing and the delivery and exercise of Securities, as
applicable. Each Buyer shall be responsible only for its own representations,
warranties, agreements and covenants hereunder.

(j) Further Assurances. Each party shall do and perform, or cause to be done and
performed, all such further acts and things, and shall execute and deliver all
such other agreements, certificates, instruments and documents, as any other
party may reasonably request in order to carry out the intent and accomplish the
purposes of this Agreement and the consummation of the transactions contemplated
hereby.

(k) Indemnification. In consideration of each Buyer’s execution and delivery of
the Transaction Documents and acquiring the Securities thereunder and in
addition to all of the Company’s other obligations under the Transaction
Documents, the Company shall defend, protect, indemnify and hold harmless each
Buyer and each other holder of the Securities and all of their stockholders,
partners, members, officers, directors, employees and direct or indirect
investors and any of the foregoing Persons’ agents or other representatives
(including, without limitation, those retained in connection with the
transactions contemplated by this Agreement) (collectively, the “Indemnitees”),
as incurred, from and against any and all actions, causes of action, suits,
claims, losses, costs, penalties, fees, liabilities and damages, and expenses in
connection therewith (irrespective of whether any such Indemnitee is a party to
the action for which indemnification hereunder is sought), and including
reasonable attorneys’ fees and disbursements (the “Indemnified Liabilities”),
incurred by any Indemnitee as a result of, or arising out of, or relating to
(a) any misrepresentation or breach of any representation or warranty made by
the Company in the Transaction Documents, (b) any breach of any covenant,
agreement or obligation of the Company contained in the Transaction Documents or
(c) any cause of action, suit or claim brought or made against such Indemnitee
by a third party (including for these purposes a derivative action brought on
behalf of the Company) and arising out of or resulting from (i) the execution,
delivery, performance or enforcement of the Transaction Documents or any other
certificate, instrument or document contemplated hereby or thereby, (ii) any
transaction financed or to be financed in whole or in part, directly or
indirectly, with the proceeds of the issuance of the Securities, (iii) any
disclosure made by such Buyer pursuant to Section 4(i), or (iv) the status of
such Buyer or holder of the Securities as an investor in the Company pursuant to
the transactions contemplated by the Transaction Documents. To the extent that
the foregoing undertaking by the Company may be unenforceable for any reason,
the Company shall make the maximum contribution to the payment and satisfaction
of each of the Indemnified Liabilities which is permissible under applicable
law. Except as otherwise set forth herein, the mechanics and procedures with
respect to the rights and obligations under this Section 9(k) shall be the same
as those set forth in Section 6 of the Registration Rights Agreement.

 

- 32 -



--------------------------------------------------------------------------------

(l) No Strict Construction. The language used in this Agreement will be deemed
to be the language chosen by the parties to express their mutual intent, and no
rules of strict construction will be applied against any party.

(m) Remedies. Each Buyer and each holder of the Securities shall have all rights
and remedies set forth in the Transaction Documents and all rights and remedies
which such holders have been granted at any time under any other agreement or
contract and all of the rights which such holders have under any law. Any Person
having any rights under any provision of this Agreement shall be entitled to
enforce such rights specifically (without posting a bond or other security), to
recover damages by reason of any breach of any provision of this Agreement and
to exercise all other rights granted by law. Furthermore, the Company recognizes
that in the event that it fails to perform, observe, or discharge any or all of
its obligations under the Transaction Documents, any remedy at law may prove to
be inadequate relief to the Buyers. The Company therefore agrees that the Buyers
shall be entitled to seek temporary and permanent injunctive relief in any such
case without the necessity of proving actual damages and without posting a bond
or other security.

(n) Rescission and Withdrawal Right. Notwithstanding anything to the contrary
contained in (and without limiting any similar provisions of) the Transaction
Documents, whenever any Buyer exercises a right, election, demand or option
under a Transaction Document and the Company does not timely perform its related
obligations within the periods therein provided, then such Buyer may rescind or
withdraw, in its sole discretion from time to time upon written notice to the
Company, any relevant notice, demand or election in whole or in part without
prejudice to its future actions and rights.

(o) Payment Set Aside. To the extent that the Company makes a payment or
payments to the Buyers hereunder or pursuant to any of the other Transaction
Documents or the Buyers enforce or exercise their rights hereunder or
thereunder, and such payment or payments or the proceeds of such enforcement or
exercise or any part thereof are subsequently invalidated, declared to be
fraudulent or preferential, set aside, recovered from, disgorged by or are
required to be refunded, repaid or otherwise restored to the Company, a trustee,
receiver or any other Person under any law (including, without limitation, any
bankruptcy law, foreign, state or federal law, common law or equitable cause of
action), then to the extent of any such restoration the obligation or part
thereof originally intended to be satisfied shall be revived and continued in
full force and effect as if such payment had not been made or such enforcement
or setoff had not occurred.

(p) Independent Nature of Buyers’ Obligations and Rights. The obligations of
each Buyer under any Transaction Document are several and not joint with the
obligations of any other Buyer, and no Buyer shall be responsible in any way for
the performance of the obligations of any other Buyer under any Transaction
Document. Nothing contained herein or in any other Transaction Document, and no
action taken by any Buyer pursuant hereto or thereto, shall be deemed to
constitute the Buyers as a partnership, an association, a joint venture or any
other kind of entity, or create a presumption that the Buyers are in any way
acting in concert or as a group with respect to such obligations or the
transactions contemplated by the Transaction Documents and the Company
acknowledges that the Buyers are not acting in concert or as a group, and the
Company will not assert any such claim, with respect to such obligations or the
transactions

 

- 33 -



--------------------------------------------------------------------------------

contemplated by the Transaction Documents. Each Buyer confirms that it has
independently participated in the negotiation of the transaction contemplated
hereby with the advice of its own counsel and advisors. Each Buyer shall be
entitled to independently protect and enforce its rights, including, without
limitation, the rights arising out of this Agreement or out of any other
Transaction Documents, and it shall not be necessary for any other Buyer to be
joined as an additional party in any proceeding for such purpose.

[Signature Page Follows]

 

- 34 -



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, each Buyer and the Company have caused their respective
signature page to this Securities Purchase Agreement to be duly executed as of
the date first written above.

 

COMPANY: BROOKE CORPORATION By:  

/s/ Robert D. Orr

 

Name:   Robert D. Orr

 

Title:     Chief Executive Officer



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, each Buyer and the Company have caused their respective
signature page to this Securities Purchase Agreement to be duly executed as of
the date first written above.

 

BUYERS: HBK MASTER FUND L.P.

By: HBK Investments L.P. Investment Advisor

By:  

/s/ J. Baker Gentry, Jr.

 

Name:   J. Baker Gentry, Jr.

 

Title:     Authorized Signatory



--------------------------------------------------------------------------------

SCHEDULE OF BUYERS

 

(1)

Buyer

  

(2)

Address and Facsimile Number

  

(3)

Aggregate
Number of
Preferred
Shares

  

(4)

Aggregate
Number of
Warrants

  

(5)

Purchase Price

  

(6)

Legal Representative’s Address and
Facsimile Number

HBK Master Fund L.P.   

c/o HBK Investments L.P.

300 Crescent Court, Suite 700

Dallas, TX 75201

Attn: Legal (PP)

Telephone: 214-758-6107

Facsimile: 214-758-1207

Residence: Cayman Islands

   20,000    235,294    $ 14,600,000   

Schulte Roth & Zabel LLP

919 Third Avenue

New York, New York 10022

Attention: Eleazer Klein, Esq.

Facsimile: (212) 593-5955

Telephone: (212) 756-2376



--------------------------------------------------------------------------------

EXHIBITS

 

Exhibit A

   Form of Certificate of Designations

Exhibit B

   Form of Warrants

Exhibit C

   Form of Registration Rights Agreement

Exhibit D

   Form of Irrevocable Transfer Agent Instructions

Exhibit E

   Form of Outside Company Counsel Opinion

Exhibit F

   Form of Secretary’s Certificate

Exhibit G

   Form of Officer’s Certificate

SCHEDULES

 

Schedule 3(a)

   Subsidiaries

Schedule 3(k)

   Amended Filings

Schedule 3(l)

   Absence of Certain Changes

Schedule 3(q)

   Transactions With Affiliates

Schedule 3(r)

   Equity Capitalization

Schedule 3(s)

   Indebtedness and Other Contracts

Schedule 3(t)

   Litigation

Schedule 3(z)

   Subsidiary Rights

Schedule 4(d)

   Use of Proceeds



--------------------------------------------------------------------------------

EXHIBIT A

CERTIFICATE OF DESIGNATIONS, PREFERENCES

AND RIGHTS OF 13% PERPETUAL CONVERTIBLE PREFERRED STOCK

SERIES 2006 OF BROOKE CORPORATION

Brooke Corporation (the “Company”), a corporation organized and existing under
the Kansas General Corporation Code of the State of Kansas (the “KGCC”), does
hereby certify that, pursuant to authority conferred upon the Board of Directors
of the Company (the “Board”) by the Articles of Incorporation, as amended, of
the Company, and pursuant to Section 17-6401 of the KGCC, the Board of Directors
of the Company adopted resolutions (i) designating a series of the Company’s
previously authorized preferred stock, par value $1.00 per share, and
(ii) providing for the designations, preferences and relative, participating,
optional or other rights, and the qualifications, limitations or restrictions
thereof, of Twenty Thousand (20,000) shares of 13% Perpetual Convertible
Preferred Stock Series 2006 of the Company, as follows:

RESOLVED, that the Company is authorized to issue 20,000 shares of 13% Perpetual
Convertible Preferred Stock Series 2006 (the “Preferred Shares”), par value
$1.00 per share, which shall have the following powers, designations,
preferences and other special rights:

(1) Dividends. The holders of the Preferred Shares (each, a “Holder” and
collectively, the “Holders”) shall be entitled, subject to applicable law, to
receive dividends (“Dividends”) payable on the Stated Value (as defined below)
of such Preferred Share at the Dividend Rate (as defined below), which shall be
cumulative. Dividends on the Preferred Shares shall commence accruing on the
second (2nd) anniversary of the Initial Issuance Date and shall be computed on
the basis of a 360-day year consisting of twelve 30-day months; provided,
however, that in the event that a Holder converts any Preferred Shares prior to
such second (2nd) anniversary (the “Converted Preferred Shares”) (a) the
Discount Amount for such Converted Preferred Shares shall be deducted from any
Dividends due to such Holder on the Dividend Date or Dividend Dates next
succeeding such Conversion Date or (b) if the Converted Preferred Shares consist
of 90% or greater of the aggregate Preferred Shares held by such Holder, then
the Holder shall, at its option, either (i) deduct the Discount Amount for such
Converted Preferred Shares from the Conversion Amount set forth in the
applicable Conversion Notice or (ii) pay to the Company, on or prior to the
Conversion Date, an amount in cash equal to such Discount Amount.
Notwithstanding the foregoing, if prior to the second (2nd) anniversary of the
Initial Issuance Date (x) a Triggering Event occurs, then Dividends shall
commence accruing at the applicable Dividend Rate on the date such Triggering
Event occurs through the date such Triggering Event is cured or the Preferred
Shares are redeemed and (y) a Change of Control occurs, then Dividends shall
commence accruing at the applicable Dividend Rate on the date such Change of
Control is consummated until the Preferred Shares are redeemed. Dividends shall
be payable (A) in arrears on the first (1st) day of each Calendar Quarter with
the first Dividend Date being the earlier of (1) October 1, 2008 or (2) the
first (1st) day of the Calendar Quarter immediately following the date of
occurrence of a Triggering Event or Change of Control and (B) on each Conversion
Date thereafter by inclusion in the applicable Conversion



--------------------------------------------------------------------------------

Amount (as defined below) (each, a “Dividend Date”). If a Dividend Date is not a
Business Day (as defined below), then the Dividend shall be due and payable on
the Business Day immediately following such Dividend Date. On each Dividend
Date, if the Company does not have current or accumulated “earnings and profits”
within the meaning of Sections 301 and 312 of the Internal Revenue Code of 1986,
as amended, through such Dividend Date, the Company shall not withhold any
amount of the applicable Dividend in respect of U.S. federal income tax.

(2) Conversion of Preferred Shares. Preferred Shares shall be convertible into
shares of the Common Stock on the terms and conditions set forth in this
Section 2.

(a) Certain Defined Terms. For purposes of this Certificate of Designations, the
following terms shall have the following meanings:

(i) “Additional Amount” means, on a per Preferred Share basis, the product of
(x) the result of the following formula: (the applicable Dividend Rate)(N/360)
and (y) the Stated Value.

(ii) “Allocation Percentage” means a fraction, the numerator of which is the
number of Preferred Shares issued to a Holder on the Initial Issuance Date and
the denominator of which is the aggregate amount of all the Preferred Shares
issued on the Initial Issuance Date.

(iii) “AMEX” means the American Stock Exchange.

(iv) “Approved Stock Plan” means any employee benefit plan which has been
approved by the Board of Directors of the Company, pursuant to which the
Company’s securities may be issued to any employee, consultant, officer or
director for services provided to the Company.

(v) “Bloomberg” means Bloomberg Financial Markets.

(vi) “Brooke Holdings Group” means collectively Brooke Holdings, Inc., Robert D.
Orr, Leland G. Orr, Anita F. Larson, Shawn T. Lowry, Michael S. Lowry, or Kyle
L. Garst and any other officers and directors of the Company or its affiliates.

(vii) “Business Day” means any day other than Saturday, Sunday or other day on
which commercial banks in The City of New York are authorized or required by law
to remain closed.

(viii) “Calendar Quarter” means each of the following periods: the period
beginning on and including January 1 and ending on and including March 31; the
period beginning on and including April 1 and ending on and including June 30;
the period beginning on and including July 1 and ending on and including
September 30; and the period beginning on and including October 1 and ending on
and including December 31.

 

- 2 -



--------------------------------------------------------------------------------

(ix) “Change of Control” means any Fundamental Transaction other than (i) any
reorganization, recapitalization or reclassification of the Common Stock in
which holders of the Company’s voting power immediately prior to such
reorganization, recapitalization or reclassification continue after such
reorganization, recapitalization or reclassification to hold publicly traded
securities and, directly or indirectly, the voting power of the surviving entity
or entities necessary to elect a majority of the members of the board of
directors (or their equivalent if other than a corporation) of such entity or
entities, or (ii) pursuant to a migratory merger effected solely for the purpose
of changing the jurisdiction of incorporation of the Company.

(x) “Closing Sale Price” means, for any security as of any date, the last
closing trade price for such security on the Principal Market, as reported by
Bloomberg, or, if the Principal Market begins to operate on an extended hours
basis and does not designate the closing trade price then the last trade price
of such security prior to 4:00:00 p.m., New York Time, as reported by Bloomberg,
or, if the Principal Market is not the principal securities exchange or trading
market for such security the last trade price of such security on the principal
securities exchange or trading market where such security is listed or traded as
reported by Bloomberg, or if the foregoing do not apply, the last trade price of
such security in the over-the-counter market on the electronic bulletin board
for such security as reported by Bloomberg, or, if no last trade price is
reported for such security by Bloomberg, the average of the ask prices of any
market makers for such security as reported in the “pink sheets” by Pink Sheets
LLC (formerly the National Quotation Bureau, Inc.). If the Closing Sale Price
cannot be calculated for a security on a particular date on any of the foregoing
bases, the Closing Sale Price of such security on such date shall be the fair
market value as mutually determined by the Company and the Required Holders. If
the Company and the Required Holders are unable to agree upon the fair market
value of such security, then such dispute shall be resolved pursuant to
Section 2(d)(iii). All such determinations to be appropriately adjusted for any
stock dividend, stock split, stock combination or other similar transaction
during the applicable calculation period.

(xi) “Company Control Change of Control” means a Change of Control that is
within the Company’s control resulting in the Preferred Shares being
characterized as permanent equity as determined in accordance with Emerging
Issues Task Force (EITF) Issue No. 0019 and EITF Topic No. D-98.

(xii) “Company Control Triggering Event” means a Triggering Event that is within
the Company’s control resulting in the Preferred Shares being characterized as
permanent equity as determined in

 

- 3 -



--------------------------------------------------------------------------------

accordance with Emerging Issues Task Force (EITF) Issue No. 0019 and EITF Topic
No. D-98.

(xiii) “Conversion Amount” means the sum of (1) the Additional Amount and
(2) the Stated Value.

(xiv) “Conversion Price” means $17.00, subject to adjustment as provided herein.

(xv) “Convertible Securities” means any stock or securities (other than Options)
directly or indirectly convertible into or exchangeable or exercisable for
Common Stock.

(xvi) “Discount Amount” means, on a per Converted Preferred Share basis, (1) the
product of (x) the result of the following formula: twelve and one-half percent
(12.5%), (y) (N/365) and (z) the Stated Value (such product, the “Pre-Tax
Discount Amount”) minus (2) the total amount of any income, withholding or other
taxes paid by Holder in connection with such Pre-Tax Discount Amount; provided,
that, to the extent such taxes are not withheld by the Company, Holder shall
provide reasonable proof to the Company of any such tax payments or a
certification with respect thereto. For purposes of the calculation of the
Discount Amount, “N” means the number of days from, but excluding, the
applicable Conversion Date through and including the second (2nd) anniversary of
the Initial Issuance Date.

(xvii) “Dividend Rate” means (i) thirteen percent (13.0%) per annum or (ii) for
the period from and after the occurrence of a Change of Control or Triggering
Event through such time that such Triggering Event is cured or the Preferred
Shares are redeemed, (A) thirteen percent (13.0%) per annum for Dividends
accruing pursuant to such Change of Control or Triggering Event prior to the
first (1st) anniversary of the Initial Issuance Date, (B) twelve percent
(12.0%) per annum for Dividends accruing pursuant to such Change of Control or
Triggering Event from the first (1st) anniversary of the Initial Issuance Date
through the second (2nd) anniversary thereof, and (C) twenty-five percent
(25%) per annum for Dividends accruing pursuant to such Change of Control or
Triggering Event thereafter.

(xviii) “Dividend Yield” shall mean, as of any date of determination and with
respect to any class or series of capital stock, the quotient obtained by
dividing (i) the aggregate dollar amount of dividends paid on one share of such
class or series of capital stock, in accordance with its terms, for the relevant
period ending on the Dividend Date immediately preceding such calculation date,
by (ii) the arithmetic average of the Weighted Average Price of the Common Stock
on each of the five (5) consecutive Trading Days immediately preceding such
determination date.

 

- 4 -



--------------------------------------------------------------------------------

(xix) “Earnings and Profits” shall be determined within the meaning of Sections
301 and 312 of the Internal Revenue Code of 1986, as amended.

(xx) “Effective Date” shall mean the earlier of the Effective Date and the
Effectiveness Deadline (as such terms are defined in the Registration Rights
Agreement).

(xxi) “Eligible Market” means the NYSE, AMEX, The NASDAQ Global Select Market or
The NASDAQ Capital Market.

(xxii) “Equity Conditions” means: (i) on each day during the period beginning
six (6) months prior to the applicable date of determination and ending on and
including the applicable date of determination (the “Equity Conditions Measuring
Period”), either (x) the Registration Statement (as defined in the Registration
Rights Agreement) filed pursuant to the Registration Rights Agreement shall be
effective and available for the resale of all of the Registrable Securities in
accordance with the terms of the Registration Rights Agreement and there shall
not have been any Grace Periods or (y) all shares of Common Stock issuable upon
conversion of the Preferred Shares and exercise of the Warrants shall be
eligible for sale without restriction and without the need for registration
under any applicable federal or state securities laws; (ii) on each day during
the Equity Conditions Measuring Period, the Common Stock is designated for
quotation on a Principal Market and shall not have been suspended from trading
on such exchange or market (other than suspensions of not more than two (2) days
and occurring prior to the applicable date of determination due to business
announcements by the Company) nor shall proceedings for such delisting or
suspension by such exchange or market have been commenced, threatened or pending
either (A) in writing by such exchange or market or (B) by falling below the
minimum listing maintenance requirements of such exchange or market; (iii) on
each day during the Equity Conditions Measuring Period, the Company shall have
delivered Common Stock upon conversion of the Preferred Shares and upon exercise
of the Warrants to the Holders on a timely basis as set forth in
Section 2(d)(ii) hereof and Section 1(a) of the Warrants, respectively; (iv) any
applicable shares of Common Stock to be issued in connection with the event
requiring determination may be issued in full without violating Section 7 hereof
or the rules or regulations of the applicable Principal Market; (v) during the
Equity Conditions Measuring Period, the Company shall not have failed to timely
make any payments within five (5) Business Days of when such payment is due
pursuant to any Transaction Document (as defined in the Securities Purchase
Agreement); (vi) during the Equity Conditions Measuring Period, there

 

- 5 -



--------------------------------------------------------------------------------

shall not have occurred either (A) the public announcement of a pending,
proposed or intended Fundamental Transaction which has not been abandoned,
terminated or consummated or (B) a Triggering Event or an event that with the
passage of time or giving of notice would constitute a Triggering Event;
(vii) the Company shall have no knowledge of any fact that would cause (x) the
Registration Statements required pursuant to the Registration Rights Agreement
not to be effective and available for the resale of at least all of the
Registrable Securities in accordance with the terms of the Registration Rights
Agreement or (y) any shares of Common Stock issuable upon conversion of the
Preferred Shares and shares of Common Stock issuable upon exercise of the
Warrants not to be eligible for sale without restriction pursuant to Rule 144(k)
and any applicable state securities laws; and (viii) the Company otherwise shall
have been in material compliance with and shall not have materially breached any
provision, covenant, representation or warranty of any Transaction Document.

(xxiii) “Excluded Securities” means (a) the issuance of any securities pursuant
to any Approved Stock Plan and (b) any Common Stock issued or issuable, or
deemed to be issued in accordance with Section 2(f) hereof, by the Company:
(i) upon conversion of the Preferred Shares, or the exercise of the Warrants;
(ii) upon conversion, exercise or exchange of any Options or Convertible
Securities which are outstanding on the day immediately preceding the
Subscription Date, provided that such issuance of Common Stock upon exercise of
such Options or Convertible Securities is made pursuant to the terms of such
Options or Convertible Securities in effect on the date immediately preceding
the Subscription Date and such Options or Convertible Securities are not
amended, modified or changed on or after the Subscription Date; and (iii) in
connection with any stock split, stock dividend, recapitalization or similar
transaction by the Company for which adjustment is made pursuant to
Section 2(f)(ii).

(xxiv) “Fundamental Transaction” means that (A) the Company shall, directly or
indirectly, in one or more related transactions, (1) consolidate or merge with
or into (whether or not the Company is the surviving corporation) another
Person, or (2) sell, assign, transfer, convey or otherwise dispose of all or
substantially all of the properties or assets of the Company to another Person,
or (3) consummate a stock purchase agreement or other business combination
(including, without limitation, a reorganization, recapitalization, spin-off or
scheme of arrangement) with another Person whereby such other Person acquires
more than the 50% of either the outstanding shares of Voting Stock (not
including any shares of Voting Stock held by the other Person or other Persons
making or party to, or associated or affiliated with the other Persons making or
party to, such stock purchase agreement or other business combination), or
(4) reorganize, recapitalize or reclassify its Common Stock, or (B) any

 

- 6 -



--------------------------------------------------------------------------------

“person” or “group” (as these terms are used for purposes of Sections 13(d) and
14(d) of the Exchange Act)) (other than the Brooke Holdings Group) is or shall
become the “beneficial owner” (as defined in Rule 13d-3 under the Exchange Act),
directly or indirectly, of more than 50% of the aggregate ordinary voting power
represented by issued and outstanding Common Stock, (C) the Brooke Holdings
Group shall become the “beneficial owner” (as defined in Rule 13d-3 under the
Exchange Act), directly or indirectly, of more than 55% of the aggregate
ordinary voting power represented by issued and outstanding Common Stock or
(D) a Person or Persons makes a purchase, tender or exchange offer that is
accepted by the holders of more than the 50% of the outstanding shares of Voting
Stock (not including any shares of Voting Stock held by the Person or Persons
making or party to, or associated or affiliated with the Person or Persons
making or party to, such purchase, tender or exchange offer).

(xxv) “Indebtedness” shall have the meaning as set forth in the Securities
Purchase Agreement.

(xxvi) “Initial Issuance Date” means September 15, 2006.

(xxvii) “Liquidation Event” means the voluntary or involuntary liquidation,
dissolution or winding up of the Company or such Subsidiaries the assets of
which constitute all or substantially all of the assets of the business of the
Company and its Subsidiaries taken as a whole, in a single transaction or series
of transactions.

(xxviii) “N” means the number of days from, but excluding, the last Dividend
Date with respect to which dividends have been paid by the Company on the
applicable Preferred Share, or the second (2nd) anniversary of the Initial
Issuance Date if no Dividend Date has occurred, through and including the
Conversion Date or other date of determination for such Preferred Share, as the
case may be, for which such determination is being made.

(xxix) “NYSE” means The New York Stock Exchange, Inc.

(xxx) “Options” means any rights, warrants or options to subscribe for or
purchase Common Stock or Convertible Securities.

(xxxi) “Parent Entity” of a Person means an entity that, directly or indirectly,
controls the applicable Person and whose common stock or equivalent equity
security is quoted or listed on the Principal Market or an Eligible Market, or,
if there is more than one such Person or Parent Entity, the Person or Parent
Entity with the largest public market capitalization as of the date of
consummation of the Fundamental Transaction.

 

- 7 -



--------------------------------------------------------------------------------

(xxxii) “Person” means an individual, a limited liability company, a
partnership, a joint venture, a corporation, a trust, an unincorporated
organization and a government or any department or agency thereof.

(xxxiii) “Preferred Stock Series 2002” shall mean the Preferred Stock Series
2002 of the company par value $25 per share.

(xxxiv) “Preferred Stock Series 2002A” shall mean the Preferred Stock Series
2002A of the Company par value $25 per share.

(xxxv) “Preferred Stock Series 2002B” shall mean the Preferred Stock Series
2002B of the Company par value $32 per share.

(xxxvi) “Principal Market” means The Nasdaq Global Market, or if the Common
Stock is not traded on the Principal Market, an Eligible Market.

(xxxvii) “Registration Rights Agreement” means that certain registration rights
agreement by and among the Company and the initial Holders of the Preferred
Shares dated as of the Subscription Date, as such agreement may be amended from
time to time as provided in such agreement.

(xxxviii) “Required Holders” means the Holders of Preferred Shares representing
at least a majority of the aggregate Preferred Shares then outstanding.

(xxxix) “SEC” means the Securities and Exchange Commission.

(xl) “Securities Purchase Agreement” means that certain securities purchase
agreement by and among the Company and the initial Holders, dated as of the
Subscription Date, as such agreement further may be amended from time to time as
provided in such agreement.

(xli) “Stated Value” means $1,000.

(xlii) “Subscription Date” means September 15, 2006.

(xliii) “Subsequent Placement” has the meaning ascribed to such term in the
Securities Purchase Agreement.

(xliv) “Successor Entity” means the Person, which may be the Company, formed by,
resulting from or surviving any Fundamental Transaction or the Person with which
such Fundamental Transaction shall have been made, provided that if such Person
is not a publicly traded entity whose common stock or equivalent equity security
is quoted or listed for trading on the Principal Market or an Eligible Market,
Successor Entity shall mean such Person’s Parent Entity.

 

- 8 -



--------------------------------------------------------------------------------

(xlv) “Trading Day” means any day on which the Common Stock are traded on the
Principal Market, or, if the Principal Market is not the principal trading
market for the Common Stock, then on the principal securities exchange or
securities market on which the shares of Common Stock are then traded; provided
that “Trading Day” shall not include any day on which the shares of Common Stock
are scheduled to trade on such exchange or market for less than 4.5 hours or any
day that the shares of Common Stock are suspended from trading during the final
hour of trading on such exchange or market (or if such exchange or market does
not designate in advance the closing time of trading on such exchange or market,
then during the hour ending at 4:00:00 p.m., New York Time).

(xlvi) “Voting Stock” of a Person means capital stock of such Person of the
class or classes pursuant to which the holders thereof have the general voting
power to elect, or the general power to appoint, at least a majority of the
board of directors, managers or trustees of such Person (irrespective of whether
or not at the time capital stock of any other class or classes shall have or
might have voting power by reason of the happening of any contingency).

(xlvii) “Warrants” means the warrants to purchase shares of Common Stock issued
by the Company pursuant to the Securities Purchase Agreement.

(xlviii) “Weighted Average Price” means, for any security as of any date, the
dollar volume-weighted average price for such security on the Principal Market
during the period beginning at 9:30:01 a.m., New York City Time, and ending at
4:00:00 p.m., New York City Time, as reported by Bloomberg through its “Volume
at Price” function or, if the foregoing does not apply, the dollar
volume-weighted average price of such security in the over-the-counter market on
the electronic bulletin board for such security during the period beginning at
9:30:01 a.m., New York City Time, and ending at 4:00:00 p.m., New York City
Time, as reported by Bloomberg, or, if no dollar volume-weighted average price
is reported for such security by Bloomberg for such hours, the average of the
highest closing bid price and the lowest closing ask price of any of the market
makers for such security as reported in the “pink sheets” by Pink Sheets LLC
(formerly the National Quotation Bureau, Inc.). If the Weighted Average Price
cannot be calculated for such security on such date on any of the foregoing
bases, the Weighted Average Price of such security on such date shall be the
fair market value as mutually determined by the Company and the Required
Holders. If the Company and the Required Holders are unable to agree upon the
fair market value of the Common Stock, then such dispute shall be resolved
pursuant to Section 2(d)(iii) below with the term “Weighted Average Price” being
substituted for the term “Closing Sale Price.” All such determinations shall be

 

- 9 -



--------------------------------------------------------------------------------

appropriately adjusted for any stock dividend, stock split or other similar
transaction during such period.

(b) Holder’s Conversion Right. Subject to the provisions of Section 7 and
Section 10, at any time or times on or after the Effective Date, any Holder
shall be entitled to convert any whole number of Preferred Shares, plus the
amount of any accrued but unpaid Dividends per Preferred Share then remaining,
into fully paid and nonassessable shares of Common Stock in accordance with
Section 2(d) at the Conversion Rate (as defined below). Notwithstanding the
foregoing, in the event a Triggering Event occurs, upon the consummation of a
Change of Control or the delivery by the Company of a Change of Control Notice
prior to the Effective Date, the Holders shall be entitled to convert in full
the Preferred Shares. In the event that any initial Holder of the Preferred
Shares shall sell or otherwise transfer any of such Holder’s Preferred Shares,
the transferee shall be allocated a pro rata portion of such Holder’s Allocation
Percentage.

(c) Conversion. The number of shares of Common Stock issuable upon conversion of
each Preferred Share pursuant to Section 2(b) shall be determined according to
the following formula (the “Conversion Rate”):

Conversion Amount

Conversion Price

No fractional shares of Common Stock are to be issued upon the conversion of any
Preferred Share, but rather the number of shares of Common Stock to be issued
shall be rounded to the nearest whole number.

(d) Mechanics of Conversion. The conversion of Preferred Shares shall be
conducted in the following manner:

(i) Holder’s Delivery Requirements. To convert Preferred Shares into shares of
Common Stock on a date (a “Conversion Date”), the Holder shall (A) transmit by
facsimile (or otherwise deliver), for receipt on or prior to 11:59 p.m., New
York City Time, on such date, a copy of a properly completed notice of
conversion executed by the registered Holder of the Preferred Shares subject to
such conversion in the form attached hereto as Exhibit I (the “Conversion
Notice”) to the Company and the Company’s designated transfer agent (the
“Transfer Agent”) and (B) if required by Section 2(d)(viii), surrender to a
common carrier for delivery to the Company as soon as practicable following such
date the original certificates representing the Preferred Shares being converted
(or compliance with the procedures set forth in Section 12) (the “Preferred
Stock Certificates”).

(ii) Company’s Response. Upon receipt by the Company of copy of a Conversion
Notice, the Company shall (I) as soon as practicable, but in any event within
two (2) Trading Days, send, via facsimile, a

 

- 10 -



--------------------------------------------------------------------------------

confirmation of receipt of such Conversion Notice to such Holder and the
Transfer Agent, which confirmation shall constitute an instruction to the
Transfer Agent to process such Conversion Notice in accordance with the terms
herein and (II) on or before the third (3rd) Trading Day following the date of
receipt by the Company of such Conversion Notice (the “Share Delivery Date”),
(A) provided the Transfer Agent is participating in the DTC Fast Automated
Securities Transfer Program, credit such aggregate number of shares of Common
Stock to which the Holder shall be entitled to the Holder’s or its designee’s
balance account with DTC through its Deposit Withdrawal Agent Commission system,
or (B) if the Transfer Agent is not participating in the DTC Fast Automated
Securities Transfer Program, issue and deliver to the address as specified in
the Conversion Notice, a certificate, registered in the name of the Holder or
its designee, for the number of shares of Common Stock to which the Holder shall
be entitled. If the number of Preferred Shares represented by the Preferred
Stock Certificate(s) submitted for conversion, as may be required pursuant to
Section 2(d)(viii), is greater than the number of Preferred Shares being
converted, then the Company shall, as soon as practicable and in no event later
than three (3) Business Days after receipt of the Preferred Stock Certificate(s)
(the “Preferred Stock Delivery Date”) and at its own expense and issue to the
Holder a new Preferred Stock Certificate representing the number of Preferred
Shares not converted. The Person or Persons entitled to receive the shares of
Common Stock issuable upon a conversion of Preferred Shares shall be treated for
all purposes as the record holder or holders of such shares of Common Stock on
the Conversion Date.

(iii) Dispute Resolution. In the case of a dispute as to the determination of
the Weighted Average Price or the arithmetic calculation of the Conversion Rate,
the Company shall instruct the Transfer Agent to issue to the Holder the number
of shares of Common Stock that is not disputed and shall transmit an explanation
of the disputed determinations or arithmetic calculations to the Holder via
facsimile within three (3) Business Days of receipt of such Holder’s Conversion
Notice or other date of determination. If such Holder and the Company are unable
to agree upon the determination of the Weighted Average Price or arithmetic
calculation of the Conversion Rate within two (2) Business Days of such disputed
determination or arithmetic calculation being transmitted to the Holder, then
the Company shall within three (3) Business Days submit via facsimile (A) the
disputed determination of the Weighted Average Price to an independent,
reputable investment bank selected by the Company and approved by the Required
Holders or (B) the disputed arithmetic calculation of the Conversion Rate to the
Company’s independent, outside accountant. The Company shall cause, at the
Company’s expense, the investment bank or the accountant, as the case may be, to
perform the determinations or calculations and notify the Company and the
Holders of the results no later than five (5) Business Days from the time it
receives

 

- 11 -



--------------------------------------------------------------------------------

the disputed determinations or calculations. Such investment bank’s or
accountant’s determination or calculation, as the case may be, shall be binding
upon all parties absent error.

(iv) Record Holder. The Person or Persons entitled to receive the shares of
Common Stock issuable upon a conversion of Preferred Shares shall be treated for
all purposes as the record holder or holders of such shares of Common Stock on
the Conversion Date.

(v) Company’s Failure to Timely Convert.

(A) Cash Damages. If (x) (I) within three (3) Trading Days after the Company’s
receipt of the facsimile copy of a Conversion Notice or (II) on any Company
Delivery Date, the Company shall fail to credit a Holder’s balance account with
DTC or issue and deliver a certificate to such Holder for the number of shares
of Common Stock to which such Holder is entitled upon such Holder’s conversion
or the Company’s conversion, as applicable, of Preferred Shares or (y) within
three (3) Trading Days of the Company’s receipt of a Preferred Stock Certificate
the Company shall fail to issue and deliver a new Preferred Stock Certificate
representing the number of Preferred Shares to which such Holder is entitled
pursuant to Section 2(d)(ii), then in addition to all other available remedies
which such holder may pursue hereunder and under the Securities Purchase
Agreement (including indemnification pursuant to Section 9(k) thereof), the
Company shall pay additional damages to such Holder for each day after the Share
Delivery Date or the Company Delivery Date, as applicable, that such conversion
is not timely effected and/or each day after the Preferred Stock Delivery Date
that such Preferred Stock Certificate is not delivered in an amount equal to one
and one half percent (1.5%) of the product of (I) the sum of the number of
shares of Common Stock not issued to the Holder on or prior to the Share
Delivery Date or Company Delivery Date, as applicable, and to which such Holder
is entitled as set forth in the applicable Conversion Notice or in any Company
Conversion Notice and, in the event the Company has failed to deliver a
Preferred Stock Certificate to the Holder on or prior to the Preferred Stock
Delivery Date, the number of shares of Common Stock issuable upon conversion of
the Preferred Shares represented by such Preferred Stock Certificate as of the
Preferred Stock Delivery Date and (II) the Closing Sale Price of the Common
Stock on the Share Delivery Date or Company Delivery Date, as applicable, in the
case of the failure to deliver Common Stock, or the Preferred Stock Delivery
Date, in the case of failure to deliver a Preferred Stock Certificate. If the
Company fails to pay the additional damages set forth in this Section 2(d)(v)(A)
within five (5) Trading Days of the

 

- 12 -



--------------------------------------------------------------------------------

date incurred, then the Holder entitled to such payments shall have the right at
any time, so long as the Company continues to fail to make such payments, to
require the Company, upon written notice, to immediately issue, in lieu of such
cash damages, the number of shares of Common Stock equal to the quotient of
(X) the aggregate amount of the damages payments described herein divided by
(Y) the Conversion Price in effect on such Conversion Date as specified by the
Holder in the Conversion Notice or in effect on the Company Delivery Date. In
addition to the foregoing, if (i) on the Share Delivery Date or (ii) on any
Company Delivery Date, the Company shall fail to issue and deliver a certificate
to a Holder or credit such Holder’s balance account with DTC for the number of
shares of Common Stock to which such Holder is entitled upon such Holder’s
conversion or the Company’s Conversion, as applicable, of Preferred Shares, and
if on or after such Trading Day the Holder purchases (in an open market
transaction or otherwise) shares of Common Stock to deliver in satisfaction of a
sale by the Holder of the shares of Common Stock issuable upon such conversion
that the Holder anticipated receiving from the Company (a “Buy-In”), then the
Company shall, within five (5) Trading Days after the Holder’s request and in
the Holder’s discretion, either (i) pay cash to the Holder in an amount equal to
the Holder’s total purchase price (including brokerage commissions and
out-of-pocket expenses, if any) for the shares of Common Stock so purchased (the
“Buy-In Price”), at which point the Company’s obligation to deliver such
certificate (and to issue such Common Stock) shall terminate, or (ii) promptly
honor its obligation to deliver to the Holder a certificate or certificates
representing such Common Stock and pay cash to the Holder in an amount equal to
the excess (if any) of the Buy-In Price over the product of (A) such number of
shares of Common Stock, times (B) the Closing Sale Price on the Conversion Date
or the Company Delivery Date, as applicable.

(B) Void Conversion Notice; Adjustment of Conversion Price. If for any reason a
Holder has not received all of the shares of Common Stock to which such Holder
is entitled prior to the tenth (10th) Trading Day after the Share Delivery Date
or Company Delivery Date, as applicable, with respect to a conversion of
Preferred Shares, then the Holder, upon written notice to the Company, with a
copy to the Transfer Agent, may void its Conversion Notice or any applicable
Company Conversion Notice, with respect to, and retain or have returned, as the
case may be, any Preferred Shares that have not been converted pursuant to such
Holder’s Conversion Notice or Company Conversion Notice; provided that the
voiding of a Holder’s Conversion Notice or Company Conversion Notice, as
applicable, shall not effect the

 

- 13 -



--------------------------------------------------------------------------------

Company’s obligations to make any payments which have accrued prior to the date
of such notice pursuant to Section 2(d)(v)(A) or otherwise. Thereafter, the
Conversion Price of any Preferred Shares returned or retained by the Holder for
failure to timely convert shall be adjusted to the lesser of (I) the Conversion
Price relating to the voided Conversion Notice or voided Company Conversion
Notice, as applicable, and (II) the lowest Weighted Average Price of the Common
Stock during the period beginning on the Conversion Date or Company Delivery
Date, as applicable, and ending on the date such Holder voided the Conversion
Notice or Company Conversion Notice, as applicable, subject to further
adjustment as provided in this Certificate of Designations.

(C) Conversion Failure. If for any reason a Holder has not received all of the
shares of Common Stock to which such Holder is entitled prior to the tenth
(10th) Trading Day after the Share Delivery Date or the Company Delivery Date,
as applicable, with respect to a conversion of Preferred Shares (a “Conversion
Failure”), then the Holder, upon written notice to the Company, may require that
the Company redeem all Preferred Shares held by such Holder, including the
Preferred Shares previously submitted for conversion and with respect to which
the Company has not delivered shares of Common Stock, in accordance with
Section 3.

(vi) Pro Rata Conversion; Disputes. Subject to Section 10, in the event the
Company receives a Conversion Notice from more than one Holder for the same
Conversion Date and the Company can convert some, but not all, of such Preferred
Shares, the Company shall convert from each Holder electing to have Preferred
Shares converted at such time a pro rata amount of such Holder’s Preferred
Shares submitted for conversion based on the number of Preferred Shares
submitted for conversion on such date by such Holder relative to the number of
Preferred Shares submitted for conversion on such date. In the event of a
dispute as to the number of shares of Common Stock issuable to a Holder in
connection with a conversion of Preferred Shares, the Company shall issue to
such Holder the number of shares of Common Stock not in dispute and resolve such
dispute in accordance with Section 2(d)(iii).

(vii) Redemption at the Option of the Company.

(A) If at any time, and from time to time, so long as the Equity Conditions
shall have been satisfied or waived in writing by the Required Holders from and
including the Optional Redemption Notice Date (as defined below) through and
including the Optional Redemption Date (as defined below), from and after
(1) the second (2nd) anniversary of the Initial Issuance Date (the “First
Optional Redemption Eligibility Date”), the Company shall have the right,

 

- 14 -



--------------------------------------------------------------------------------

on one (1) occasion only, to redeem up to fifty percent (50%) of the Preferred
Shares then outstanding (the “First Optional Redemption Amount”) and (2) the
fifth (5th) anniversary of the Initial Issuance Date (the “Second Optional
Redemption Eligibility Date” and with the First Optional Redemption Eligibility
Date, an “Optional Redemption Eligibility Date”) the Company shall have the
right, to redeem all, but not less than all, of the Preferred Shares then
outstanding (the “Second Optional Redemption Amount” and with the First Optional
Redemption Amount, an “Optional Redemption Amount”), in each case as designated
in the Optional Redemption Notice, as of the applicable Optional Redemption Date
(an “Optional Redemption”). The Preferred Shares subject to redemption pursuant
to this Section 2(d)(vii) shall be redeemed by the Company in cash at a price
equal to the 115% of the Conversion Amount for the Preferred Shares being
redeemed (the “Optional Redemption Price”). The Company may exercise its right
to require redemption under this Section 2(d)(vii) by delivering a written
notice thereof by facsimile and overnight courier to all, but not less than all,
of the Holders at the address shown in the Preferred Share register (the
“Optional Redemption Notice” and the date all of the Holders received such
notice is referred to as the “Optional Redemption Notice Date”) and each
Optional Redemption Notice shall be irrevocable. The Optional Redemption Notice
shall state (1) the date on which the Optional Redemption shall occur (the
“Optional Redemption Date”) which date shall be not less than five (5) Trading
Days nor more than thirty (30) Trading Days after the Optional Redemption Notice
Date and (2) with respect to the Optional Redemptions prior to the Second
Optional Redemption Eligibility Date, the aggregate number of Preferred Shares
which the Company has elected to be subject to Optional Redemption from all of
the Holders of the Preferred Shares pursuant to this Section 2(d)(vii) on the
Optional Redemption Date. Notwithstanding anything to the contrary in this
Section 2(d)(vii), until the applicable Optional Redemption Price is paid, in
full, the number of Preferred Shares subject to redemption hereunder may be
converted, in whole or in part, by the Holders into shares of Common Stock
pursuant to Section 2(b). All Preferred Shares converted by the Holder after the
Optional Redemption Notice Date shall reduce the Optional Redemption Amount
required to be redeemed on the Optional Redemption Date.

(B) Pro Rata Redemption Requirement. If the Company elects to cause an Optional
Redemption with respect to any Holder’s Preferred Shares pursuant to
Section 2(d)(vii)(A), then it shall simultaneously take the same action with
respect to all of the other Holders. If the Company elects to cause an Optional

 

- 15 -



--------------------------------------------------------------------------------

Redemption pursuant to Section 2(d)(vii)(A) for less than all of the outstanding
Preferred Shares, then the Company shall require redemption of a number of
Preferred Shares from each of the Holders equal to the product of (i) the
aggregate number of Preferred Shares which the Company has elected to cause to
be redeemed pursuant to Section 2(d)(vii)(A), multiplied by (ii) the fraction,
the numerator of which is the aggregate number of outstanding Preferred Shares
held by such Holder and the denominator of which is the aggregate number of
outstanding Preferred Shares.

(C) No Other Redemptions. Other than as specifically permitted by this
Certificate of Designations, the Company may not redeem any of the outstanding
Preferred Shares.

(viii) Book-Entry. Notwithstanding anything to the contrary set forth herein,
upon conversion of Preferred Shares in accordance with the terms hereof, the
Holder thereof shall not be required to physically surrender the certificate
representing the Preferred Shares to the Company unless (A) the full or
remaining number of Preferred Shares represented by the certificate are being
converted or (B) a Holder has provided the Company with prior written notice
(which notice may be included in a Conversion Notice) requesting reissuance of
Preferred Shares upon physical surrender of any Preferred Shares. The Holder and
the Company shall maintain records showing the number of Preferred Shares so
converted and the dates of such conversions or shall use such other method,
reasonably satisfactory to the Holder and the Company, so as not to require
physical surrender of the certificate representing the Preferred Shares upon
each such conversion. In the event of any dispute or discrepancy, such records
of the Company establishing the number of Preferred Shares to which the record
holder is entitled shall be controlling and determinative in the absence of
manifest error. Notwithstanding the foregoing, if Preferred Shares represented
by a certificate are converted as aforesaid, a Holder may not transfer the
certificate representing the Preferred Shares unless such Holder first
physically surrenders the certificate representing the Preferred Shares to the
Company, whereupon the Company will forthwith issue and deliver upon the order
of such Holder a new certificate of like tenor, registered as such Holder may
request, representing in the aggregate the remaining number of Preferred Shares
represented by such certificate. A Holder and any assignee, by acceptance of a
certificate, acknowledge and agree that, by reason of the provisions of this
paragraph, following conversion of any Preferred Shares, the number of Preferred
Shares represented by such certificate may be less than the number of Preferred
Shares stated on the face thereof. Each certificate for Preferred Shares shall
bear the following legend:

ANY TRANSFEREE OF THIS CERTIFICATE SHOULD CAREFULLY REVIEW THE

TERMS OF THE COMPANY’S CERTIFICATE OF DESIGNATIONS RELATING TO

THE PREFERRED SHARES REPRESENTED BY THIS CERTIFICATE, INCLUDING

SECTION 2(d)(viii) THEREOF. THE NUMBER OF PREFERRED SHARES REPRESENTED

BY THIS CERTIFICATE MAY BE LESS THAN THE NUMBER OF PREFERRED SHARES

STATED ON THE FACE HEREOF PURSUANT TO SECTION 2(d)(viii) OF THE CERTIFICATE

OF DESIGNATIONS RELATING TO THE PREFERRED SHARES REPRESENTED BY

THIS CERTIFICATE.

 

- 16 -



--------------------------------------------------------------------------------

(ix) Conversion at the Company’s Election. On any date (the “Conversion Election
Date”) after the second (2nd) anniversary of the Initial Issuance Date, so long
as (A) the Equity Conditions shall have been satisfied or waived in writing by
the applicable Holder from and including the date of the Company Conversion
Election Notice (as defined below) through and including the Company Election
Conversion Date (as defined below) and (B) on any twenty (20) out of thirty
(30) consecutive Trading Days immediately preceding the date of the Company
Conversion Election Notice, the Weighted Average Price of the Common Stock
exceeds $29.75 (as adjusted for any stock dividend, stock split, stock
combination or other similar transaction during such period), the Company shall
have the right, in its sole discretion, to require that all, but not less than
all, of the outstanding Preferred Shares be converted (the “Company Conversion
Election”) at the applicable Conversion Rate; provided, however, that the
Company may not deliver more than one Company Conversion Election Notice. The
Company shall exercise its right to Company Conversion Election by providing
each Holder written notice (“Company Conversion Notice”) by facsimile and
overnight courier on the Conversion Election Date. The date on which each of
such Holders actually receives the Company Conversion Election Notice is
referred to herein as the “Company Conversion Election Notice Date.” The Company
Conversion Election Notice shall indicate (x) the aggregate number of such
Preferred Shares the Company has selected for conversion, (y) the date selected
by the Company for conversion (the “Company Delivery Date”), which date shall be
not less than twenty (20) Trading Days or more than sixty (60) Trading Days
after the Company Conversion Election Notice Date, and (z) each Holder’s Pro
Rata Conversion Amount. Subject to the satisfaction of all the conditions of
this Section 2(d)(ix), on the Company Election Conversion Date each Holder of
Preferred Shares selected for conversion will be deemed to have submitted a
Conversion Notice in accordance with Section 2(d)(i) for a

 

- 17 -



--------------------------------------------------------------------------------

number of Preferred Shares equal to such Holder’s Pro Rata Conversion Amount.
Notwithstanding the above, any Holder may convert such shares (including
Preferred Shares selected for conversion hereunder which shall reduce such
Holder’s Pro Rata Conversion Amount) into Common Stock pursuant to Section 2(b)
on or prior to the date immediately preceding the Company Election Conversion
Date. If the Company fails to convert any Conversion Amount on the applicable
Company Election Conversion Date, then each Holder shall be entitled to the
remedies set forth in Section 2(d)(v).

(e) Taxes. The Company shall pay any and all documentary, stamp, transfer (but
only in respect of the registered holder thereof) and other similar taxes that
may be payable with respect to the issuance and delivery of Common Stock upon
the conversion of Preferred Shares.

(f) Adjustments to Conversion Price. The Conversion Price will be subject to
adjustment from time to time as provided in this Section 2(f).

(i) Adjustment of Conversion Price upon Issuance of Common Stock. If and
whenever on or after the Subscription Date, the Company issues or sells, or in
accordance with this Section 2(f)(i) is deemed to have issued or sold, any
shares of Common Stock (including the issuance or sale of shares of Common Stock
owned or held by or for the account of the Company, but excluding shares of
Common Stock deemed to have been issued or sold by the Company in connection
with any Excluded Security) for a consideration per share (the “New Issuance
Price”) less than a price (the “Applicable Price”) equal to the Conversion Price
in effect immediately prior to such issue or sale (the foregoing a “Dilutive
Issuance”), then immediately after such Dilutive Issuance, the Conversion Price
then in effect shall be reduced to the New Issuance Price. For purposes of
determining the adjusted Conversion Price under this Section 2(f)(i), the
following shall be applicable:

(A) Issuance of Options. If the Company in any manner grants or sells any
Options after the Subscription Date and the lowest price per share for which one
share of Common Stock is issuable upon the exercise of any such Option or upon
conversion or exchange or exercise of any Convertible Securities issuable upon
exercise of such Option is less than the Applicable Price, then each such share
of Common Stock underlying such Option shall be deemed to be outstanding and to
have been issued and sold by the Company at the time of the granting or sale of
such Option for such price per share. For purposes of this Section 2(f)(i)(A),
the “lowest price per share for which one share of Common Stock is issuable upon
the exercise of any such Option or upon conversion or exchange or exercise of
any Convertible Securities issuable upon exercise of such Option” shall be equal
to the sum of the

 

- 18 -



--------------------------------------------------------------------------------

lowest amounts of consideration (if any) received or receivable by the Company
with respect to any one share of Common Stock upon granting or sale of the
Option, upon exercise of the Option and upon conversion or exchange or exercise
of any Convertible Security issuable upon exercise of such Option. No further
adjustment of the Conversion Price shall be made upon the actual issuance of
such share of Common Stock or of such Convertible Securities upon the exercise
of such Options or upon the actual issuance of such Common Stock upon conversion
or exchange or exercise of such Convertible Securities.

(B) Issuance of Convertible Securities. If the Company in any manner issues or
sells any Convertible Securities after the Subscription Date and the lowest
price per share for which one share of Common Stock is issuable upon such
conversion or exchange or exercise thereof is less than the Applicable Price,
then each such share of Common Stock underlying such Convertible Securities
shall be deemed to be outstanding and to have been issued and sold by the
Company at the time of the issuance or sale of such Convertible Securities for
such price per share. For the purposes of this Section 2(f)(i)(B), the “lowest
price per share for which one share of Common Stock is issuable upon such
conversion or exchange or exercise” shall be equal to the sum of the lowest
amounts of consideration (if any) received or receivable by the Company with
respect to any one share of Common Stock upon the issuance or sale of the
Convertible Security and upon the conversion or exchange or exercise of such
Convertible Security. No further adjustment of the Conversion Price shall be
made upon the actual issuance of such share of Common Stock upon conversion or
exchange or exercise of such Convertible Securities, and if any such issue or
sale of such Convertible Securities is made upon exercise of any Options for
which adjustment of the Conversion Price had been or are to be made pursuant to
other provisions of this Section 2(f)(i), no further adjustment of the
Conversion Price shall be made by reason of such issue or sale.

(C) Change in Option Price or Rate of Conversion. If (1) the purchase price
provided for in any Options, (2) the additional consideration, if any, payable
upon the issue, conversion, exchange or exercise of any Convertible Securities,
or (3) the rate at which any Convertible Securities are convertible into or
exchangeable or exercisable for Common Stock changes at any time, then the
Conversion Price in effect at the time of such change shall be adjusted to the
Conversion Price which would have been in effect at such time had such Options
or Convertible Securities provided for such changed purchase price, additional
consideration or changed conversion rate, as the case may be, at the time
initially

 

- 19 -



--------------------------------------------------------------------------------

granted, issued or sold. For purposes of this Section 2(f)(i)(C), if the terms
of any Option or Convertible Security that was outstanding as of the
Subscription Date are changed in the manner described in the immediately
preceding sentence, then such Option or Convertible Security and the Common
Stock deemed issuable upon exercise, conversion or exchange thereof shall be
deemed to have been issued as of the date of such change. No adjustment shall be
made if such adjustment would result in an increase of the Conversion Price then
in effect.

(D) Calculation of Consideration Received. In case any Option is issued in
connection with the issue or sale of other securities of the Company, together
comprising one integrated transaction in which no specific consideration is
allocated to such Options by the parties thereto, the Options will be deemed to
have been issued for a consideration of $.01. If any Common Stock, Options or
Convertible Securities are issued or sold or deemed to have been issued or sold
for cash, the consideration received therefor will be deemed to be the net
amount received by the Company therefor. If any Common Stock, Options or
Convertible Securities are issued or sold for a consideration other than cash,
the amount of the consideration other than cash received by the Company will be
the fair value of such consideration, except where such consideration consists
of publicly traded securities, in which case the amount of consideration
received by the Company will be the Closing Sale Price of such securities on the
date of receipt of such securities. If any Common Stock, Options or Convertible
Securities are issued to the owners of the non-surviving entity in connection
with any merger in which the Company is the surviving entity, the amount of
consideration therefor will be deemed to be the fair value of such portion of
the net assets and business of the non-surviving entity as is attributable to
such Common Stock, Options or Convertible Securities, as the case may be. The
fair value of any consideration other than cash or publicly traded securities
will be determined jointly by the Company and the Required Holders. If such
parties are unable to reach agreement within ten (10) Business Days after the
occurrence of an event requiring valuation (the “Valuation Event”), the fair
value of such consideration will be determined within five (5) Business Days
after the tenth (10th) Business Day following the Valuation Event by an
independent, reputable appraiser jointly selected by the Company and the
Required Holders. The determination of such appraiser shall be deemed binding
upon all parties absent manifest error and the fees and expenses of such
appraiser shall be borne by the Company.

 

- 20 -



--------------------------------------------------------------------------------

(E) Record Date. If the Company takes a record of the holders of Common Stock
for the purpose of entitling them (I) to receive a dividend or other
distribution payable in Common Stock, Options or in Convertible Securities or
(II) to subscribe for or purchase Common Stock, Options or Convertible
Securities, then such record date will be deemed to be the date of the issue or
sale of the shares of Common Stock deemed to have been issued or sold upon the
declaration of such dividend or the making of such other distribution or the
date of the granting of such right of subscription or purchase, as the case may
be.

(ii) Adjustment of Conversion Price upon Subdivision or Combination of Common
Stock. If the Company at any time after the Subscription Date subdivides (by any
stock split, stock dividend, recapitalization or otherwise) its outstanding
shares of Common Stock into a greater number of shares, the Conversion Price to
be determined in such period will be proportionately reduced. If the Company at
any time after the Subscription Date combines (by combination, reverse stock
split or otherwise) its outstanding shares of Common Stock into a smaller number
of shares and the Conversion Price to be determined in such period will be
proportionately increased.

(iii) Other Events. If any event occurs of the type contemplated by the
provisions of this Section 2(f) but not expressly provided for by such
provisions (including, without limitation, the granting of stock appreciation
rights, phantom stock rights or other rights with equity features other than
Excluded Securities), then the Company’s Board of Directors will make an
appropriate adjustment in the Conversion Price so as to protect the rights of
the Holders; provided that no such adjustment will increase the Conversion Price
as otherwise determined pursuant to this Section 2(f).

(g) Notices.

(i) Within three (3) Business Days of any adjustment of the Conversion Price
required pursuant to Section 2(f), the Company will give written notice thereof
to each Holder, setting forth in reasonable detail, and certifying, the
calculation of such adjustment. In the case of a dispute as to the determination
of such adjustment, then such dispute shall be resolved in accordance with the
procedures set forth in Section 2(d)(iii).

(ii) The Company will give written notice to each Holder at least ten
(10) Business Days prior to the date on which the Company closes its books or
takes a record (I) with respect to any dividend or distribution upon the Common
Stock, (II) with respect to any pro rata subscription offer to holders of Common
Stock or (III) for determining rights to vote with respect to any Fundamental
Transaction or Liquidation Event,

 

- 21 -



--------------------------------------------------------------------------------

provided that such information shall be made known to the public prior to or in
conjunction with such notice being provided to such Holder.

(iii) The Company will also give written notice to each Holder at least ten
(10) Business Days prior to the date on which any Fundamental Transaction or
Liquidation Event will take place, provided that such information shall be made
known to the public prior to or in conjunction with such notice being provided
to such Holder.

(3) Redemption at Option of Holders.

(a) Triggering Event. A “Triggering Event” shall be deemed to have occurred at
such time as any of the following events:

(i) the failure of the applicable Registration Statement to be declared
effective by the SEC on or prior to the date that is sixty (60) days after the
applicable Effectiveness Deadline (as defined in the Registration Rights
Agreement);

(ii) while the Registration Statement is required to be maintained effective
pursuant to the terms of the Registration Rights Agreement, the effectiveness of
the Registration Statement lapses for any reason (including, without limitation,
the issuance of a stop order) or is unavailable to the Holder for sale of all of
the Registrable Securities in accordance with the terms of the Registration
Rights Agreement, and such lapse or unavailability continues for a period of ten
(10) consecutive Trading Days or for more than an aggregate of thirty (30) days
in any 365-day period (excluding days during an Allowable Grace Period (as
defined in the Registration Rights Agreement));

(iii) the suspension from trading or failure of the Common Stock to be listed on
a Principal Market for a period of five (5) consecutive Trading Days or for more
than an aggregate of ten (10) Trading Days in any 365-day period;

(iv) the Company’s (A) failure to cure a Conversion Failure by delivery of the
required number of shares of Common Stock within ten (10) Business Days after
the applicable Conversion Date or (B) notice, written or oral, to any Holder,
including by way of public announcement, or through any of its agents, at any
time, of its intention not to comply, as required, with a request for conversion
of any Preferred Shares into shares of Common Stock that is tendered in
accordance with the provisions of this Certificate of Designations;

(v) at any time following the tenth (10th) consecutive Business Day that a
Holder’s Authorized Share Allocation is less than the number of shares of Common
Stock that such Holder would be entitled to receive upon a conversion of the
full Conversion Amount of the Preferred Shares

 

- 22 -



--------------------------------------------------------------------------------

(without regard to any limitations on conversion set forth in Section 7 or
otherwise);

(vi) the Company’s failure to pay to the Holder any amounts when and as due
pursuant to this Certificate of Designations or any other Transaction Document
(as defined in the Securities Purchase Agreement);

(vii) the entry by a court having jurisdiction in the premises of (i) a decree
or order for relief in respect of the Company or any Subsidiary of a voluntary
case or proceeding under any applicable Federal or State bankruptcy, insolvency,
reorganization or other similar law or (ii) a decree or order adjudging the
Company or any Subsidiary as bankrupt or insolvent, or approving as properly
filed a petition seeking reorganization, arrangement, adjustment or composition
of or in respect of the Company or any Subsidiary under any applicable Federal
or State law or (iii) appointing a custodian, receiver, liquidator, assignee,
trustee, sequestrator or other similar official of the Company or any Subsidiary
or of any substantial part of its property, or ordering the winding up or
liquidation of its affairs, and the continuance of any such decree or order for
relief or any such other decree or order unstayed and in effect for a period of
60 consecutive days;

(viii) the commencement by the Company or any Subsidiary of a voluntary case or
proceeding under any applicable Federal or State bankruptcy, insolvency,
reorganization or other similar law or of any other case or proceeding to be
adjudicated a bankrupt or insolvent, or the consent by it to the entry of a
decree or order for relief in respect of the Company or any Subsidiary in an
involuntary case or proceeding under any applicable Federal or State bankruptcy,
insolvency, reorganization or other similar law or to the commencement of any
bankruptcy or insolvency case or proceeding against it, or the filing by it of a
petition or answer or consent seeking reorganization or relief under any
applicable Federal or State law, or the consent by it to the filing of such
petition or to the appointment of or taking possession by a custodian, receiver,
liquidator, assignee, trustee, sequestrator or other similar official of the
Company or any Subsidiary or of any substantial part of its property, or the
making by it of an assignment for the benefit of creditors, or the admission by
it in writing of its inability to pay its debts generally as they become due, or
the taking of corporate action by the Company or any Subsidiary in furtherance
of any such action;

(ix) any event of default occurs with respect to any Indebtedness, and any
applicable grace periods in such Indebtedness with respect to such event of
default shall have expired; or

(x) the consummation of a Subsequent Placement resulting in gross proceeds to
the Company in excess of $10 million; or

 

- 23 -



--------------------------------------------------------------------------------

(xi) the Company breaches any representation, warranty, covenant or other term
or condition of any Transaction Document, except, in the case of a breach of a
covenant which is curable, only if such breach remains uncured for a period of
at least five (5) Business Days.

(b) Redemption Option Upon Triggering Event. In addition to all other rights of
the Holders contained herein, after the occurrence of a Company Control
Triggering Event, each Holder shall have the right, at such Holder’s option, to
require the Company to redeem all or a portion of such Holder’s Preferred Shares
at a price per Preferred Share equal to the greater of (i) 115% of the
Conversion Amount and (ii) the product of (A) the Conversion Rate in effect at
such time as such Holder delivers a Notice of Redemption at Option of Holder (as
defined below) and (B) the greater of the Closing Sale Price of the Common Stock
on the Trading Day immediately preceding such Triggering Event, the Closing Sale
Price of the Common Stock on the day immediately following such Triggering Event
and the Closing Sale Price of the Common Stock on the date the Holder delivers
the Notice of Redemption at Option of Holder (the “Redemption Price”).

(c) Mechanics of Redemption at Option of Buyer. Within one (1) Business Day
after the occurrence of a Triggering Event, the Company shall deliver written
notice thereof via facsimile and overnight courier (“Notice of Triggering
Event”) to each Holder, which notice shall indicate whether such Triggering
Event was a Company Control Triggering Event. At any time after the earlier of a
Holder’s receipt of a Notice of Triggering Event and such Holder becoming aware
of a Triggering Event that is a Company Control Triggering Event, any Holder of
Preferred Shares then outstanding may require the Company to redeem up to all of
such Holder’s Preferred Shares by delivering written notice thereof via
facsimile and overnight courier (“Notice of Redemption at Option of Holder”) to
the Company, which Notice of Redemption at Option of Holder shall indicate the
number of Preferred Shares that such Holder is electing to redeem.

(d) Payment of Redemption Price. Upon the Company’s receipt of a Notice(s) of
Redemption at Option of Buyer from any Holder, the Company shall within one
(1) Business Day of such receipt notify each other Holder by facsimile of the
Company’s receipt of such notice(s). The Company shall deliver on the fifth
(5th) Business Day after the Company’s receipt of the first Notice of Redemption
at Option of Holder the applicable Redemption Price to all Holders that deliver
a Notice of Redemption at Option of Holder prior to the fifth (5th) Business Day
after the Company’s receipt of the first Notice of Redemption at Option of
Holder (such date, the “Redemption Date”). To the extent redemptions required by
this Section 3 are deemed or determined by a court of competent jurisdiction to
be prepayments of the Preferred Shares by the Company, such redemptions shall be
deemed to be voluntary prepayments. If the Company is unable to redeem all of
the Preferred Shares submitted for redemption, the Company shall (i) redeem a
pro rata amount from each Holder based on the number of Preferred Shares
submitted for redemption by such

 

- 24 -



--------------------------------------------------------------------------------

Holder relative to the total number of Preferred Shares submitted for redemption
by all Holders and (ii) in addition to any remedy such Holder may have under
this Certificate of Designations and the Securities Purchase Agreement, pay to
each Holder interest at the rate of one and one-half percent (1.5%) per month
(prorated for partial months) in respect of each unredeemed Preferred Share
until paid in full. The Holders and Company agree that in the event of the
Company’s redemption of any Preferred Shares under this Section 3, the Holders’
damages would be uncertain and difficult to estimate because of the parties’
inability to predict future interest rates and the uncertainty of the
availability of a suitable substitute investment opportunity for the Holders.
Accordingly, any redemption premium due under this Section 3 is intended by the
parties to be, and shall be deemed, a reasonable estimate of the Holders’ actual
loss of its investment opportunity and not as a penalty.

(e) Void Redemption. In the event that the Company does not pay the Redemption
Price within the time period set forth in Section 3(d), at any time thereafter
and until the Company pays such unpaid applicable Redemption Price in full, a
Holder shall have the option to, in lieu of redemption, require the Company to
promptly return to such Holder any or all of the Preferred Shares that were
submitted for redemption by such Holder under this Section 3 and for which the
applicable Redemption Price (together with any interest thereon) has not been
paid, by sending written notice thereof to the Company via facsimile (the “Void
Optional Redemption Notice”). Upon the Company’s receipt of such Void Optional
Redemption Notice, (i) the Notice of Redemption at Option of Holder shall be
null and void with respect to those Preferred Shares subject to the Void
Optional Redemption Notice, (ii) the Company shall immediately return any
Preferred Shares subject to the Void Optional Redemption Notice, and (iii) the
Conversion Price of such returned Preferred Shares shall be adjusted to the
lesser of (A) the Conversion Price as in effect on the date on which the Void
Optional Redemption Notice is delivered to the Company and (B) the lowest
Weighted Average Price of the Common Stock during the period beginning on the
date on which the Notice of Redemption at Option of Holder is delivered to the
Company and ending on the date on which the Void Optional Redemption Notice is
delivered to the Company.

(f) Disputes; Miscellaneous. (i) Dispute Relating to Triggering Event. In the
case of a dispute as to the determination of

whether a any Triggering Event was a Company Control Triggering Event (a
“Triggering Event Dispute”), the Company shall deliver, within one (1) Business
Day of receipt, or deemed receipt, of any Notice of Redemption at Option of
Holder relating to such Triggering Event, a notice (a “Dispute Notice”) to all
of the Holders stating that the Company disputes that such Triggering Event was
a Company Control Triggering Event. If the Required Holders and the Company are
unable to mutually agree whether the such Triggering Event was a Company Control
Triggering Event within three (3) Business Days of such Dispute Notice being
delivered to the Holders, then the Company shall, within two (2)

 

- 25 -



--------------------------------------------------------------------------------

Business Days submit via facsimile, to a nationally recognized accounting firm
selected by the Required Holders, a certification describing the Triggering
Event that occurred and detailing the facts and circumstances related to such
Triggering Event. The determination of such accounting firm on such Triggering
Event Dispute, which determination shall be made after reasonable consultation
with the Company’s internal auditors, shall be binding upon all parties and the
fees and expenses of such accounting firm shall be paid by the party that
maintained the position that was furthest from such determination.

(ii) Disputes Relating to Redemption Price. In the event of a dispute as to the
determination of the arithmetic calculation of the Redemption Price, such
dispute shall be resolved pursuant to Section 2(d)(iii) above with the term
“Redemption Price” being substituted for the term “Conversion Rate”. A Holder’s
delivery of a Void Optional Redemption Notice and exercise of its rights
following such notice shall not effect the Company’s obligations to make any
payments which have accrued prior to the date of such notice. In the event of a
redemption pursuant to this Section 3 of less than all of the Preferred Shares
represented by a particular Preferred Stock Certificate, the Company shall
promptly cause to be issued and delivered to the Holder of such Preferred Shares
a Preferred Stock Certificate representing the remaining Preferred Shares which
have not been redeemed, if necessary.

(4) Other Rights of Holders.

(a) Assumption. The Company shall not enter into or be party to a Fundamental
Transaction unless (i) the Successor Entity assumes in writing (with the
purchase of at least a majority of the outstanding shares of the Company’s
Common Stock automatically constituting an assumption in writing) all of the
obligations of the Company under this Certificate of Designations and the other
Transaction Documents in accordance with the provisions of this Section 4(a)
pursuant to written agreements in form and substance satisfactory to the
Required Holders and approved by the Required Holders prior to such Fundamental
Transaction, including agreements to deliver to each Holder of Preferred Shares
in exchange for such Preferred Shares a security of the Successor Entity
evidenced by a written instrument substantially similar in form and substance to
this Certificate of Designations including, without limitation, having a stated
value and dividend rate equal to the stated value and dividend rate of the
Preferred Shares held by such Holder and having similar ranking to the Preferred
Shares, and satisfactory to the Required Holders and (ii) the Successor Entity
(including its Parent Entity) is a publicly traded corporation whose common
stock is quoted on or listed for trading on the Principal Market or an Eligible
Market. Upon the occurrence of any Fundamental Transaction, the Successor Entity
shall succeed to, and be substituted for (so that from and after the date of
such Fundamental Transaction, the provisions of this Certificate of Designations
referring to the “Company” shall refer instead to the Successor Entity), and may
exercise every

 

- 26 -



--------------------------------------------------------------------------------

right and power of the Company and shall assume all of the obligations of the
Company under this Certificate of Designations with the same effect as if such
Successor Entity had been named as the Company herein. Upon consummation of the
Fundamental Transaction, the Successor Entity shall deliver to the Holder
confirmation that there shall be issued upon conversion of the Preferred Shares
at any time after the consummation of the Fundamental Transaction, in lieu of
the shares of Common Stock (or other securities, cash, assets or other property)
issuable upon the conversion of the Preferred Shares prior to such Fundamental
Transaction, such shares of publicly traded common stock (or their equivalent)
of the Successor Entity, as adjusted in accordance with the provisions of this
Certificate of Designations. The provisions of this Section shall apply
similarly and equally to successive Fundamental Transactions and shall be
applied without regard to any limitations on the conversion of the Preferred
Shares.

(b) Purchase Rights. If at any time the Company grants, issues or sells any
Options, Convertible Securities or rights to purchase stock, warrants,
securities or other property pro rata to the record holders of any class of
Common Stock (the “Purchase Rights”), then the Holders will be entitled to
acquire, upon the terms applicable to such Purchase Rights, the aggregate
Purchase Rights which such Holder could have acquired if such Holder had held
the number of shares of Common Stock acquirable upon complete conversion of the
Preferred Shares (without taking into account any limitations or restrictions on
the convertibility of the Preferred Shares) immediately before the date on which
a record is taken for the grant, issuance or sale of such Purchase Rights, or,
if no such record is taken, the date as of which the record holders of Common
Stock are to be determined for the grant, issue or sale of such Purchase Rights.

(5) Reservation of Shares.

(a) The Company shall have sufficient authorized and unissued shares of Common
Stock for each of the Preferred Shares equal to 130% of the sum of (i) the
number of shares of Common Stock necessary to effect the conversion at the
Conversion Rate with respect to the Conversion Amount of each such Preferred
Share as of the Initial Issuance Date and (ii) the number of shares of Common
Stock necessary to effect the exercise of all of the Warrants. The Company
shall, so long as any of the Preferred Shares are outstanding, take all action
necessary to reserve and keep available out of its authorized and unissued
Common Stock, solely for the purpose of effecting the conversions of the
Preferred Shares, such number of shares of Common Stock as shall from time to
time be necessary to effect the conversion of all of the Preferred Shares then
outstanding; provided that at no time shall the number of shares of Common Stock
so reserved shall at no time be less than 130% of the number of shares of Common
Stock for which the Preferred Shares are at any time convertible (without regard
to any limitations on conversions); provided that at no time shall the number of
shares of Common Stock so reserved be less than the number of shares required to
be reserved by reason of the previous sentence (without regard to any
limitations on conversions) (the “Required Reserve Amount”). The initial number
of shares of Common Stock reserved for conversions of the Preferred Shares and
each increase in the number of shares so reserved

 

- 27 -



--------------------------------------------------------------------------------

shall be allocated pro rata among the Holders based on the number of Preferred
Shares held by each Holder at the time of issuance of the Preferred Shares or
increase in the number of reserved shares, as the case may be (the “Authorized
Share Allocation”). In the event a Holder shall sell or otherwise transfer any
of such Holder’s Preferred Shares, each transferee shall be allocated a pro rata
portion of the number of reserved shares of Common Stock reserved for such
transferor. Any shares of Common Stock reserved and allocated to any Person
which ceases to hold any Preferred Shares (other than pursuant to a transfer of
Preferred Shares in accordance with the immediately preceding sentence) shall be
allocated to the remaining Holders of Preferred Shares, pro rata based on the
number of Preferred Shares then held by such Holders.

(b) Insufficient Authorized Shares. If at any time while any of the Preferred
Shares remain outstanding the Company does not have a sufficient number of
authorized and unreserved shares of Common Stock to satisfy its obligation to
reserve for issuance upon conversion of the Preferred Shares at least a number
of shares of Common Stock equal to the Required Reserve Amount (an “Authorized
Share Failure”), then the Company shall immediately take all action necessary to
increase the Company’s authorized shares of Common Stock to an amount sufficient
to allow the Company to reserve the Required Reserve Amount for the Preferred
Shares then outstanding. Without limiting the generality of the foregoing
sentence, as soon as practicable after the date of the occurrence of an
Authorized Share Failure, but in no event later than ninety (90) days after the
occurrence of such Authorized Share Failure, the Company shall hold a meeting of
its stockholders for the approval of an increase in the number of authorized
shares of Common Stock. In connection with such meeting, the Company shall
provide each stockholder with a proxy statement and shall use its best efforts
to solicit its stockholders’ approval of such increase in authorized shares of
Common Stock and to cause its board of directors to recommend to the
stockholders that they approve such proposal.

(6) Voting Rights. Holders of Preferred Shares shall have no voting rights,
except as required by law, including but not limited to the KGCC, and as
expressly provided in this Certificate of Designations.

(7) Limitation on Beneficial Ownership. The Company shall not effect any
conversion of Preferred Shares, and no Holder shall have the right to convert
any Preferred Shares, to the extent that after giving effect to such conversion,
the beneficial owner of such shares (together with such Person’s affiliates)
would have acquired, through conversion of Preferred Shares or otherwise,
beneficial ownership of a number of shares of Common Stock that exceeds 9.99%
(“Maximum Percentage”) of the number of shares of Common Stock outstanding
immediately after giving effect to such conversion. For purposes of the
foregoing, the number of shares of Common Stock beneficially owned by a Person
and its affiliates shall include the number of shares of Common Stock issuable
upon conversion of the Preferred Shares with respect to which the determination
of such sentence is being made, but shall exclude the number of shares of Common
Stock which would be issuable upon (A) conversion of the remaining, nonconverted
Preferred Shares beneficially owned by such Person or any of its affiliates and
(B) exercise or conversion of the unexercised or unconverted portion of any
other securities of the Company (including, without limitation, any notes or
warrants) subject to a limitation on conversion or exercise analogous to the
limitation contained in this Section

 

- 28 -



--------------------------------------------------------------------------------

beneficially owned by such Person or any of its affiliates. Except as set forth
in the preceding sentence, for purposes of this Section 7, beneficial ownership
shall be calculated in accordance with Section 13(d) of the Securities Exchange
Act of 1934, as amended. For purposes of this Section 7, in determining the
number of outstanding shares of Common Stock, a Holder may rely on the number of
outstanding shares of Common Stock as reflected in (1) the Company’s most recent
Form 10-K, Form 10-Q or Form 8-K, as the case may be, (2) a more recent public
announcement by the Company, or (3) any other notice by the Company or the
Transfer Agent setting forth the number of shares of Common Stock outstanding.
For any reason at any time, upon the written request of any Holder, the Company
shall within two (2) Business Days following the receipt of such notice, confirm
orally and in writing to any such Holder the number of shares of Common Stock
then outstanding. In any case, the number of outstanding shares of Common Stock
shall be determined after giving effect to the conversion or exercise of
securities of the Company, including the Preferred Shares, by such Holder and
its affiliates since the date as of which such number of outstanding shares of
Common Stock was reported. By written notice to the Company, the Holder may from
time to time increase or decrease the Maximum Percentage to any other percentage
not in excess of 9.99% specified in such notice; provided that (i) any such
increase will not be effective until the sixty-first (61st) day after such
notice is delivered to the Company, and (ii) any such increase or decrease will
apply only to the Holder providing such written notice and not to any other
Holder.

(8) Change of Control Redemption Right; Liquidation, Dissolution, Winding-Up.

(a) Change of Control. No sooner than fifteen (15) days nor later than ten
(10) days prior to the consummation of a Change of Control, but not prior to the
public announcement of such Change of Control, the Company shall deliver written
notice thereof via facsimile and overnight courier to the Holders (a “Change of
Control Notice”). At any time during the period (the “Change of Control Period”)
beginning after a Holder’s receipt of a Change of Control Notice and ending on
the date that is twenty (20) Trading Days after the consummation of such Change
of Control, such Holder may require, which respect to any Company Control Change
of Control, that the Company redeem all or any portion of such Holder’s
Preferred Shares by delivering written notice thereof (“Change of Control
Redemption Notice”) to the Company, which Change of Control Redemption Notice
shall indicate the Conversion Amount the Holder is electing to redeem. Any
Preferred Shares subject to redemption pursuant to this Section 8 shall be
redeemed by the Company in cash at a price equal to the greater of (i) the
product (x) the sum of the Conversion Amount being redeemed together with any
accrued but unpaid Dividends per Preferred Share and (y) the quotient determined
by dividing (A) the greater of the Closing Sale Price of the Common Stock
immediately prior to the consummation of the Change of Control, the Closing Sale
Price of the Common Stock immediately following the public announcement of such
proposed Change of Control and the Closing Sale Price of the Common Stock
immediately prior to the public announcement of such proposed Change of Control
by (B) the Conversion Price and (ii) 115% of the sum of the Conversion Amount
(the “Change of Control Redemption Price”). The Company shall make payment of
the Change of Control Redemption Price concurrently with the consummation of
such Change of

 

- 29 -



--------------------------------------------------------------------------------

Control if such a Change of Control Redemption Notice is received prior to the
consummation of such Change of Control and within five (5) Trading Days after
the Company’s receipt of such notice otherwise (the “Change of Control
Redemption Date”). To the extent redemptions required by this Section 8(a) are
deemed or determined by a court of competent jurisdiction to be prepayments of
the Preferred Shares by the Company, such redemptions shall be deemed to be
voluntary prepayments. Notwithstanding anything to the contrary in this
Section 8(a), until the Change of Control Redemption Price (together with any
interest thereon) is paid in full, the Conversion Amount submitted for
redemption under this Section 8 may be converted, in whole or in part, by the
Holder into shares of Common Stock, or in the event the Conversion Date is after
the consummation of the Change of Control, shares or equity interests of the
Successor Entity substantially equivalent to the Company’s Common Stock pursuant
to Section 2(c)(i). The parties hereto agree that in the event of the Company’s
redemption of any Preferred Shares under this Section 8(a), the Holder’s damages
would be uncertain and difficult to estimate because of the parties’ inability
to predict future interest rates and the uncertainty of the availability of a
suitable substitute investment opportunity for the Holder. Accordingly, any
redemption premium due under this Section 8(a) is intended by the parties to be,
and shall be deemed, a reasonable estimate of the Holder’s actual loss of its
investment opportunity and not as a penalty. In the event that the Company does
not pay the Change of Control Redemption Price on the Change of Control
Redemption Date, then the Holder shall have the right to void the redemption
pursuant to Section 3(e) with the term “Change of Control Redemption Price”
being substituted for “Redemption Price” and “Change of Control Redemption
Notice” being substituted for “Notice of Redemption at Option of Holder”.

(b) Liquidation. In the event of a Liquidation Event, the Holders shall be
entitled to receive in cash out of the assets of the Company, whether from
capital or from earnings available for distribution to its stockholders (the
“Liquidation Funds”), before any amount shall be paid to the holders of any of
the capital stock of the Company of any class junior in rank to the Preferred
Shares in respect of the preferences as to distributions and payments on the
liquidation, dissolution and winding up of the Company, an amount per Preferred
Share equal to the Conversion Amount; provided that, if the Liquidation Funds
are insufficient to pay the full amount due to the Holders and holders of shares
of other classes or series of preferred stock of the Company that are of equal
rank with the Preferred Shares as to payments of Liquidation Funds (the “Pari
Passu Shares”), then each Holder and each holder of Pari Passu Shares shall
receive a percentage of the Liquidation Funds equal to the full amount of
Liquidation Funds payable to such Holder as a liquidation preference, in
accordance with their respective Certificate of Designations, Preferences and
Rights, as a percentage of the full amount of Liquidation Funds payable to all
holders of Preferred Shares and Pari Passu Shares. After the foregoing
distributions, the Holders shall be entitled, on a pari passu basis with the
holders of Common Stock and treating for the purpose thereof all of the
Preferred Shares as having been converted into Common Stock pursuant to
Section 2, to participate in the distribution of any remaining assets of

 

- 30 -



--------------------------------------------------------------------------------

the Company to the holders of the outstanding Common Stock. To the extent
necessary, the Company shall cause such actions to be taken by any of its
Subsidiaries so as to enable, to the maximum extent permitted by law, the
proceeds of a Liquidation Event to be distributed to the Holders in accordance
with this Section. All the preferential amounts to be paid to the Holders under
this Section shall be paid or set apart for payment before the payment or
setting apart for payment of any amount for, or the distribution of any
Liquidation Funds of the Company to the holders of shares of other classes or
series of preferred stock of the Company junior in rank to the Preferred Shares
in connection with a Liquidation Event as to which this Section applies. The
purchase or redemption by the Company of stock of any class, in any manner
permitted by law, shall not, for the purposes hereof, be regarded as a
Liquidation Event.

(9) Preferred Rank. All shares of Common Stock shall be of junior rank to all
Preferred Shares with respect to the preferences as to dividends, distributions
and payments upon the liquidation, dissolution and winding up of the Company.
The rights of the shares of Common Stock shall be subject to the preferences and
relative rights of the Preferred Shares. Without the prior express written
consent of the Required Holders, the Company shall not hereafter authorize or
issue additional or other capital stock that is of senior or pari-passu rank to
the Preferred Shares in respect of the preferences as to distributions and
payments upon a Liquidation Event. The Company shall be permitted to issue
preferred stock that is junior in rank to the Preferred Shares in respect of the
preferences as to dividends and other distributions and payments upon the
liquidation, dissolution and winding up of the Company, provided any of such
junior preferred stock is not subject to redemption. In the event of the merger
or consolidation of the Company with or into another corporation, the Preferred
Shares shall maintain their relative powers, designations and preferences
provided for herein (except that the Preferred Shares may be pari passu with,
but not junior to, any capital stock of the successor entity) and no merger
shall result inconsistent therewith.

(10) Limitation on Number of Conversion Shares. Notwithstanding anything to the
contrary contained herein, the Company shall not issue any shares of Common
Stock upon conversion of the Preferred Shares or exercise of the Warrants if the
issuance of such shares of Common Stock would exceed that number of shares of
Common Stock which the Company may issue upon conversion of the Preferred Shares
or upon exercise of the Warrants without breaching the Company’s obligations
under the rules or regulations of the NASDAQ Stock Market in addition to the
applicable Principal Market, or the market or exchange where the Common Stock is
then traded (the “Exchange Cap”), except that such limitation shall not apply in
the event that the Company (a) obtains the approval of its stockholders as
required by the applicable rules of the NASDAQ Stock Market and the Principal
Market (and any successor rule or regulation) for issuances of Common Stock in
excess of such amount, or (b) obtains a written opinion from outside counsel to
the Company that such approval is not required, which opinion shall be
reasonably satisfactory to the Required Holders. Until such approval or written
opinion is obtained, no purchaser of Preferred Shares pursuant to the Securities
Purchase Agreement (the “Purchasers”) shall be issued, in the aggregate, upon
conversion of Preferred Shares or exercise of the Warrants, shares of Common
Stock in an amount greater than the product of (i) the Exchange Cap amount
multiplied by (ii) a fraction, the numerator of which is the number of Preferred
Shares issued to such Purchaser pursuant to the Securities Purchase Agreement on
the

 

- 31 -



--------------------------------------------------------------------------------

Initial Issuance Date and the denominator of which is the aggregate amount of
all of the Preferred Shares issued to the Purchasers on the Initial Issuance
Date pursuant to the Securities Purchase Agreement (the “Exchange Cap
Allocation”). In the event that any Purchaser shall sell or otherwise transfer
any of such Purchaser’s Preferred Shares, the transferee shall be allocated a
pro rata portion of such Purchaser’s Exchange Cap Allocation. In the event that
any Holder shall convert all of such Holder’s Preferred Shares into a number of
shares of Common Stock which, in the aggregate, is less than such Holder’s
Exchange Cap Allocation, then the difference between such Holder’s Exchange Cap
Allocation and the number of shares of Common Stock actually issued to such
Holder shall be allocated to the respective Exchange Cap Allocations of the
remaining Holders on a pro rata basis in proportion to the number of Preferred
Shares then held by each such Holder.

(11) Vote to Change the Terms of or Issue Preferred Shares. In addition to any
other rights provided by law, except where the vote or written consent of the
holders of a greater number of shares is required by law or by another provision
of the Articles of Incorporation, the affirmative vote at a meeting duly called
for such purpose or the written consent without a meeting of the Required
Holders, voting together as a single class, shall be required before the Company
may: (a) amend or repeal any provision of, or add any provision to, the Articles
of Incorporation or bylaws, or file any articles of amendment, certificate of
designations, preferences, limitations and relative rights of any series of
preferred stock (including any amendment to the Certificates of Designations for
the Convertible Preferred Stock, Preferred Stock Series 2002, Preferred S tock
Series 2002A or Preferred Stock Series 2002B), if such action would adversely
alter or change the preferences, rights, privileges or powers of, or
restrictions provided for the benefit of the Preferred Shares, regardless of
whether any such action shall be by means of amendment to the Articles of
Incorporation or by merger, consolidation or otherwise; (b) increase or decrease
(other than by conversion) the authorized number of shares of Preferred Shares;
(c) create or authorize (by reclassification or otherwise) any new class or
series of shares that has a preference over or is on a parity with the Preferred
Shares with respect to dividends or the distribution of assets on the
liquidation, dissolution or winding up of the Company; (d) purchase, repurchase
or redeem any shares of Common Stock (other than pursuant to equity incentive
agreements with employees giving the Company the right to repurchase shares upon
the termination of services at cost); (e) pay dividends or make any other
distribution on the Common Stock; (f) increase the amount of any securities
issuable pursuant to any Approved Stock Plan; or (g) whether or not prohibited
by the terms of the Preferred Shares, circumvent a right of the Preferred
Shares.

Notwithstanding the foregoing, no vote or written consent of the Required
Holders shall be required (1) with respect to clause (e), for the purpose of
paying dividends or making other distributions on the Common Stock, so long as
(i) the Dividend Yield on the Common Stock as a result of such dividend or
distribution calculated over the trailing twelve (12) month period does not
exceed the Dividend Yield on the Preferred Stock over such period, and (ii) the
aggregate amount of dividends paid on all securities over the trailing twelve
(12) month period does not exceed the current or accumulated Earnings and
Profits of the Company over the trailing twelve (12) month period and all such
dividends shall be treated for federal income tax purposes as taxable dividends;
(2) with respect to clause (f), for increases in the number of shares of Common
Stock (or shares of Common Stock underlying securities convertible or
exercisable for Common Stock) pursuant to an Approved Stock Plan not

 

- 32 -



--------------------------------------------------------------------------------

exceeding in the aggregate 500,000 shares of Common Stock or share equivalents
(subject to proportionate adjustment for any stock splits, stock dividends or
reclassifications or other similar transactions); and (3) for all events
described in clauses (a) through (g) occurring after the earlier to occur of
(i) eight (8) years from the date hereof, and (ii) such time as the number of
Preferred Shares outstanding is less than twenty-five percent (25%) of the
Preferred Stock issued on the Initial Issuance Date.

(12) Lost or Stolen Certificates. Upon receipt by the Company of evidence
reasonably satisfactory to the Company of the loss, theft, destruction or
mutilation of any Preferred Stock Certificates representing the Preferred
Shares, and, in the case of loss, theft or destruction, of an indemnification
undertaking by the Holder to the Company in customary form and, in the case of
mutilation, upon surrender and cancellation of the Preferred Stock
Certificate(s), the Company shall execute and deliver new preferred stock
certificate(s) of like tenor and date; provided, however, the Company shall not
be obligated to re-issue preferred stock certificates if the Holder
contemporaneously requests the Company to convert such Preferred Shares into
Common Stock.

(13) Remedies, Characterizations, Other Obligations, Breaches and Injunctive
Relief. The remedies provided in this Certificate of Designations shall be
cumulative and in addition to all other remedies available under this
Certificate of Designations, at law or in equity (including a decree of specific
performance and/or other injunctive relief). No remedy contained herein shall be
deemed a waiver of compliance with the provisions giving rise to such remedy.
Nothing herein shall limit a Holder’s right to pursue actual damages for any
failure by the Company to comply with the terms of this Certificate of
Designations. The Company covenants to each Holder that there shall be no
characterization concerning this instrument other than as expressly provided
herein. Amounts set forth or provided for herein with respect to payments,
conversion and the like (and the computation thereof) shall be the amounts to be
received by the Holder thereof and shall not, except as expressly provided
herein, be subject to any other obligation of the Company (or the performance
thereof). The Company acknowledges that a breach by it of its obligations
hereunder will cause irreparable harm to the Holders and that the remedy at law
for any such breach may be inadequate. The Company therefore agrees that, in the
event of any such breach or threatened breach, the Holders shall be entitled, in
addition to all other available remedies, to an injunction restraining any
breach, without the necessity of showing economic loss and without any bond or
other security being required.

(14) Construction. This Certificate of Designations shall be deemed to be
jointly drafted by the Company and all Buyers (as defined in the Securities
Purchase Agreement) and shall not be construed against any person as the drafter
hereof.

(15) Failure or Indulgence Not Waiver. No failure or delay on the part of a
Holder in the exercise of any power, right or privilege hereunder shall operate
as a waiver thereof, nor shall any single or partial exercise of any such power,
right or privilege preclude other or further exercise thereof or of any other
right, power or privilege.

(16) Notice. Whenever notice or other communication is required to be given
under this Certificate of Designations, unless otherwise provided herein, such
notice shall be given in accordance with Section 9(f) of the Securities Purchase
Agreement (provided that if the

 

- 33 -



--------------------------------------------------------------------------------

Preferred Shares are not held by a Buyer then substituting the words “holder of
Securities” for the word “Buyer”).

(17) Transfer of Preferred Shares. A Holder may assign some or all of the
Preferred Shares and the accompanying rights hereunder held by such Holder
without the consent of the Company; provided that such assignment is in
compliance with applicable securities laws and the transfer provisions of the
Securities Purchase Agreement.

(18) Preferred Share Register. The Company shall maintain at its principal
executive offices (or such other office or agency of the Company as it may
designate by notice to the Holders), a register for the Preferred Shares, in
which the Company shall record the name and address of the persons in whose name
the Preferred Shares have been issued, as well as the name and address of each
transferee. The Company may treat the person in whose name any Preferred Share
is registered on the register as the owner and holder thereof for all purposes,
notwithstanding any notice to the contrary, but in all events recognizing any
properly made transfers.

(19) Stockholder Matters. Any stockholder action, approval or consent required,
desired or otherwise sought by the Company pursuant to the rules and regulations
of the Principal Market, the KGCC, this Certificate of Designations or otherwise
with respect to the issuance of the Preferred Shares or the Common Stock
issuable upon conversion thereof or the issuance of any Warrants and the Common
Stock issuable upon exercise thereof may be effected by written consent of the
Company’s stockholders or at a duly called meeting of the Company’s
stockholders, all in accordance with the applicable rules and regulations of the
Principal Market and the KGCC. This provision is intended to comply with the
applicable sections of the KGCC permitting stockholder action, approval and
consent affected by written consent in lieu of a meeting.

(20) Disclosure. Upon receipt or delivery by the Company of any notice in
accordance with the terms of this Certificate of Designations, unless the
Company has in good faith determined that the matters relating to such notice do
not constitute material, nonpublic information relating to the Company or its
Subsidiaries, the Company shall within four (4) Business Days after any such
receipt or delivery publicly disclose such material, nonpublic information on a
Current Report on Form 8-K or otherwise. In the event that the Company believes
that a notice contains material, nonpublic information relating to the Company
or its Subsidiaries, the Company so shall indicate to the Holders
contemporaneously with delivery of such notice, and in the absence of any such
indication, the Holders shall be allowed to presume that all matters relating to
such notice do not constitute material, nonpublic information relating to the
Company or its Subsidiaries.

* * * * *

 

- 34 -



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Company has caused this Certificate of Designations to
be signed by Robert D. Orr, its Chief Executive Officer, as of the 14th day of
September, 2006.

 

BROOKE CORPORATION

By:

  /s/ Robert D. Orr  

Name:   Robert D. Orr

 

Title:     Chief Executive Officer



--------------------------------------------------------------------------------

EXHIBIT I

BROOKE CORPORATION CONVERSION NOTICE

Reference is made to the Certificate of Designations, Preferences and Rights of
13% Perpetual Convertible Preferred Stock Series 2006 of Brooke Corporation (the
“Certificate of Designations”). In accordance with and pursuant to the
Certificate of Designations, the undersigned hereby elects to convert the number
of shares of 13% Perpetual Convertible Preferred Stock Series 2006, par value
$1.00 per share (the “Preferred Shares”), of Brooke Corporation, a Kansas
corporation (the “Company”), indicated below into shares of Common Stock, par
value $.01 per share (the “Common Stock”), of the Company, as of the date
specified below.

 

Date of Conversion:     

Number of Preferred Shares to be converted:     

Notwithstanding anything to the contrary contained herein, this Conversion
Notice shall constitute a representation by the holder of the Preferred Shares
submitting this Conversion Notice that, after giving effect to the conversion
provided for in this Conversion Notice, such holder (together with its
affiliates) will not have beneficial ownership (together with the beneficial
ownership of such Person’s affiliates) of a number of shares of Common Stock
which exceeds the Maximum Percentage of the total outstanding shares of Company
Common Stock as determined pursuant to the provisions of Section 7 of the
Certificate of Designations

Stock certificate no(s). of Preferred Shares to be converted:

    

Tax ID Number (If applicable):

    

Please confirm the following information:     

Conversion Price:

    

Number of shares of Common Stock to be issued:

    

Please issue the Common Stock into which the Preferred Shares are being
converted in the following name and to the following address:

 

Issue to:

               

Address:

       

Telephone Number:

       

Facsimile Number:

                      



--------------------------------------------------------------------------------

Authorization:

       

By:

        

Title:

        

Dated:

    

Account Number (if electronic book entry transfer):

    

Transaction Code Number (if electronic book entry transfer):

    

[NOTE TO HOLDER — THIS FORM MUST BE SENT CONCURRENTLY TO TRANSFER AGENT]



--------------------------------------------------------------------------------

ACKNOWLEDGMENT

The Company hereby acknowledges this Conversion Notice and hereby directs
American Stock Transfer and Trust to issue the above indicated number of shares
of Common Stock in accordance with the Irrevocable Transfer Agent Instructions
dated September 14, 2006 from the Company and acknowledged and agreed to by
American Stock Transfer and Trust.

 

BROOKE CORPORATION

By:

    

Name:

    

Title:

    



--------------------------------------------------------------------------------

EXHIBIT B

[FORM OF WARRANT]

NEITHER THE ISSUANCE AND SALE OF THE SECURITIES REPRESENTED BY THIS CERTIFICATE
NOR THE SECURITIES INTO WHICH THESE SECURITIES ARE EXERCISEABLE HAVE BEEN
REGISTERED UNDER THE SECURITIES ACT OF 1933, AS AMENDED, OR APPLICABLE STATE
SECURITIES LAWS. THE SECURITIES MAY NOT BE OFFERED FOR SALE, SOLD, TRANSFERRED
OR ASSIGNED (I) IN THE ABSENCE OF (A) AN EFFECTIVE REGISTRATION STATEMENT FOR
THE SECURITIES UNDER THE SECURITIES ACT OF 1933, AS AMENDED, OR (B) AN OPINION
OF COUNSEL, IN A FORM REASONABLY ACCEPTABLE TO THE COMPANY, THAT REGISTRATION IS
NOT REQUIRED UNDER SAID ACT OR (II) UNLESS SOLD PURSUANT TO RULE 144 OR RULE
144A UNDER SAID ACT. NOTWITHSTANDING THE FOREGOING, THE SECURITIES MAY BE
PLEDGED TO AN INSTITUTIONAL “ACCREDITED INVESTOR”, AS SUCH TERM IS DEFINED IN
RULE 501(A) OF REGULATION D, IN CONNECTION WITH A BONA FIDE MARGIN ACCOUNT OR
OTHER LOAN OR FINANCING ARRANGEMENT SECURED BY THE SECURITIES.

BROOKE CORPORATION

WARRANT TO PURCHASE COMMON STOCK

Warrant No.: W-1

Number of Shares of Common Stock: 235,294

Date of Issuance: September 15, 2006 (“Issuance Date”)

Brooke Corporation, a Kansas corporation (the “Company”), hereby certifies that,
for good and valuable consideration, the receipt and sufficiency of which are
hereby acknowledged, HBK MASTER FUND, L.P., the registered holder hereof or its
permitted assigns (the “Holder”), is entitled, subject to the terms set forth
below, to purchase from the Company, at the Exercise Price (as defined below)
then in effect, upon surrender of this Warrant to Purchase Common Stock
(including any Warrants to Purchase Common Stock issued in exchange, transfer or
replacement hereof, the “Warrant”), at any time or times on or after the date
hereof, but not after 11:59 p.m., New York Time, on the Expiration Date (as
defined below), Two Hundred Thirty Five Thousand Two Hundred Ninety Four
(235,294) fully paid nonassessable shares of Common Stock (as defined below)
(the “Warrant Shares”). Except as otherwise defined herein, capitalized terms in
this Warrant shall have the meanings set forth in Section 15. This Warrant is
one of the Warrants to purchase Common Stock (the “SPA Warrants”) issued
pursuant to Section 1 of that certain Securities Purchase Agreement, dated as of
September 15, 2006 (the “Subscription Date”), by and among the Company and the
investors (the “Buyers”) referred to therein (the “Securities Purchase
Agreement”).



--------------------------------------------------------------------------------

1. EXERCISE OF WARRANT.

(a) Mechanics of Exercise. Subject to the terms and conditions hereof
(including, without limitation, the limitations set forth in Section 1(f)), this
Warrant may be exercised by the Holder on any day on or after the date hereof,
in whole or in part, by (i) delivery of a written notice, in the form attached
hereto as Exhibit A (the “Exercise Notice”), of the Holder’s election to
exercise this Warrant and (ii) (A) payment to the Company of an amount equal to
the applicable Exercise Price multiplied by the number of Warrant Shares as to
which this Warrant is being exercised (the “Aggregate Exercise Price”) in cash
or wire transfer of immediately available funds or (B) by notifying the Company
that this Warrant is being exercised pursuant to a Cashless Exercise (as defined
in Section 1(d)). The Holder shall not be required to deliver the original
Warrant in order to effect an exercise hereunder. Execution and delivery of the
Exercise Notice with respect to less than all of the Warrant Shares shall have
the same effect as cancellation of the original Warrant and issuance of a new
Warrant evidencing the right to purchase the remaining number of Warrant Shares.
As soon as practicable, but in no event later than the third Business Day
following the date on which the Company has received each of the Exercise Notice
and the Aggregate Exercise Price (or notice of a Cashless Exercise) (the
“Exercise Delivery Documents”), the Company shall transmit by facsimile an
acknowledgment of confirmation of receipt of the Exercise Delivery Documents to
the Holder and the Company’s transfer agent (the “Transfer Agent”). On or before
the third Business Day following the date on which the Company has received all
of the Exercise Delivery Documents (the “Share Delivery Date”), the Company
shall (X) provided that the Transfer Agent is participating in The Depository
Trust Company (“DTC”) Fast Automated Securities Transfer Program, upon the
request of the Holder, credit such aggregate number of shares of Common Stock to
which the Holder is entitled pursuant to such exercise to the Holder’s or its
designee’s balance account with DTC through its Deposit Withdrawal Agent
Commission system, or (Y) if the Transfer Agent is not participating in the DTC
Fast Automated Securities Transfer Program, issue and dispatch by overnight
courier to the address as specified in the Exercise Notice, a certificate,
registered in the Company’s share register in the name of the Holder or its
designee, for the number of shares of Common Stock to which the Holder is
entitled pursuant to such exercise. Upon delivery of the Exercise Notice and
Aggregate Exercise Price referred to in clause (ii)(A) above or notification to
the Company of a Cashless Exercise referred to in Section 1(d), the Holder shall
be deemed for all corporate purposes to have become the holder of record of the
Warrant Shares with respect to which this Warrant has been exercised,
irrespective of the date of delivery of the certificates evidencing such Warrant
Shares. If this Warrant is submitted in connection with any exercise pursuant to
this Section 1(a) and the number of Warrant Shares represented by this Warrant
submitted for exercise is greater than the number of Warrant Shares being
acquired upon an exercise, then the Company shall as soon as practicable and in
no event later than three Business Days after any exercise and at its own
expense, issue a new Warrant (in accordance with Section 7(d)) representing the
right to purchase the number of Warrant Shares purchasable immediately prior to
such exercise under this Warrant, less the number of Warrant Shares with respect
to which this Warrant is exercised. No fractional shares of Common Stock are to
be issued upon the exercise of this Warrant, but rather the number of shares of
Common Stock to be issued shall be rounded up to the nearest whole number. The
Company shall pay any and all taxes which may be payable with respect to the
issuance and delivery of Warrant Shares upon exercise of this Warrant.

 

- 2 -



--------------------------------------------------------------------------------

(b) Exercise Price. For purposes of this Warrant, “Exercise Price” means
$23.9954, subject to adjustment as provided herein.

(c) Company’s Failure to Timely Deliver Securities. If the Company shall fail
for any reason or for no reason to issue to the Holder within three (3) Trading
Days of receipt of the Exercise Delivery Documents, a certificate for the number
of shares of Common Stock to which the Holder is entitled and register such
shares of Common Stock on the Company’s share register or to credit the Holder’s
balance account with DTC for such number of shares of Common Stock to which the
Holder is entitled upon the Holder’s exercise of this Warrant, then, in addition
to all other remedies available to the Holder, the Company shall pay in cash to
the Holder on each day after such third Business Day that the issuance of such
shares of Common Stock is not timely effected an amount equal to 1.5% of the
product of (A) the sum of the number of shares of Common Stock not issued to the
Holder on a timely basis and to which the Holder is entitled and (B) the Closing
Sale Price of the shares of Common Stock on the Trading Day immediately
preceding the last possible date which the Company could have issued such shares
of Common Stock to the Holder without violating Section 1(a). In addition to the
foregoing, if within three (3) Trading Days after the Company’s receipt of the
facsimile copy of a Exercise Notice the Company shall fail to issue and deliver
a certificate to the Holder and register such shares of Common Stock on the
Company’s share register or credit the Holder’s balance account with DTC for the
number of shares of Common Stock to which the Holder is entitled upon such
holder’s exercise hereunder, and if on or after such Trading Day the Holder
purchases (in an open market transaction or otherwise) shares of Common Stock to
deliver in satisfaction of a sale by the Holder of shares of Common Stock
issuable upon such exercise that the Holder anticipated receiving from the
Company (a “Buy-In”), then the Company shall, within three Business Days after
the Holder’s request and in the Holder’s discretion, either (i) pay cash to the
Holder in an amount equal to the Holder’s total purchase price (including
brokerage commissions, if any) for the shares of Common Stock so purchased (the
“Buy-In Price”), at which point the Company’s obligation to deliver such
certificate (and to issue such shares of Common Stock) or credit such Holder’s
balance account with DTC shall terminate, or (ii) promptly honor its obligation
to deliver to the Holder a certificate or certificates representing such shares
of Common Stock or credit such Holder’s balance account with DTC and pay cash to
the Holder in an amount equal to the excess (if any) of the Buy-In Price over
the product of (A) such number of shares of Common Stock, times (B) the Closing
Bid Price on the date of exercise.

(d) Cashless Exercise. Notwithstanding anything contained herein to the
contrary, if a Registration Statement (as defined in the Registration Rights
Agreement) covering the Warrant Shares that are the subject of the Exercise
Notice (the “Unavailable Warrant Shares”) is not available for the resale of
such Unavailable Warrant Shares, the Holder may, in its sole discretion,
exercise this Warrant in whole or in part and, in lieu of making the cash
payment otherwise contemplated to be made to the Company upon such exercise in
payment of the Aggregate Exercise Price, elect instead to receive upon such
exercise the “Net Number” of shares of Common Stock determined according to the
following formula (a “Cashless Exercise”):

Net Number = (A x B) - (A x C)

                          B

 

- 3 -



--------------------------------------------------------------------------------

For purposes of the foregoing formula:

A= the total number of shares with respect to which this Warrant is then being
exercised.

B= the Closing Sale Price of the shares of Common Stock (as reported by
Bloomberg) on the date immediately preceding the date of the Exercise Notice.

C= the Exercise Price then in effect for the applicable Warrant Shares at the
time of such exercise.

(e) Disputes. In the case of a dispute as to the determination of the Exercise
Price or the arithmetic calculation of the Warrant Shares, the Company shall
promptly issue to the Holder the number of Warrant Shares that are not disputed
and resolve such dispute in accordance with Section 12.

(f) Limitations on Exercises.

(i) Beneficial Ownership. The Company shall not effect the exercise of this
Warrant, and the Holder shall not have the right to exercise this Warrant, to
the extent that after giving effect to such exercise, such Person (together with
such Person’s affiliates) would beneficially own in excess of 9.99% of the
shares of Common Stock outstanding immediately after giving effect to such
exercise. For purposes of the foregoing sentence, the aggregate number of shares
of Common Stock beneficially owned by such Person and its affiliates shall
include the number of shares of Common Stock issuable upon exercise of this
Warrant with respect to which the determination of such sentence is being made,
but shall exclude shares of Common Stock which would be issuable upon
(i) exercise of the remaining, unexercised portion of this Warrant beneficially
owned by such Person and its affiliates and (ii) exercise or conversion of the
unexercised or unconverted portion of any other securities of the Company
beneficially owned by such Person and its affiliates (including, without
limitation, any convertible notes or convertible preferred stock or warrants)
subject to a limitation on conversion or exercise analogous to the limitation
contained herein. Except as set forth in the preceding sentence, for purposes of
this paragraph, beneficial ownership shall be calculated in accordance with
Section 13(d) of the Securities Exchange Act of 1934, as amended (the “Exchange
Act”). For purposes of this Warrant, in determining the number of outstanding
shares of Common Stock, the Holder may rely on the number of outstanding shares
of Common Stock as reflected in (1) the Company’s most recent Form 10-K, Form
10-Q, Current Report on Form 8-K or other public filing with the Securities and
Exchange Commission, as the case may be, (2) a more recent public announcement
by the Company or (3) any other notice by the Company or the Transfer Agent

 

- 4 -



--------------------------------------------------------------------------------

setting forth the number of shares of Common Stock outstanding. For any reason
at any time, upon the written or oral request of the Holder, the Company shall
within two (2) Business Days confirm orally and in writing to the Holder the
number of shares of Common Stock then outstanding. In any case, the number of
outstanding shares of Common Stock shall be determined after giving effect to
the conversion or exercise of securities of the Company, including the SPA
Securities and the SPA Warrants, by the Holder and its affiliates since the date
as of which such number of outstanding shares of Common Stock was reported. By
written notice to the Company, the Holder may increase or decrease the Maximum
Percentage to any other percentage not in excess of 9.99% specified in such
notice; provided that (i) any such increase will not be effective until the
sixty-first (61st) day after such notice is delivered to the Company, and
(ii) any such increase or decrease will apply only to the Holder and not to any
other holder of SPA Warrants.

(ii) Principal Market Regulation. The Company shall not be obligated to issue
any shares of Common Stock upon exercise of this Warrant if the issuance of such
shares of Common Stock would exceed that number of shares of Common Stock which
the Company may issue upon exercise or conversion, as applicable, of the SPA
Warrants and SPA Securities or otherwise without breaching the Company’s
obligations under the rules or regulations of the NASDAQ Stock Market in
addition to the applicable Principal Market (the “Exchange Cap”), except that
such limitation shall not apply in the event that the Company (A) obtains the
approval of its shareholders as required by the applicable rules of the NASDAQ
Stock Market in addition to the applicable Principal Market for issuances of
shares of Common Stock in excess of such amount or (B) obtains a written opinion
from outside counsel to the Company that such approval is not required, which
opinion shall be reasonably satisfactory to the Required Holders. Until such
approval or written opinion is obtained, no Buyer shall be issued in the
aggregate, upon exercise or conversion, as applicable, of any SPA Warrants or
SPA Securities, shares of Common Stock in an amount greater than the product of
the Exchange Cap multiplied by a fraction, the numerator of which is the total
number of shares of Common Stock underlying the SPA Warrants issued to such
Buyer pursuant to the Securities Purchase Agreement on the Issuance Date and the
denominator of which is the aggregate number of shares of Common Stock
underlying the SPA Warrants issued to the Buyers pursuant to the Securities
Purchase Agreement on the Issuance Date (with respect to each Buyer, the
“Exchange Cap Allocation”). In the event that any Buyer shall sell or otherwise
transfer any of such Buyer’s SPA Warrants, the transferee shall be allocated a
pro rata portion of such Buyer’s Exchange Cap Allocation, and the restrictions
of the prior sentence shall apply to such transferee with respect to the portion
of the Exchange Cap Allocation allocated to such transferee. In the event that
any holder of SPA Warrants shall exercise all of such holder’s SPA

 

- 5 -



--------------------------------------------------------------------------------

Warrants into a number of shares of Common Stock which, in the aggregate, is
less than such holder’s Exchange Cap Allocation, then the difference between
such holder’s Exchange Cap Allocation and the number of shares of Common Stock
actually issued to such holder shall be allocated to the respective Exchange Cap
Allocations of the remaining holders of SPA Warrants on a pro rata basis in
proportion to the shares of Common Stock underlying the SPA Warrants then held
by each such holder. In the event that the Company is prohibited from issuing
any Warrant Shares for which an Exercise Notice has been received as a result of
the operation of this Section 1(f)(ii), the Company shall pay cash in exchange
for cancellation of such Warrant Shares, at a price per Warrant Share equal to
the difference between the Closing Sale Price and the Exercise Price as of the
date of the attempted exercise.

2. ADJUSTMENT OF EXERCISE PRICE AND NUMBER OF WARRANT SHARES. The Exercise Price
and the number of Warrant Shares shall be adjusted from time to time as follows:

(a) Adjustment upon Issuance of shares of Common Stock. If and whenever on or
after the Subscription Date the Company issues or sells, or in accordance with
this Section 2 is deemed to have issued or sold, any shares of Common Stock
(including the issuance or sale of shares of Common Stock owned or held by or
for the account of the Company, but excluding shares of Common Stock deemed to
have been issued by the Company in connection with any Excluded Securities (as
defined in the SPA Securities) for a consideration per share (the “New Issuance
Price”) less than the Exercise Price (the “Applicable Price”) in effect
immediately prior to such issue or sale or deemed issuance or sale (the
foregoing a “Dilutive Issuance”), then immediately after such Dilutive Issuance,
the Exercise Price then in effect shall be reduced to an amount equal to the New
Issuance Price. Upon each such adjustment of the Exercise Price hereunder, the
number of Warrant Shares shall be adjusted to the number of shares of Common
Stock determined by multiplying the Exercise Price in effect immediately prior
to such adjustment by the number of Warrant Shares acquirable upon exercise of
this Warrant immediately prior to such adjustment and dividing the product
thereof by the Exercise Price resulting from such adjustment. For purposes of
determining the adjusted Exercise Price under this Section 2(a), the following
shall be applicable:

(i) Issuance of Options. If the Company in any manner grants any Options and the
lowest price per share for which one share of shares of Common Stock is issuable
upon the exercise of any such Option or upon conversion, exercise or exchange of
any Convertible Securities issuable upon exercise of any such Option is less
than the Applicable Price, then such share of shares of Common Stock shall be
deemed to be outstanding and to have been issued and sold by the Company at the
time of the granting or sale of such Option for such price per share. For
purposes of this Section 2(a)(i), the “lowest price per share for which one
share of shares of Common Stock is issuable upon exercise of such Options or
upon conversion, exercise or exchange of such Convertible Securities” shall be
equal to the sum of the lowest amounts of

 

- 6 -



--------------------------------------------------------------------------------

consideration (if any) received or receivable by the Company with respect to any
one share of shares of Common Stock upon the granting or sale of the Option,
upon exercise of the Option and upon conversion, exercise or exchange of any
Convertible Security issuable upon exercise of such Option. No further
adjustment of the Exercise Price or number of Warrant Shares shall be made upon
the actual issuance of such shares of Common Stock or of such Convertible
Securities upon the exercise of such Options or upon the actual issuance of such
shares of Common Stock upon conversion, exercise or exchange of such Convertible
Securities.

(ii) Issuance of Convertible Securities. If the Company in any manner issues or
sells any Convertible Securities and the lowest price per share for which one
share of shares of Common Stock is issuable upon the conversion, exercise or
exchange thereof is less than the Applicable Price, then such share of shares of
Common Stock shall be deemed to be outstanding and to have been issued and sold
by the Company at the time of the issuance or sale of such Convertible
Securities for such price per share. For the purposes of this Section 2(a)(ii),
the “lowest price per share for which one share of shares of Common Stock is
issuable upon the conversion, exercise or exchange” shall be equal to the sum of
the lowest amounts of consideration (if any) received or receivable by the
Company with respect to one share of shares of Common Stock upon the issuance or
sale of the Convertible Security and upon conversion, exercise or exchange of
such Convertible Security. No further adjustment of the Exercise Price or number
of Warrant Shares shall be made upon the actual issuance of such shares of
Common Stock upon conversion, exercise or exchange of such Convertible
Securities, and if any such issue or sale of such Convertible Securities is made
upon exercise of any Options for which adjustment of this Warrant has been or is
to be made pursuant to other provisions of this Section 2(a), no further
adjustment of the Exercise Price or number of Warrant Shares shall be made by
reason of such issue or sale.

(iii) Change in Option Price or Rate of Conversion. If the purchase price
provided for in any Options, the additional consideration, if any, payable upon
the issue, conversion, exercise or exchange of any Convertible Securities, or
the rate at which any Convertible Securities are convertible into or exercisable
or exchangeable for shares of Common Stock increases or decreases at any time,
the Exercise Price and the number of Warrant Shares in effect at the time of
such increase or decrease shall be adjusted to the Exercise Price and the number
of Warrant Shares which would have been in effect at such time had such Options
or Convertible Securities provided for such increased or decreased purchase
price, additional consideration or increased or decreased conversion rate, as
the case may be, at the time initially granted, issued or sold. For purposes of
this Section 2(a)(iii), if the terms of any Option or Convertible Security that
was outstanding as of the date of issuance of this Warrant are

 

- 7 -



--------------------------------------------------------------------------------

increased or decreased in the manner described in the immediately preceding
sentence, then such Option or Convertible Security and the shares of Common
Stock deemed issuable upon exercise, conversion or exchange thereof shall be
deemed to have been issued as of the date of such increase or decrease. No
adjustment pursuant to this Section 2(a) shall be made if such adjustment would
result in an increase of the Exercise Price then in effect or a decrease in the
number of Warrant Shares.

(iv) Calculation of Consideration Received. In case any Option is issued in
connection with the issue or sale of other securities of the Company, together
comprising one integrated transaction in which no specific consideration is
allocated to such Option or Convertible Security by the parties thereto, the
Option or Convertible Security will be deemed to have been issued for a
consideration of $0.01. If any shares of Common Stock, Options or Convertible
Securities are issued or sold or deemed to have been issued or sold for cash,
the consideration received therefor will be deemed to be the net amount received
by the Company therefor. If any shares of Common Stock, Options or Convertible
Securities are issued or sold for a consideration other than cash, the amount of
such consideration received by the Company will be the fair value of such
consideration, except where such consideration consists of publicly traded
securities, in which case the amount of consideration received by the Company
will be the Closing Sale Price of such security on the date of receipt. If any
shares of Common Stock, Options or Convertible Securities are issued to the
owners of the non-surviving entity in connection with any merger in which the
Company is the surviving entity, the amount of consideration therefor will be
deemed to be the fair value of such portion of the net assets and business of
the non-surviving entity as is attributable to such shares of Common Stock,
Options or Convertible Securities, as the case may be. The fair value of any
consideration other than cash or publicly traded securities will be determined
jointly by the Company and the Required Holders. If such parties are unable to
reach agreement within ten (10) days after the occurrence of an event requiring
valuation (the “Valuation Event”), the fair value of such consideration will be
determined within five (5) Business Days after the tenth day following the
Valuation Event by an independent, reputable appraiser jointly selected by the
Company and the Required Holders. The determination of such appraiser shall be
final and binding upon all parties absent manifest error and the fees and
expenses of such appraiser shall be borne by the Company.

(v) Record Date. If the Company takes a record of the holders of shares of
Common Stock for the purpose of entitling them (A) to receive a dividend or
other distribution payable in shares of Common Stock, Options or in Convertible
Securities or (B) to subscribe for or purchase shares of Common Stock, Options
or Convertible Securities,

 

- 8 -



--------------------------------------------------------------------------------

then such record date will be deemed to be the date of the issue or sale of the
shares of Common Stock deemed to have been issued or sold upon the declaration
of such dividend or the making of such other distribution or the date of the
granting of such right of subscription or purchase, as the case may be.

(b) Adjustment upon Subdivision or Combination of shares of Common Stock. If the
Company at any time on or after the Subscription Date subdivides (by any stock
split, stock dividend, recapitalization or otherwise) one or more classes of its
outstanding shares of Common Stock into a greater number of shares, the Exercise
Price in effect immediately prior to such subdivision will be proportionately
reduced and the number of Warrant Shares will be proportionately increased. If
the Company at any time on or after the Subscription Date combines (by
combination, reverse stock split or otherwise) one or more classes of its
outstanding shares of Common Stock into a smaller number of shares, the Exercise
Price in effect immediately prior to such combination will be proportionately
increased and the number of Warrant Shares will be proportionately decreased.
Any adjustment under this Section 2(b) shall become effective at the close of
business on the date the subdivision or combination becomes effective.

(c) Other Events. If any event occurs of the type contemplated by the provisions
of this Section 2 but not expressly provided for by such provisions (including,
without limitation, the granting of stock appreciation rights, phantom stock
rights or other rights with equity features but excluding the issuance of
Excluded Securities), then the Company’s Board of Directors will make an
appropriate adjustment in the Exercise Price and the number of Warrant Shares so
as to protect the rights of the Holder; provided that no such adjustment
pursuant to this Section 2(c) will increase the Exercise Price or decrease the
number of Warrant Shares as otherwise determined pursuant to this Section 2.

3. RIGHTS UPON DISTRIBUTION OF ASSETS. If the Company shall declare or make any
dividend or other distribution of its assets (or rights to acquire its assets)
to holders of shares of Common Stock, by way of return of capital or otherwise
(including, without limitation, any distribution of cash, stock or other
securities, property or options by way of a dividend, spin off,
reclassification, corporate rearrangement, scheme of arrangement or other
similar transaction) (a “Distribution”), at any time after the issuance of this
Warrant, then, in each such case:

(a) any Exercise Price in effect immediately prior to the close of business on
the record date fixed for the determination of holders of shares of Common Stock
entitled to receive the Distribution shall be reduced, effective as of the close
of business on such record date, to a price determined by multiplying such
Exercise Price by a fraction of which (i) the numerator shall be the Closing Bid
Price of the shares of Common Stock on the Trading Day immediately preceding
such record date minus the value of the Distribution (as determined in good
faith by the Company’s Board of Directors) applicable to one share of shares of
Common Stock, and (ii) the denominator shall be the Closing Bid Price of the
shares of Common Stock on the Trading Day immediately preceding such record
date; and

 

- 9 -



--------------------------------------------------------------------------------

(b) the number of Warrant Shares shall be increased to a number of shares equal
to the number of shares of Common Stock obtainable immediately prior to the
close of business on the record date fixed for the determination of holders of
shares of Common Stock entitled to receive the Distribution multiplied by the
reciprocal of the fraction set forth in the immediately preceding paragraph (a);
provided that in the event that the Distribution is of shares of Common Stock
(or common stock) (“Other Shares of Common Stock”) of a company whose common
shares are traded on a national securities exchange or a national automated
quotation system, then the Holder may elect to receive a warrant to purchase
Other Shares of Common Stock in lieu of an increase in the number of Warrant
Shares, the terms of which shall be identical to those of this Warrant, except
that such warrant shall be exercisable into the number of shares of Other Shares
of Common Stock that would have been payable to the Holder pursuant to the
Distribution had the Holder exercised this Warrant immediately prior to such
record date and with an aggregate exercise price equal to the product of the
amount by which the exercise price of this Warrant was decreased with respect to
the Distribution pursuant to the terms of the immediately preceding paragraph
(a) and the number of Warrant Shares calculated in accordance with the first
part of this paragraph (b).

4. PURCHASE RIGHTS; FUNDAMENTAL TRANSACTIONS.

(a) Purchase Rights. In addition to any adjustments pursuant to Section 2 above,
if at any time the Company grants, issues or sells any Options, Convertible
Securities or rights to purchase stock, warrants, securities or other property
pro rata to the record holders of any class of shares of Common Stock (the
“Purchase Rights”), then the Holder will be entitled to acquire, upon the terms
applicable to such Purchase Rights, the aggregate Purchase Rights which the
Holder could have acquired if the Holder had held the number of shares of Common
Stock acquirable upon complete exercise of this Warrant (without regard to any
limitations on the exercise of this Warrant) immediately before the date on
which a record is taken for the grant, issuance or sale of such Purchase Rights,
or, if no such record is taken, the date as of which the record holders of
shares of Common Stock are to be determined for the grant, issue or sale of such
Purchase Rights.

(b) Fundamental Transactions. The Company shall not enter into or be party to a
Fundamental Transaction (as defined in the Certificate of Designations) unless
(i) the Successor Entity assumes in writing all of the obligations of the
Company under this Warrant and the other Transaction Documents in accordance
with the provisions of this Section (4)(b) pursuant to written agreements in
form and substance satisfactory to the Required Holders and approved by the
Required Holders prior to such Fundamental Transaction, including agreements to
deliver to each holder of Warrants in exchange for such Warrants a security of
the Successor Entity evidenced by a written instrument substantially similar in
form and substance to this Warrant, including, without limitation, an adjusted
exercise price equal to the value for the shares of Common Stock reflected by
the terms of such Fundamental Transaction, and exercisable for a corresponding
number of shares of capital stock equivalent to the shares of Common Stock
acquirable and receivable upon exercise of this Warrant (without regard to any
limitations on the exercise of this Warrant) prior to such Fundamental
Transaction, and satisfactory to the Required Holders and (ii) the Successor
Entity (including its Parent Entity) is a publicly traded corporation whose
common stock is quoted on or listed for trading on an Eligible Market. Upon the
occurrence of any Fundamental Transaction, the Successor Entity

 

- 10 -



--------------------------------------------------------------------------------

shall succeed to, and be substituted for (so that from and after the date of
such Fundamental Transaction, the provisions of this Warrant referring to the
“Company” shall refer instead to the Successor Entity), and may exercise every
right and power of the Company and shall assume all of the obligations of the
Company under this Warrant with the same effect as if such Successor Entity had
been named as the Company herein. Upon consummation of the Fundamental
Transaction, the Successor Entity shall deliver to the Holder confirmation that
there shall be issued upon exercise of this Warrant at any time after the
consummation of the Fundamental Transaction, in lieu of the shares of the Common
Stock (or other securities, cash, assets or other property) purchasable upon the
exercise of the Warrant prior to such Fundamental Transaction, such shares of
stock, securities, cash, assets or any other property whatsoever (including
warrants or other purchase or subscription rights) which the Holder would have
been entitled to receive upon the happening of such Fundamental Transaction had
this Warrant been converted immediately prior to such Fundamental Transaction,
as adjusted in accordance with the provisions of this Warrant. In addition to
and not in substitution for any other rights hereunder, prior to the
consummation of any Fundamental Transaction pursuant to which holders of shares
of Common Stock are entitled to receive securities or other assets with respect
to or in exchange for shares of Common Stock (a “Corporate Event”), the Company
shall make appropriate provision to insure that the Holder will thereafter have
the right to receive upon an exercise of this Warrant at any time after the
consummation of the Fundamental Transaction but prior to the Expiration Date, in
lieu of the shares of the Common Stock (or other securities, cash, assets or
other property) purchasable upon the exercise of the Warrant prior to such
Fundamental Transaction, such shares of stock, securities, cash, assets or any
other property whatsoever (including warrants or other purchase or subscription
rights) which the Holder would have been entitled to receive upon the happening
of such Fundamental Transaction had the Warrant been exercised immediately prior
to such Fundamental Transaction. Provision made pursuant to the preceding
sentence shall be in a form and substance reasonably satisfactory to the
Required Holders. The provisions of this Section shall apply similarly and
equally to successive Fundamental Transactions and Corporate Events and shall be
applied without regard to any limitations on the exercise of this Warrant.

(c) Notwithstanding the foregoing and the provisions of Section 4(b) above, in
the event of a Fundamental Transaction, if the Holder has not exercised the
Warrant in full prior to the consummation of the Fundamental Transaction, then
the Holder shall have the right to require such Successor Entity to purchase
this Warrant from the Holder by paying to the Holder, simultaneously with the
consummation of the Fundamental Transaction and in lieu of the warrant referred
to in Section 4(b), cash in an amount equal to the value of the remaining
unexercised portion of this Warrant on the date of such consummation, which
value shall be determined by use of the Black and Scholes Option Pricing Model
reflecting (i) a risk-free interest rate corresponding to the U.S. Treasury rate
for a period equal to the remaining term of this Warrant as of such date of
request and (ii) an expected volatility equal to the greater of 60% and the 100
day volatility obtained from the HVT function on Bloomberg.

5. NONCIRCUMVENTION. The Company hereby covenants and agrees that the Company
will not, by amendment of its Articles of Incorporation, Bylaws or through any
reorganization, transfer of assets, consolidation, merger, scheme of
arrangement, dissolution, issue or sale of securities, or any other voluntary
action, avoid or seek to avoid the observance or performance of any of the terms
of this Warrant, and will at all times in good faith carry out all

 

- 11 -



--------------------------------------------------------------------------------

the provisions of this Warrant and take all action as may be required to protect
the rights of the Holder. Without limiting the generality of the foregoing, the
Company (i) shall not increase the par value of any shares of Common Stock
receivable upon the exercise of this Warrant above the Exercise Price then in
effect, (ii) shall take all such actions as may be necessary or appropriate in
order that the Company may validly and legally issue fully paid and
nonassessable shares of Common Stock upon the exercise of this Warrant, and
(iii) shall, so long as any of the SPA Warrants are outstanding, take all action
necessary to reserve and keep available out of its authorized and unissued
shares of Common Stock, solely for the purpose of effecting the exercise of the
SPA Warrants, 130% of the number of shares of Common Stock as shall from time to
time be necessary to effect the exercise of the SPA Warrants then outstanding
(without regard to any limitations on exercise).

6. WARRANT HOLDER NOT DEEMED A SHAREHOLDER. Except as otherwise specifically
provided herein, the Holder, solely in such Person’s capacity as a holder of
this Warrant, shall not be entitled to vote or receive dividends or be deemed
the holder of share capital of the Company for any purpose, nor shall anything
contained in this Warrant be construed to confer upon the Holder, solely in such
Person’s capacity as the Holder of this Warrant, any of the rights of a
shareholder of the Company or any right to vote, give or withhold consent to any
corporate action (whether any reorganization, issue of stock, reclassification
of stock, consolidation, merger, conveyance or otherwise), receive notice of
meetings, receive dividends or subscription rights, or otherwise, prior to the
issuance to the Holder of the Warrant Shares which such Person is then entitled
to receive upon the due exercise of this Warrant. In addition, nothing contained
in this Warrant shall be construed as imposing any liabilities on the Holder to
purchase any securities (upon exercise of this Warrant or otherwise) or as a
shareholder of the Company, whether such liabilities are asserted by the Company
or by creditors of the Company. Notwithstanding this Section 6, the Company
shall provide the Holder with copies of the same notices and other information
given to the shareholders of the Company generally, contemporaneously with the
giving thereof to the shareholders.

7. REISSUANCE OF WARRANTS.

(a) Transfer of Warrant. If this Warrant is to be transferred, the Holder shall
surrender this Warrant to the Company, whereupon the Company will forthwith
issue and deliver upon the order of the Holder a new Warrant (in accordance with
Section 7(d)), registered as the Holder may request, representing the right to
purchase the number of Warrant Shares being transferred by the Holder and, if
less then the total number of Warrant Shares then underlying this Warrant is
being transferred, a new Warrant (in accordance with Section 7(d)) to the Holder
representing the right to purchase the number of Warrant Shares not being
transferred.

(b) Lost, Stolen or Mutilated Warrant. Upon receipt by the Company of evidence
reasonably satisfactory to the Company of the loss, theft, destruction or
mutilation of this Warrant, and, in the case of loss, theft or destruction, of
any indemnification undertaking by the Holder to the Company in customary form
and, in the case of mutilation, upon surrender and cancellation of this Warrant,
the Company shall execute and deliver to the Holder a new Warrant (in accordance
with Section 7(d)) representing the right to purchase the Warrant Shares then
underlying this Warrant.

 

- 12 -



--------------------------------------------------------------------------------

(c) Exchangeable for Multiple Warrants. This Warrant is exchangeable, upon the
surrender hereof by the Holder at the principal office of the Company, for a new
Warrant or Warrants (in accordance with Section 7(d)) representing in the
aggregate the right to purchase the number of Warrant Shares then underlying
this Warrant, and each such new Warrant will represent the right to purchase
such portion of such Warrant Shares as is designated by the Holder at the time
of such surrender; provided, however, that no Warrants for fractional shares of
Common Stock shall be given.

(d) Issuance of New Warrants. Whenever the Company is required to issue a new
Warrant pursuant to the terms of this Warrant, such new Warrant (i) shall be of
like tenor with this Warrant, (ii) shall represent, as indicated on the face of
such new Warrant, the right to purchase the Warrant Shares then underlying this
Warrant (or in the case of a new Warrant being issued pursuant to Section 7(a)
or Section 7(c), the Warrant Shares designated by the Holder which, when added
to the number of shares of Common Stock underlying the other new Warrants issued
in connection with such issuance, does not exceed the number of Warrant Shares
then underlying this Warrant), (iii) shall have an issuance date, as indicated
on the face of such new Warrant which is the same as the Issuance Date, and
(iv) shall have the same rights and conditions as this Warrant.

8. NOTICES. Whenever notice is required to be given under this Warrant, unless
otherwise provided herein, such notice shall be given in accordance with
Section 9(f) of the Securities Purchase Agreement. The Company shall provide the
Holder with prompt written notice of all actions taken pursuant to this Warrant,
including in reasonable detail a description of such action and the reason
therefore. Without limiting the generality of the foregoing, the Company will
give written notice to the Holder (i) promptly upon any adjustment of the
Exercise Price, setting forth in reasonable detail, and certifying, the
calculation of such adjustment and (ii) at least fifteen days prior to the date
on which the Company closes its books or takes a record (A) with respect to any
dividend or distribution upon the shares of Common Stock, (B) with respect to
any grants, issuances or sales of any Options, Convertible Securities or rights
to purchase stock, warrants, securities or other property to holders of shares
of Common Stock or (C) for determining rights to vote with respect to any
Fundamental Transaction, dissolution or liquidation, provided in each case that
such information shall be made known to the public prior to or in conjunction
with such notice being provided to the Holder.

9. AMENDMENT AND WAIVER. Except as otherwise provided herein, the provisions of
this Warrant may be amended and the Company may take any action herein
prohibited, or omit to perform any act herein required to be performed by it,
only if the Company has obtained the written consent of the Required Holders;
provided that no such action may increase the exercise price of any SPA Warrant
or decrease the number of shares or class of stock obtainable upon exercise of
any SPA Warrant without the written consent of the Holder. No such amendment
shall be effective to the extent that it applies to less than all of the holders
of the SPA Warrants then outstanding.

10. GOVERNING LAW. This Warrant shall be governed by and construed and enforced
in accordance with, and all questions concerning the construction, validity,
interpretation and performance of this Warrant shall be governed by, the
internal laws of the State of New York, without giving effect to any choice of
law or conflict of law provision or rule

 

- 13 -



--------------------------------------------------------------------------------

(whether of the State of New York or any other jurisdictions) that would cause
the application of the laws of any jurisdictions other than the State of New
York.

11. CONSTRUCTION; HEADINGS. This Warrant shall be deemed to be jointly drafted
by the Company and all the Buyers and shall not be construed against any person
as the drafter hereof. The headings of this Warrant are for convenience of
reference and shall not form part of, or affect the interpretation of, this
Warrant.

12. DISPUTE RESOLUTION. In the case of a dispute as to the determination of the
Exercise Price or the arithmetic calculation of the Warrant Shares, the Company
shall submit the disputed determinations or arithmetic calculations via
facsimile within two Business Days of receipt of the Exercise Notice giving rise
to such dispute, as the case may be, to the Holder. If the Holder and the
Company are unable to agree upon such determination or calculation of the
Exercise Price or the Warrant Shares within three Business Days of such disputed
determination or arithmetic calculation being submitted to the Holder, then the
Company shall, within two Business Days submit via facsimile (a) the disputed
determination of the Exercise Price to an independent, reputable investment bank
selected by the Company and approved by the Holder or (b) the disputed
arithmetic calculation of the Warrant Shares to the Company’s independent,
outside accountant. The Company shall cause at its expense the investment bank
or the accountant, as the case may be, to perform the determinations or
calculations and notify the Company and the Holder of the results no later than
ten Business Days from the time it receives the disputed determinations or
calculations. Such investment bank’s or accountant’s determination or
calculation, as the case may be, shall be binding upon all parties absent
demonstrable error.

13. REMEDIES, OTHER OBLIGATIONS, BREACHES AND INJUNCTIVE RELIEF. The remedies
provided in this Warrant shall be cumulative and in addition to all other
remedies available under this Warrant and the other Transaction Documents, at
law or in equity (including a decree of specific performance and/or other
injunctive relief), and nothing herein shall limit the right of the Holder right
to pursue actual damages for any failure by the Company to comply with the terms
of this Warrant. The Company acknowledges that a breach by it of its obligations
hereunder will cause irreparable harm to the Holder and that the remedy at law
for any such breach may be inadequate. The Company therefore agrees that, in the
event of any such breach or threatened breach, the holder of this Warrant shall
be entitled, in addition to all other available remedies, to an injunction
restraining any breach, without the necessity of showing economic loss and
without any bond or other security being required.

14. TRANSFER. This Warrant may be offered for sale, sold, transferred or
assigned without the consent of the Company, except as may otherwise be required
by Section 2(f) of the Securities Purchase Agreement. The Holder shall promptly
notify the Company of any such sale transfer or assignment thereof.

15. CERTAIN DEFINITIONS. For purposes of this Warrant, the following terms shall
have the following meanings:

(a) “Bloomberg” means Bloomberg Financial Markets.

 

- 14 -



--------------------------------------------------------------------------------

(b) “Business Day” means any day other than Saturday, Sunday or other day on
which commercial banks in The City of New York are authorized or required by law
to remain closed.

(c) “Certificate of Designations” means the certificate of designations for the
13% Perpetual Convertible Preferred Stock Series 2006 in the form attached as
Exhibit A to the Securities Purchase Agreement.

(d) “Closing Bid Price” and “Closing Sale Price” means, for any security as of
any date, the last closing bid price and last closing trade price, respectively,
for such security on the Principal Market, as reported by Bloomberg, or, if the
Principal Market begins to operate on an extended hours basis and does not
designate the closing bid price or the closing trade price, as the case may be,
then the last bid price or last trade price, respectively, of such security
prior to 4:00:00 p.m., New York Time, as reported by Bloomberg, or, if the
Principal Market is not the principal securities exchange or trading market for
such security, the last closing bid price or last trade price, respectively, of
such security on the principal securities exchange or trading market where such
security is listed or traded as reported by Bloomberg, or if the foregoing do
not apply, the last closing bid price or last trade price, respectively, of such
security in the over-the-counter market on the electronic bulletin board for
such security as reported by Bloomberg, or, if no closing bid price or last
trade price, respectively, is reported for such security by Bloomberg, the
average of the bid prices, or the ask prices, respectively, of any market makers
for such security as reported in the “pink sheets” by Pink Sheets LLC (formerly
the National Quotation Bureau, Inc.). If the Closing Bid Price or the Closing
Sale Price cannot be calculated for a security on a particular date on any of
the foregoing bases, the Closing Bid Price or the Closing Sale Price, as the
case may be, of such security on such date shall be the fair market value as
mutually determined by the Company and the Holder. If the Company and the Holder
are unable to agree upon the fair market value of such security, then such
dispute shall be resolved pursuant to Section 12. All such determinations to be
appropriately adjusted for any stock dividend, stock split, stock combination or
other similar transaction during the applicable calculation period.

(e) “Common Stock” means (i) the Company’s shares of Common Stock, par value
$0.01 per share, and (ii) any share capital into which such Common Stock shall
have been changed or any share capital resulting from a reclassification of such
Common Stock.

(f) “Convertible Securities” means any stock or securities (other than Options)
directly or indirectly convertible into or exercisable or exchangeable for
shares of Common Stock.

(g) “Eligible Market” means the Principal Market, the American Stock Exchange,
The New York Stock Exchange, Inc., The NASDAQ Global Select Market or The NASDAQ
Capital Market.

(h) “Expiration Date” means the date forty-eight (48) months after the Issuance
Date or, if such date falls on a day other than a Business Day or on which
trading does not take place on the Principal Market (a “Holiday”), the next date
that is not a Holiday.

 

- 15 -



--------------------------------------------------------------------------------

(i) “Options” means any rights, warrants or options to subscribe for or purchase
shares of Common Stock or Convertible Securities.

(j) “Parent Entity” of a Person means an entity that, directly or indirectly,
controls the applicable Person and whose common stock or equivalent equity
security is quoted or listed on an Eligible Market, or, if there is more than
one such Person or Parent Entity, the Person or Parent Entity with the largest
public market capitalization as of the date of consummation of the Fundamental
Transaction.

(k) “Person” means an individual, a limited liability company, a partnership, a
joint venture, a corporation, a trust, an unincorporated organization, any other
entity and a government or any department or agency thereof.

(l) “Principal Market” means The NASDAQ Global Market.

(m) “Registration Rights Agreement” means that certain Registration Rights
Agreement dated as of the Issuance Date by and among the Company and the Buyers.

(n) “Required Holders” means the holders of the SPA Warrants representing at
least a majority of shares of Common Stock underlying the SPA Warrants then
outstanding.

(o) “SPA Securities” means the Preferred Shares issued pursuant to the
Securities Purchase Agreement.

(p) “Successor Entity” means the Person (or, if so elected by the Required
Holders, the Parent Entity) formed by, resulting from or surviving any
Fundamental Transaction or the Person (or, if so elected by the Required
Holders, the Parent Entity) with which such Fundamental Transaction shall have
been entered into.

(q) “Trading Day” means any day on which the Common Stock is traded on the
Principal Market, or, if the Principal Market is not the principal trading
market for the Common Stock, then on the principal securities exchange or
securities market on which the Common Stock is then traded; provided that
“Trading Day” shall not include any day on which the Common Stock is scheduled
to trade on such exchange or market for less than 4.5 hours or any day that the
Common Stock is suspended from trading during the final hour of trading on such
exchange or market (or if such exchange or market does not designate in advance
the closing time of trading on such exchange or market, then during the hour
ending at 4:00:00 p.m., New York Time).

[Signature Page Follows]

 

- 16 -



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Company has caused this Warrant to Purchase Common Stock
to be duly executed as of the Issuance Date set out above.

 

BROOKE CORPORATION

By:

  /s/ Robert D. Orr

Name:

  Robert D. Orr

Title:

  Chief Executive Officer



--------------------------------------------------------------------------------

EXHIBIT A

EXERCISE NOTICE

TO BE EXECUTED BY THE REGISTERED HOLDER TO EXERCISE THIS

WARRANT TO PURCHASE COMMON STOCK

BROOKE CORPORATION

The undersigned holder hereby exercises the right to purchase _________________
of the shares of Common Stock (“Warrant Shares”) of Brooke Corporation, a Kansas
corporation (the “Company”), evidenced by the attached Warrant to Purchase
Common Stock (the “Warrant”). Capitalized terms used herein and not otherwise
defined shall have the respective meanings set forth in the Warrant.

1. Form of Exercise Price. The Holder intends that payment of the Exercise Price
shall be made as:

___________ a “Cash Exercise” with respect to _________________ Warrant Shares;
and/or

_______________ a “Cashless Exercise” with respect to _______________ Warrant
Shares.

2. Payment of Exercise Price. In the event that the holder has elected a Cash
Exercise with respect to some or all of the Warrant Shares to be issued pursuant
hereto, the holder shall pay the Aggregate Exercise Price in the sum of
$___________________ to the Company in accordance with the terms of the Warrant.

3. Delivery of Warrant Shares. The Company shall deliver to the holder
__________ Warrant Shares in accordance with the terms of the Warrant.

4. Notwithstanding anything to the contrary contained herein, this Exercise
Notice shall constitute a representation by the holder of the Warrant submitting
this Exercise Notice that, after giving effect to the exercise provided for in
this Exercise Notice, such holder (together with its affiliates) will not have
beneficial ownership (together with the beneficial ownership of such Person’s
affiliates) of a number of shares of Common Stock which exceeds the Maximum
Percentage of the total outstanding shares of Company Common Stock as determined
pursuant to the provisions of Section 1(f) of the Warrant.

Date: _______________ __, ______

 

   Name of Registered Holder

By:

       Name:   Title:



--------------------------------------------------------------------------------

ACKNOWLEDGMENT

The Company hereby acknowledges this Exercise Notice and hereby directs American
Stock Transfer and Trust to issue the above indicated number of shares of Common
Stock in accordance with the Transfer Agent Instructions dated September 14,
2006 from the Company and acknowledged and agreed to by American Stock Transfer
and Trust.

 

BROOKE CORPORATION

By:

       Name:   Title:



--------------------------------------------------------------------------------

EXHIBIT C

REGISTRATION RIGHTS AGREEMENT

REGISTRATION RIGHTS AGREEMENT (this “Agreement”), dated as of September 15,
2006, by and among Brooke Corporation, a Kansas corporation, with headquarters
located at 10950 Grandview Drive, Suite 600, Overland Park, Kansas 66210
(the ”Company”), and the undersigned buyers (each, a “Buyer”, and collectively,
the “Buyers”).

WHEREAS:

A. In connection with the Securities Purchase Agreement by and among the parties
hereto of even date herewith (the “Securities Purchase Agreement”), the Company
has agreed, upon the terms and subject to the conditions set forth in the
Securities Purchase Agreement, to issue and sell to each Buyer (i) preferred
shares of the Company designated as 12% Perpetual Convertible Preferred Stock
Series 2006, the terms of which are set forth in the certificate of designation
for such series of preferred shares (the “Certificate of Designation”) in the
form attached as Exhibit A to the Securities Purchase Agreement (the “Preferred
Shares”) which, among other things, will be convertible into shares of the
Company’s common stock, par value $0.01 per share (the “Common Stock”) (as
converted, the “Conversion Shares”), in accordance with the terms of the
Certificate of Designations, and (ii) warrants (the “Warrants”), which will be
exercisable to purchase shares of Common Stock (as exercised collectively, the
“Warrant Shares”).

B. In accordance with the terms of the Securities Purchase Agreement, the
Company has agreed to provide certain registration rights under the Securities
Act of 1933, as amended, and the rules and regulations thereunder, or any
similar successor statute (collectively, the “1933 Act”), and applicable state
securities laws.

NOW, THEREFORE, in consideration of the premises and the mutual covenants
contained herein and other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the Company and each of the Buyers
hereby agree as follows:

1. Definitions.

Capitalized terms used herein and not otherwise defined herein shall have the
respective meanings set forth in the Securities Purchase Agreement. As used in
this Agreement, the following terms shall have the following meanings:

a. “Business Day” means any day other than Saturday, Sunday or any other day on
which commercial banks in the City of New York are authorized or required by law
to remain closed.

b. “Closing Date” shall have the meaning set forth in the Securities Purchase
Agreement.

c. “Effective Date” means the date that the Registration Statement has been
declared effective by the SEC.



--------------------------------------------------------------------------------

d. “Effectiveness Deadline” means the date which is (i) in the event that the
Registration Statement is not subject to a review by the SEC, ninety (90) days
after the Closing Date or (ii) in the event that the Registration Statement is
subject to a review by the SEC, one hundred twenty (120) days after the Closing
Date.

e. “Filing Deadline” means the date that is thirty (30) days after the Closing
Date.

f. “Investor” means a Buyer or any transferee or assignee thereof to whom a
Buyer assigns its rights under this Agreement and who agrees to become bound by
the provisions of this Agreement in accordance with Section 9 and any transferee
or assignee thereof to whom a transferee or assignee assigns its rights under
this Agreement and who agrees to become bound by the provisions of this
Agreement in accordance with Section 9.

g. “Person” means an individual, a limited liability company, a partnership, a
joint venture, a corporation, a trust, an unincorporated organization and a
government or any department or agency thereof.

h. “register,” “registered,” and “registration” refer to a registration effected
by preparing and filing one or more Registration Statements (as defined below)
in compliance with the 1933 Act and pursuant to Rule 415 and the declaration or
ordering of effectiveness of such Registration Statement(s) by the SEC.

i. “Registrable Securities” means (i) the Conversion Shares issued or issuable
upon conversion of the Preferred Shares, (ii) the Warrant Shares issued or
issuable upon exercise of the Warrants and (iii) any capital stock of the
Company issued or issuable, with respect to the Preferred Shares, the Conversion
Shares, the Warrant Shares or the Warrants as a result of any stock split, stock
dividend, recapitalization, exchange or similar event or otherwise, without
regard to any limitations on conversions of the Preferred Shares or exercises of
the Warrants.

j. “Registration Statement” means a registration statement or registration
statements of the Company filed under the 1933 Act covering the Registrable
Securities.

k. “Required Holders” means the holders of at least a majority of the
Registrable Securities.

l. “Required Registration Amount” means the lesser of (A) 130% of the sum of
(i) the number of Conversion Shares issued and issuable pursuant to the
Certificate of Designation, as of the trading day immediately preceding the
applicable date of determination and (ii) the number of Warrant Shares issued
and issuable pursuant to the Warrants as of the trading day immediately
preceding the applicable date of determination, all subject to adjustment as
provided in Section 2(e), without regard to any limitations on conversion of the
Preferred Shares or exercise of the Warrants or (B) such other amount as may be
required by the staff of the SEC.

m. “Rule 415” means Rule 415 under the 1933 Act or any successor rule providing
for offering securities on a continuous or delayed basis.

 

2



--------------------------------------------------------------------------------

n. “SEC” means the United States Securities and Exchange Commission.

2. Registration.

a. Mandatory Registration. The Company shall prepare, and, as soon as
practicable, but in no event later than the Filing Deadline, file with the SEC
the Registration Statement on Form S-1 covering the resale of all of the
Registrable Securities. The Registration Statement prepared pursuant hereto
shall register for resale at least the number of shares of Common Stock equal to
the Required Registration Amount determined as of the date the Registration
Statement is initially filed with the SEC. The Registration Statement shall
contain (except if otherwise directed by the Required Holders) the “Selling
Stockholders” and “Plan of Distribution” sections in substantially the form
attached hereto as Exhibit B, except to the extent revised pursuant to comments
received from the staff of the SEC. The Company shall use its best efforts to
have the Registration Statement declared effective by the SEC as soon as
practicable, but in no event later than the Effectiveness Deadline. By 9:30 am
on the second Business Day following the Effective Date, the Company shall file
with the SEC in accordance with Rule 424 under the 1933 Act the final prospectus
to be used in connection with sales pursuant to such Registration Statement.

b. Allocation of Registrable Securities. The initial number of Registrable
Securities included in any Registration Statement and any increase in the number
of Registrable Securities included therein shall be allocated pro rata among the
Investors based on the number of Registrable Securities held by each Investor at
the time the Registration Statement covering such initial number of Registrable
Securities or increase thereof is declared effective by the SEC. In the event
that an Investor sells or otherwise transfers any of such Investor’s Registrable
Securities, each transferee shall be allocated a pro rata portion of the then
remaining number of Registrable Securities included in such Registration
Statement for such transferor. Any shares of Common Stock included in a
Registration Statement and which remain allocated to any Person which ceases to
hold any Registrable Securities covered by such Registration Statement shall be
allocated to the remaining Investors, pro rata based on the number of
Registrable Securities then held by such Investors which are covered by such
Registration Statement. In no event shall the Company include any securities
other than Registrable Securities on any Registration Statement without the
prior written consent of the Required Holders.

c. Legal Counsel. Subject to Section 5 hereof, the Required Holders shall have
the right to select one legal counsel to review and oversee any registration
pursuant to this Section 2 (“Legal Counsel”), which shall be Schulte Roth &
Zabel LLP or such other counsel as thereafter designated by the Required
Holders. The Company and Legal Counsel shall reasonably cooperate with each
other in performing the Company’s obligations under this Agreement.

d. Ineligibility for Form S-3. In the event that Form S-3 is not available for
the registration of the resale of Registrable Securities hereunder, the Company
shall (i) register the resale of the Registrable Securities on another
appropriate form reasonably acceptable to the Required Holders (provided that
Form S-1 will be deemed acceptable to the Required Holders) and (ii) undertake
to register the Registrable Securities on Form S-3 as soon as such form is

 

3



--------------------------------------------------------------------------------

available, provided that the Company shall maintain the effectiveness of the
Registration Statement then in effect until such time as a Registration
Statement on Form S-3 covering the Registrable Securities has been declared
effective by the SEC.

e. Sufficient Number of Shares Registered. In the event the number of shares
available under a Registration Statement filed pursuant to Section 2(a) is
insufficient to cover all of the Registrable Securities required to be covered
by such Registration Statement or an Investor’s allocated portion of the
Registrable Securities pursuant to Section 2(b), the Company shall amend the
applicable Registration Statement, or file a new Registration Statement (on the
short form available therefor, if applicable), or both, so as to cover at least
the Required Registration Amount as of the trading day immediately preceding the
date of the filing of such amendment or new Registration Statement, in each
case, as soon as practicable, but in any event not later than fifteen (15) days
after the necessity therefor arises. The Company shall use its best efforts to
cause such amendment and/or new Registration Statement to become effective as
soon as practicable following the filing thereof. For purposes of the foregoing
provision, the number of shares available under a Registration Statement shall
be deemed “insufficient to cover all of the Registrable Securities” if at any
time the number of shares of Common Stock available for resale under the
Registration Statement is less than the product determined by multiplying
(i) the Required Registration Amount as of such time by (ii) 0.90. The
calculation set forth in the foregoing sentence shall be made without regard to
any limitations on the conversion of the Preferred Shares or the exercise of the
Warrants and such calculation shall assume that the Preferred Shares are then
convertible into shares of Common Stock at the then prevailing Conversion Rate
(as defined in the Certificate of Designations) and that the Warrants are then
exercisable for shares of Common Stock at the then prevailing Exercise Price (as
defined in the Warrants).

f. Effect of Failure to File and Obtain and Maintain Effectiveness of
Registration Statement. If (i) a Registration Statement covering all of the
Registrable Securities required to be covered thereby and required to be filed
by the Company pursuant to this Agreement is (A) not filed with the SEC on or
before the respective Filing Deadline (a “Filing Failure”) or (B) not declared
effective by the SEC on or before the respective Effectiveness Deadline (an
“Effectiveness Failure”) or (ii) on any day after the Effective Date sales of
all of the Registrable Securities required to be included on such Registration
Statement cannot be made (other than during an Allowable Grace Period (as
defined in Section 3(r)) pursuant to such Registration Statement or otherwise
(including, without limitation, because of a failure to keep such Registration
Statement effective, to disclose such information as is necessary for sales to
be made pursuant to such Registration Statement, to register a sufficient number
of shares of Common Stock or to maintain the listing of the Common Stock) (a
“Maintenance Failure”) then, as partial relief for the damages to any holder by
reason of any such delay in or reduction of its ability to sell the underlying
shares of Common Stock (which remedy shall not be exclusive of any other
remedies available at law or in equity), the Company shall pay to each holder of
Registrable Securities relating to such Registration Statement an amount in cash
equal to one and one-half percent (1.5%) of the aggregate Purchase Price (as
such term is defined in the Securities Purchase Agreement) of such Investor’s
Registrable Securities included in such Registration Statement on each of the
following dates: (i) the day of a Filing Failure; (ii) the day of an
Effectiveness Failure; (iii) the initial day of a Maintenance Failure; (iv) on
every thirtieth day after the day of a Filing Failure

 

4



--------------------------------------------------------------------------------

and thereafter (pro rated for periods totaling less than thirty days) until such
Filing Failure is cured; (v) on every thirtieth day after the day of an
Effectiveness Failure and thereafter (pro rated for periods totaling less than
thirty days) until such Effectiveness Failure is cured; and (vi) on every
thirtieth day after the initial day of a Maintenance Failure and thereafter (pro
rated for periods totaling less than thirty days) until such Maintenance Failure
is cured. The payments to which a holder shall be entitled pursuant to this
Section 2(f) are referred to herein as “Registration Delay Payments.”
Registration Delay Payments shall be paid on the earlier of (I) the dates set
forth above and (II) the third Business Day after the event or failure giving
rise to the Registration Delay Payments is cured. In the event the Company fails
to make Registration Delay Payments in a timely manner, such Registration Delay
Payments shall bear interest at the rate of one and one-half percent (1.5%) per
month (prorated for partial months) until paid in full. Notwithstanding anything
herein or in the Securities Purchase Agreement to the contrary, (i) no
Registration Delay Payments shall be due and payable with respect to the
Warrants or the Warrant Shares and (ii) in no event shall the aggregate amount
of Registration Delay Payments (other than Registration Delay Payments payable
pursuant to events that are within the control of the Company) exceed, in the
aggregate, 10% of the aggregate Purchase Price.

3. Related Obligations.

At such time as the Company is obligated to file a Registration Statement with
the SEC pursuant to Section 2(a), 2(d) or 2(e), the Company will use its best
efforts to effect the registration of the Registrable Securities in accordance
with the intended method of disposition thereof and, pursuant thereto, the
Company shall have the following obligations:

a. The Company shall promptly prepare and file with the SEC a Registration
Statement with respect to the Registrable Securities and use its best efforts to
cause such Registration Statement relating to the Registrable Securities to
become effective as soon as practicable after such filing (but in no event later
than the Effectiveness Deadline). The Company shall keep each Registration
Statement effective pursuant to Rule 415 at all times until the earlier of
(i) the date as of which the Investors may sell all of the Registrable
Securities covered by such Registration Statement without restriction pursuant
to Rule 144(k) (or any successor thereto) promulgated under the 1933 Act or
(ii) the date on which the Investors shall have sold all of the Registrable
Securities covered by such Registration Statement (the “Registration Period”).
The Company shall ensure that each Registration Statement (including any
amendments or supplements thereto and prospectuses contained therein) shall not
contain any untrue statement of a material fact or omit to state a material fact
required to be stated therein, or necessary to make the statements therein (in
the case of prospectuses, in the light of the circumstances in which they were
made) not misleading. The term “best efforts” shall mean, among other things,
that the Company shall submit to the SEC, within five (5) Business Days after
the later of the date that (i) the Company learns that no review of a particular
Registration Statement will be made by the staff of the SEC or that the staff
has no further comments on a particular Registration Statement, as the case may
be, and (ii) the approval of Legal Counsel pursuant to Section 3(c) (which
approval is immediately sought), a request for acceleration of effectiveness of
such Registration Statement to a time and date not later than 48 hours after the
submission of such request, or, if required by the staff of the SEC, such later
date as the staff of the SEC requires.

 

5



--------------------------------------------------------------------------------

b. The Company shall prepare and file with the SEC such amendments (including
post-effective amendments) and supplements to a Registration Statement and the
prospectus used in connection with such Registration Statement, which prospectus
is to be filed pursuant to Rule 424 promulgated under the 1933 Act, as may be
necessary to keep such Registration Statement effective at all times during the
Registration Period, and, during such period, comply with the provisions of the
1933 Act with respect to the disposition of all Registrable Securities of the
Company covered by such Registration Statement until such time as all of such
Registrable Securities shall have been disposed of in accordance with the
intended methods of disposition by the seller or sellers thereof as set forth in
such Registration Statement. In the case of amendments and supplements to a
Registration Statement which are required to be filed pursuant to this Agreement
(including pursuant to this Section 3(b)) by reason of the Company filing a
report on Form 10-Q, Form 10-K or any analogous report under the Securities
Exchange Act of 1934, as amended (the “1934 Act”), the Company shall have
incorporated such report by reference into such Registration Statement, if
applicable, or shall file such amendments or supplements with the SEC within two
(2) Business Days from the date on which the 1934 Act report is filed which
created the requirement for the Company to amend or supplement such Registration
Statement.

c. The Company shall (A) permit Legal Counsel to review and comment upon (i) a
Registration Statement at least five (5) Business Days prior to its filing with
the SEC and (ii) all amendments and supplements to all Registration Statements
(except for Annual Reports on Form 10-K, Quarterly Reports on Form 10-Q, Current
Reports on Form 8-K, and any similar or successor reports) within a reasonable
number of days prior to their filing with the SEC, and (B) not file any
Registration Statement or amendment or supplement thereto in a form to which
Legal Counsel reasonably objects. The Company shall not submit a request for
acceleration of the effectiveness of a Registration Statement or any amendment
or supplement thereto without the prior approval of Legal Counsel, which consent
shall not be unreasonably delayed or withheld. The Company shall furnish to
Legal Counsel, without charge, unless otherwise publicly available on the SEC’s
EDGAR system, (i) copies of any correspondence from the SEC or the staff of the
SEC to the Company or its representatives relating to any Registration
Statement, (ii) promptly after the same is prepared and filed with the SEC, one
copy of any Registration Statement and any amendment(s) thereto, including
financial statements and schedules, all documents incorporated therein by
reference, if requested by an Investor, and all exhibits and (iii) promptly upon
the effectiveness of any Registration Statement, one copy of the prospectus
included in such Registration Statement and all amendments and supplements
thereto. The Company shall reasonably cooperate with Legal Counsel in performing
the Company’s obligations pursuant to this Section 3.

d. The Company shall furnish to each Investor whose Registrable Securities are
included in any Registration Statement, without charge, (i) promptly after the
same is prepared and filed with the SEC, at least one copy of such Registration
Statement and any amendment(s) thereto, including financial statements and
schedules, all documents incorporated therein by reference, if requested by an
Investor, all exhibits and each preliminary prospectus, (ii) promptly upon the
effectiveness of any Registration Statement, ten (10) copies of the prospectus
included in such Registration Statement and all amendments and supplements
thereto (or such other number of copies as such Investor may reasonably request)
and (iii) such other documents, including copies of any preliminary or final
prospectus, as such Investor may reasonably request from time to time in order
to facilitate the disposition of the Registrable Securities owned by such
Investor.

 

6



--------------------------------------------------------------------------------

e. The Company shall use its best efforts to (i) register and qualify, unless an
exemption from registration and qualification applies, the resale by Investors
of the Registrable Securities covered by a Registration Statement under such
other securities or “blue sky” laws of all applicable jurisdictions in the
United States, (ii) prepare and file in those jurisdictions, such amendments
(including post-effective amendments) and supplements to such registrations and
qualifications as may be necessary to maintain the effectiveness thereof during
the Registration Period, (iii) take such other actions as may be necessary to
maintain such registrations and qualifications in effect at all times during the
Registration Period, and (iv) take all other actions reasonably necessary or
advisable to qualify the Registrable Securities for sale in such jurisdictions;
provided, however, that the Company shall not be required in connection
therewith or as a condition thereto to (x) qualify to do business in any
jurisdiction where it would not otherwise be required to qualify but for this
Section 3(e), (y) subject itself to general taxation in any such jurisdiction,
or (z) file a general consent to service of process in any such jurisdiction.
The Company shall promptly notify Legal Counsel and each Investor who holds
Registrable Securities of the receipt by the Company of any notification with
respect to the suspension of the registration or qualification of any of the
Registrable Securities for sale under the securities or “blue sky” laws of any
jurisdiction in the United States or its receipt of actual notice of the
initiation or threatening of any proceeding for such purpose.

f. The Company shall notify Legal Counsel and each Investor in writing of the
happening of any event, as promptly as practicable after becoming aware of such
event, as a result of which the prospectus included in a Registration Statement,
as then in effect, includes an untrue statement of a material fact or omission
to state a material fact required to be stated therein or necessary to make the
statements therein, in the light of the circumstances under which they were
made, not misleading (provided that in no event shall such notice contain any
material, nonpublic information), and, subject to Section 3(r), promptly prepare
a supplement or amendment to such Registration Statement to correct such untrue
statement or omission and deliver ten (10) copies of such supplement or
amendment to Legal Counsel and each Investor (or such other number of copies as
Legal Counsel or such Investor may reasonably request). The Company shall also
promptly notify Legal Counsel and each Investor in writing (i) when a prospectus
or any prospectus supplement or post-effective amendment has been filed, and
when a Registration Statement or any post-effective amendment has become
effective (notification of such effectiveness shall be delivered to Legal
Counsel and each Investor by facsimile or e-mail on the same day of such
effectiveness), (ii) of any request by the SEC for amendments or supplements to
a Registration Statement or related prospectus or related information, and
(iii) of the Company’s reasonable determination that a post-effective amendment
to a Registration Statement would be appropriate.

g. The Company shall use its best efforts to prevent the issuance of any stop
order or other suspension of effectiveness of a Registration Statement, or the
suspension of the qualification of any of the Registrable Securities for sale in
any jurisdiction and, if such an order or suspension is issued, to obtain the
withdrawal of such order or suspension at the earliest possible moment and to
notify Legal Counsel and each Investor who holds Registrable

 

7



--------------------------------------------------------------------------------

Securities being sold of the issuance of such order and the resolution thereof
or its receipt of actual notice of the initiation or threat of any proceeding
for such purpose.

h. If any investor is deemed to be, alleged to be or reasonably believes it may
be deemed or alleged to be, an underwriter or is required under applicable
securities laws to be described in the Registration Statement as an underwriter,
at the reasonable request of such Investor, the Company shall furnish to such
Investor, on the date of the effectiveness of the Registration Statement and
thereafter from time to time on such dates as an Investor may reasonably request
(i) a letter, dated such date, from the Company’s independent certified public
accountants in form and substance as is customarily given by independent
certified public accountants to underwriters in an underwritten public offering,
addressed to the Investors, and (ii) an opinion, dated as of such date, of
counsel representing the Company for purposes of such Registration Statement, in
form, scope and substance as is customarily given in an underwritten public
offering, addressed to the Investors.

i. Upon the written request of any Investor in connection with such Investor’s
due diligence requirements, if any, the Company shall make available for
inspection by (i) any Investor, (ii) Legal Counsel and (iii) one firm of
accountants or other agents retained by the Investors (collectively, the
“Inspectors”), all pertinent financial and other records, and pertinent
corporate documents and properties of the Company (collectively, the “Records”),
as shall be reasonably deemed necessary by each Inspector, and cause the
Company’s officers, directors and employees to supply all information which any
Inspector may reasonably request; provided, however, that each Inspector shall
agree to hold in strict confidence and shall not make any disclosure (except to
an Investor) or use of any Record or other information which the Company
determines in good faith to be confidential, and of which determination the
Inspectors are so notified, unless (a) with the reasonable concurrence of the
Company, the disclosure of such Records is necessary to avoid or correct a
misstatement or omission in any Registration Statement or is otherwise required
under the 1933 Act, (b) the release of such Records is ordered pursuant to a
final, non-appealable subpoena or order from a court or government body of
competent jurisdiction, or (c) the information in such Records has been made
generally available to the public other than by disclosure in violation of this
Agreement. Each Investor agrees that it shall, upon learning that disclosure of
such Records is sought in or by a court or governmental body of competent
jurisdiction or through other means, give prompt notice to the Company and allow
the Company, at its expense, to undertake appropriate action to prevent
disclosure of, or to obtain a protective order for, the Records deemed
confidential. Nothing herein (or in any other confidentiality agreement between
the Company and any Investor) shall be deemed to limit the Investors’ ability to
sell Registrable Securities in a manner which is otherwise consistent with
applicable laws and regulations.

j. The Company shall hold in confidence and not make any disclosure of
information concerning an Investor provided to the Company unless (i) disclosure
of such information is necessary to comply with federal or state securities
laws, (ii) the disclosure of such information is necessary to avoid or correct a
misstatement or omission in any Registration Statement, (iii) the release of
such information is ordered pursuant to a subpoena or other final,
non-appealable order from a court or governmental body of competent
jurisdiction, or (iv) such information has been made generally available to the
public other than by disclosure in violation of this Agreement or any other
agreement. The Company agrees that

 

8



--------------------------------------------------------------------------------

it shall, upon learning that disclosure of such information concerning an
Investor is sought in or by a court or governmental body of competent
jurisdiction or through other means, give prompt written notice to such Investor
and allow such Investor, at the Investor’s expense, to undertake appropriate
action to prevent disclosure of, or to obtain a protective order for, such
information.

k. The Company shall use its best efforts either to (i) cause all of the
Registrable Securities covered by a Registration Statement to be listed on each
securities exchange on which securities of the same class or series issued by
the Company are then listed, if any, if the listing of such Registrable
Securities is then permitted under the rules of such exchange or (ii) secure the
inclusion for quotation of all of the Registrable Securities on The NASDAQ
Global Market or (iii) if, despite the Company’s best efforts, the Company is
unsuccessful in satisfying the preceding clauses (i) and (ii), to secure the
inclusion for quotation on The NASDAQ Capital Market or the American Stock
Exchange for such Registrable Securities and, without limiting the generality of
the foregoing, to use its best efforts to arrange for at least two market makers
to register with the National Association of Securities Dealers, Inc. (“NASD”)
as such with respect to such Registrable Securities. The Company shall pay all
fees and expenses in connection with satisfying its obligation under this
Section 3(k).

l. The Company shall cooperate with the Investors who hold Registrable
Securities being offered and, to the extent applicable, facilitate the timely
preparation and delivery of certificates (not bearing any restrictive legend)
representing the Registrable Securities to be offered pursuant to an effective
Registration Statement and enable such certificates to be in such denominations
or amounts, as the case may be, as the Investors may reasonably request and
registered in such names as the Investors may request.

m. If reasonably requested by an Investor, the Company shall as soon as
practicable (i) incorporate in a prospectus supplement or post-effective
amendment such information as an Investor reasonably requests to be included
therein relating to the sale and distribution of Registrable Securities,
including, without limitation, information with respect to the number of
Registrable Securities being offered or sold, the purchase price being paid
therefor and any other terms of the offering of the Registrable Securities to be
sold in such offering; (ii) make all required filings of such prospectus
supplement or post-effective amendment after being notified of the matters to be
incorporated in such prospectus supplement or post-effective amendment; and
(iii) supplement or make amendments to any Registration Statement if reasonably
requested by an Investor holding any Registrable Securities.

n. The Company shall use its best efforts to cause the Registrable Securities
covered by a Registration Statement to be registered with or approved by such
other governmental agencies or authorities as may be necessary to consummate the
disposition of such Registrable Securities.

o. The Company shall make generally available to its security holders as soon as
practical, but not later than ninety (90) days after the close of the period
covered thereby, an earnings statement (in form complying with, and in the
manner provided by, the provisions of

 

9



--------------------------------------------------------------------------------

Rule 158 under the 1933 Act) covering a twelve-month period beginning not later
than the first day of the Company’s fiscal quarter next following the effective
date of the Registration Statement.

p. The Company shall otherwise use its best efforts to comply with all
applicable rules and regulations of the SEC in connection with any registration
hereunder.

q. Within two (2) Business Days after a Registration Statement which covers
Registrable Securities is ordered effective by the SEC, unless such information
is otherwise available on the SEC’s EDGAR system, the Company shall deliver, and
shall cause legal counsel for the Company to deliver, to the transfer agent for
such Registrable Securities (with copies to the Investors whose Registrable
Securities are included in such Registration Statement) confirmation that such
Registration Statement has been declared effective by the SEC in the form
attached hereto as Exhibit A.

r. Notwithstanding anything to the contrary herein, at any time after the
Effective Date, the Company may delay the disclosure of material, non-public
information concerning the Company the disclosure of which at the time is not,
in the good faith opinion of the Board of Directors of the Company and its
counsel, in the best interest of the Company and, in the opinion of counsel to
the Company, otherwise required (a “Grace Period”); provided, that the Company
shall promptly (i) notify the Investors in writing of the existence of material,
non-public information giving rise to a Grace Period (provided that in each
notice the Company will not disclose the content of such material, non-public
information to the Investors) and the date on which the Grace Period will begin,
and (ii) notify the Investors in writing of the date on which the Grace Period
ends; and, provided further, that no Grace Period shall exceed seven
(7) consecutive days and during any three hundred sixty five (365) day period
such Grace Periods shall not exceed an aggregate of twenty (20) days and the
first day of any Grace Period must be at least five (5) trading days after the
last day of any prior Grace Period (each, an “Allowable Grace Period”). For
purposes of determining the length of a Grace Period above, the Grace Period
shall begin on and include the date the Investors receive the notice referred to
in clause (i) and shall end on and include the later of the date the Investors
receive the notice referred to in clause (ii) and the date referred to in such
notice. The provisions of Section 3(g) hereof shall not be applicable during the
period of any Allowable Grace Period. Upon expiration of the Grace Period, the
Company shall again be bound by the first sentence of Section 3(f) with respect
to the information giving rise thereto unless such material, non-public
information is no longer applicable. Notwithstanding anything to the contrary,
the Company shall cause its transfer agent to deliver unlegended shares of
Common Stock to a transferee of an Investor in accordance with the terms of the
Securities Purchase Agreement in connection with any sale of Registrable
Securities with respect to which an Investor has entered into a contract for
sale, prior to the Investor’s receipt of the notice of a Grace Period and for
which the Investor has not yet settled.

4. Obligations of the Investors.

a. At least five (5) Business Days prior to the first anticipated filing date of
a Registration Statement, the Company shall notify each Investor in writing of
the information the Company requires from each such Investor if such Investor
elects to have any of such

 

10



--------------------------------------------------------------------------------

Investor’s Registrable Securities included in such Registration Statement. It
shall be a condition precedent to the obligations of the Company to complete the
registration pursuant to this Agreement with respect to the Registrable
Securities of a particular Investor that such Investor shall furnish to the
Company such information regarding itself, the Registrable Securities held by it
and the intended method of disposition of the Registrable Securities held by it,
as shall be reasonably required to effect and maintain the effectiveness of the
registration of such Registrable Securities and shall execute such documents in
connection with such registration as the Company may reasonably request.

b. Each Investor, by such Investor’s acceptance of the Registrable Securities,
agrees to cooperate with the Company as reasonably requested by the Company in
connection with the preparation and filing of any Registration Statement
hereunder, unless such Investor has notified the Company in writing of such
Investor’s election to exclude all of such Investor’s Registrable Securities
from such Registration Statement.

c. Each Investor agrees that, upon receipt of any notice from the Company of the
happening of any event of the kind described in Section 3(g) or the first
sentence of 3(f), such Investor will immediately discontinue disposition of
Registrable Securities pursuant to any Registration Statement(s) covering such
Registrable Securities until such Investor’s receipt of the copies of the
supplemented or amended prospectus contemplated by Section 3(g) or the first
sentence of 3(f) or receipt of notice that no supplement or amendment is
required. Notwithstanding anything to the contrary, the Company shall cause its
transfer agent to deliver unlegended shares of Common Stock to a transferee of
an Investor in accordance with the terms of the Securities Purchase Agreement in
connection with any sale of Registrable Securities with respect to which an
Investor has entered into a contract for sale prior to the Investor’s receipt of
a notice from the Company of the happening of any event of the kind described in
Section 3(g) or the first sentence of 3(f) and for which the Investor has not
yet settled.

d. Each Investor covenants and agrees that it will comply with the prospectus
delivery requirements of the 1933 Act as applicable to it or an exemption
therefrom in connection with sales of Registrable Securities pursuant to the
Registration Statement.

5. Expenses of Registration.

All reasonable expenses, other than underwriting discounts and commissions,
incurred in connection with registrations, filings or qualifications pursuant to
Sections 2 and 3, including, without limitation, all registration, listing and
qualifications fees, printers and accounting fees, and fees and disbursements of
counsel for the Company shall be paid by the Company. The Company shall also
reimburse the Investors for the actual and accountable fees and disbursements of
Legal Counsel in connection with registration, filing or qualification pursuant
to Sections 2 and 3 of this Agreement which amount shall be limited to $15,000.

 

11



--------------------------------------------------------------------------------

6. Indemnification.

In the event any Registrable Securities are included in a Registration Statement
under this Agreement:

a. To the fullest extent permitted by law, the Company will, and hereby does,
indemnify, hold harmless and defend each Investor, the directors, officers,
members, partners, employees, agents, representatives of, and each Person, if
any, who controls any Investor within the meaning of the 1933 Act or the 1934
Act (each, an “Indemnified Person”), against any losses, claims, damages,
liabilities, judgments, fines, penalties, charges, costs, reasonable attorneys’
fees, amounts paid in settlement or expenses, joint or several, (collectively,
“Claims”) incurred in investigating, preparing or defending any action, claim,
suit, inquiry, proceeding, investigation or appeal taken from the foregoing by
or before any court or governmental, administrative or other regulatory agency,
body or the SEC, whether pending or threatened, whether or not an indemnified
party is or may be a party thereto (“Indemnified Damages”), to which any of them
may become subject insofar as such Claims (or actions or proceedings, whether
commenced or threatened, in respect thereof) arise out of or are based upon:
(i) any untrue statement or alleged untrue statement of a material fact in a
Registration Statement or any post-effective amendment thereto or in any filing
made in connection with the qualification of the offering under the securities
or other “blue sky” laws of any jurisdiction in which Registrable Securities are
offered (“Blue Sky Filing”), or the omission or alleged omission to state a
material fact required to be stated therein or necessary to make the statements
therein not misleading, (ii) any untrue statement or alleged untrue statement of
a material fact contained in any preliminary prospectus if used prior to the
effective date of such Registration Statement, or contained in the final
prospectus (as amended or supplemented, if the Company files any amendment
thereof or supplement thereto with the SEC) or the omission or alleged omission
to state therein any material fact necessary to make the statements made
therein, in light of the circumstances under which the statements therein were
made, not misleading, (iii) any violation or alleged violation by the Company of
the 1933 Act, the 1934 Act, any other law, including, without limitation, any
state securities law, or any rule or regulation thereunder relating to the offer
or sale of the Registrable Securities pursuant to a Registration Statement or
(iv) any violation of this Agreement (the matters in the foregoing clauses
(i) through (iv) being, collectively, “Violations”). Subject to Section 6(c),
the Company shall reimburse the Indemnified Persons, promptly as such expenses
are incurred and are due and payable, for any legal fees or other reasonable
expenses incurred by them in connection with investigating or defending any such
Claim. Notwithstanding anything to the contrary contained herein, the
indemnification agreement contained in this Section 6(a): (i) shall not apply to
a Claim by an Indemnified Person arising out of or based upon a Violation which
occurs in reliance upon and in conformity with information furnished in writing
to the Company by such Indemnified Person for such Indemnified Person expressly
for use in connection with the preparation of the Registration Statement or any
such amendment thereof or supplement thereto, if such prospectus was promptly
made available by the Company pursuant to Section 3(d); and (ii) shall not apply
to amounts paid in settlement of any Claim if such settlement is effected
without the prior written consent of the Company, which consent shall not be
unreasonably withheld or delayed. Such indemnity shall remain in full force and
effect regardless of any investigation made by or on behalf of the Indemnified
Person and shall survive the transfer of the Registrable Securities by the
Investors pursuant to Section 9.

b. In connection with any Registration Statement in which an Investor is
participating, each such Investor agrees to severally and not jointly indemnify,
hold harmless and defend, to the same extent and in the same manner as is set
forth in Section 6(a), the Company, each of its directors, each of its officers
and each Person, if any, who controls the

 

12



--------------------------------------------------------------------------------

Company within the meaning of the 1933 Act or the 1934 Act (each, an
“Indemnified Party”), against any Claim or Indemnified Damages to which any of
them may become subject, under the 1933 Act, the 1934 Act or otherwise, insofar
as such Claim or Indemnified Damages arise out of or are based upon any
Violation, in each case to the extent, and only to the extent, that such
Violation occurs in reliance upon and in conformity with written information
furnished to the Company by such Investor expressly for use in connection with
such Registration Statement; and, subject to Section 6(c), such Investor will
reimburse any legal or other expenses reasonably incurred by an Indemnified
Party in connection with investigating or defending any such Claim; provided,
however, that the indemnity agreement contained in this Section 6(b) and the
agreement with respect to contribution contained in Section 7 shall not apply to
amounts paid in settlement of any Claim if such settlement is effected without
the prior written consent of such Investor, which consent shall not be
unreasonably withheld or delayed; provided, further, however, that the Investor
shall be liable under this Section 6(b) for only that amount of a Claim or
Indemnified Damages as does not exceed the net proceeds to such Investor as a
result of the sale of Registrable Securities pursuant to such Registration
Statement. Such indemnity shall remain in full force and effect regardless of
any investigation made by or on behalf of such Indemnified Party and shall
survive the transfer of the Registrable Securities by the Investors pursuant to
Section 9.

c. Promptly after receipt by an Indemnified Person or Indemnified Party under
this Section 6 of notice of the commencement of any action or proceeding
(including any governmental action or proceeding) involving a Claim, such
Indemnified Person or Indemnified Party shall, if a Claim in respect thereof is
to be made against any indemnifying party under this Section 6, deliver to the
indemnifying party a written notice of the commencement thereof, and the
indemnifying party shall have the right to participate in, and, to the extent
the indemnifying party so desires, jointly with any other indemnifying party
similarly noticed, to assume control of the defense thereof with counsel
mutually satisfactory to the indemnifying party and the Indemnified Person or
the Indemnified Party, as the case may be; provided, however, that an
Indemnified Person or Indemnified Party shall have the right to retain its own
counsel with the fees and expenses of not more than one counsel for all such
Indemnified Person or Indemnified Party to be paid by the indemnifying party,
if, in the reasonable opinion of counsel retained by the indemnifying party, the
representation by such counsel of the Indemnified Person or Indemnified Party
and the indemnifying party would be inappropriate due to actual or potential
differing interests between such Indemnified Person or Indemnified Party and any
other party represented by such counsel in such proceeding. In the case of an
Indemnified Person, legal counsel referred to in the immediately preceding
sentence shall be selected by the Investors holding at least a majority in
interest of the Registrable Securities included in the Registration Statement to
which the Claim relates. The Indemnified Party or Indemnified Person shall
cooperate reasonably with the indemnifying party in connection with any
negotiation or defense of any such action or Claim by the indemnifying party and
shall furnish to the indemnifying party all information reasonably available to
the Indemnified Party or Indemnified Person which relates to such action or
Claim. The indemnifying party shall keep the Indemnified Party or Indemnified
Person fully apprised at all times as to the status of the defense or any
settlement negotiations with respect thereto. No indemnifying party shall be
liable for any settlement of any action, claim or proceeding effected without
its prior written consent, provided, however, that the indemnifying party shall
not unreasonably withhold, delay or condition its consent. No indemnifying party
shall,

 

13



--------------------------------------------------------------------------------

without the prior written consent of the Indemnified Party or Indemnified
Person, consent to entry of any judgment or enter into any settlement or other
compromise which does not include as an unconditional term thereof the giving by
the claimant or plaintiff to such Indemnified Party or Indemnified Person of a
release from all liability in respect to such Claim or litigation, and such
settlement shall not include any admission as to fault on the part of the
Indemnified Party. Following indemnification as provided for hereunder, the
indemnifying party shall be subrogated to all rights of the Indemnified Party or
Indemnified Person with respect to all third parties, firms or corporations
relating to the matter for which indemnification has been made. The failure to
deliver written notice to the indemnifying party within a reasonable time of the
commencement of any such action shall not relieve such indemnifying party of any
liability to the Indemnified Person or Indemnified Party under this Section 6,
except to the extent that the indemnifying party is prejudiced in its ability to
defend such action.

d. The indemnification required by this Section 6 shall be made by periodic
payments of the amount thereof during the course of the investigation or
defense, as and when bills are received or Indemnified Damages are incurred.

e. The indemnity agreements contained herein shall be in addition to (i) any
cause of action or similar right of the Indemnified Party or Indemnified Person
against the indemnifying party or others, and (ii) any liabilities the
indemnifying party may be subject to pursuant to the law.

7. Contribution.

To the extent any indemnification by an indemnifying party is prohibited or
limited by law, the indemnifying party agrees to make the maximum contribution
with respect to any amounts for which it would otherwise be liable under
Section 6 to the fullest extent permitted by law; provided, however, that:
(i) no Person involved in the sale of Registrable Securities which Person is
guilty of fraudulent misrepresentation (within the meaning of Section 11(f) of
the 1933 Act) in connection with such sale shall be entitled to contribution
from any Person involved in such sale of Registrable Securities who was not
guilty of fraudulent misrepresentation; and (ii) contribution by any seller of
Registrable Securities shall be limited in amount to the net amount of proceeds
received by such seller from the sale of such Registrable Securities pursuant to
such Registration Statement.

8. Reports Under the 1934 Act.

With a view to making available to the Investors the benefits of Rule 144
promulgated under the 1933 Act or any other similar rule or regulation of the
SEC that may at any time permit the Investors to sell securities of the Company
to the public without registration (“Rule 144”), the Company agrees to:

a. make and keep public information available, as those terms are understood and
defined in Rule 144;

b. file with the SEC in a timely manner all reports and other documents required
of the Company under the 1933 Act and the 1934 Act so long as the Company

 

14



--------------------------------------------------------------------------------

remains subject to such requirements and the filing of such reports and other
documents is required for the applicable provisions of Rule 144; and

c. furnish to each Investor so long as such Investor owns Registrable
Securities, promptly upon request, (i) a written statement by the Company, if
true, that it has complied with the reporting requirements of Rule 144, the 1933
Act and the 1934 Act, (ii) a copy of the most recent annual or quarterly report
of the Company and such other reports and documents so filed by the Company, and
(iii) such other information as may be reasonably requested to permit the
Investors to sell such securities pursuant to Rule 144 without registration.

9. Assignment of Registration Rights.

The rights under this Agreement shall be automatically assignable by the
Investors to any transferee of all or any portion of such Investor’s Registrable
Securities if: (i) the Investor agrees in writing with the transferee or
assignee to assign such rights, and a copy of such agreement is furnished to the
Company within a reasonable time after such assignment; (ii) the Company is,
within a reasonable time after such transfer or assignment, furnished with
written notice of (a) the name and address of such transferee or assignee, and
(b) the securities with respect to which such registration rights are being
transferred or assigned; (iii) immediately following such transfer or assignment
the further disposition of such securities by the transferee or assignee is
restricted under the 1933 Act or applicable state securities laws; (iv) at or
before the time the Company receives the written notice contemplated by clause
(ii) of this sentence the transferee or assignee agrees in writing with the
Company to be bound by all of the provisions contained herein; and (v) such
transfer shall have been made in accordance with the applicable requirements of
the Securities Purchase Agreement.

10. Amendment of Registration Rights.

Provisions of this Agreement may be amended and the observance thereof may be
waived (either generally or in a particular instance and either retroactively or
prospectively), only with the written consent of the Company and the Required
Holders. Any amendment or waiver effected in accordance with this Section 10
shall be binding upon each Investor and the Company. No such amendment shall be
effective to the extent that it applies to less than all of the holders of the
Registrable Securities. No consideration shall be offered or paid to any Person
to amend or consent to a waiver or modification of any provision of this
Agreement unless the same consideration also is offered to all of the parties to
this Agreement.

11. Miscellaneous.

a. A Person is deemed to be a holder of Registrable Securities whenever such
Person owns or is deemed to own of record such Registrable Securities. If the
Company receives conflicting instructions, notices or elections from two or more
Persons with respect to the same Registrable Securities, the Company shall act
upon the basis of instructions, notice or election received from such record
owner of such Registrable Securities.

b. Any notices, consents, waivers or other communications required or permitted
to be given under the terms of this Agreement must be in writing and will be
deemed

 

15



--------------------------------------------------------------------------------

to have been delivered: (i) upon receipt, when delivered personally; (ii) upon
receipt, when sent by facsimile (provided confirmation of transmission is
mechanically or electronically generated and kept on file by the sending party);
or (iii) one Business Day after deposit with a nationally recognized overnight
delivery service, in each case properly addressed to the party to receive the
same. The addresses and facsimile numbers for such communications shall be:

If to the Company:

Brooke Corporation

10950 Grandview Drive

Suite 600

Overland Park, Kansas 66210

  Telephone: (913) 661-0123

  Facsimile: (913) 339-6328

  Attention: Anita Larson

       James Ingraham

With a copy (for informational purposes only) to:

Kutak Rock LLP

1801 California Street, Suite 3100

Denver, Colorado 80202

Phone: (303) 297-2400

Fax: (303) 292-7799

Attention: Robert Ahrenholz, Esq.

If to the Transfer Agent:

American Stock Transfer and Trust

6201 15th Avenue

Brooklyn, NY 11219

  Telephone: (718) 921-8381

  Facsimile: (718) 765-8718

  Attention: Barry Rosenthal

If to Legal Counsel:

Schulte Roth & Zabel LLP

919 Third Avenue

New York, New York 10022

Telephone: (212) 756-2000

Facsimile: (212) 593-5955

Attention: Eleazer N. Klein, Esq.

If to a Buyer, to its address and facsimile number set forth on the Schedule of
Buyers attached hereto, with copies to such Buyer’s representatives as set forth
on the Schedule of Buyers, or to

 

16



--------------------------------------------------------------------------------

such other address and/or facsimile number and/or to the attention of such other
Person as the recipient party has specified by written notice given to each
other party five (5) days prior to the effectiveness of such change. Written
confirmation of receipt (A) given by the recipient of such notice, consent,
waiver or other communication, (B) mechanically or electronically generated by
the sender’s facsimile machine containing the time, date, recipient facsimile
number and an image of the first page of such transmission or (C) provided by a
courier or overnight courier service shall be rebuttable evidence of personal
service, receipt by facsimile or receipt from a nationally recognized overnight
delivery service in accordance with clause (i), (ii) or (iii) above,
respectively.

c. Failure of any party to exercise any right or remedy under this Agreement or
otherwise, or delay by a party in exercising such right or remedy, shall not
operate as a waiver thereof.

d. All questions concerning the construction, validity, enforcement and
interpretation of this Agreement shall be governed by the internal laws of the
State of New York, without giving effect to any choice of law or conflict of law
provision or rule (whether of the State of New York or any other jurisdictions)
that would cause the application of the laws of any jurisdictions other than the
State of New York. Each party hereby irrevocably submits to the exclusive
jurisdiction of the state and federal courts sitting in The City of New York,
Borough of Manhattan, for the adjudication of any dispute hereunder or in
connection herewith or with any transaction contemplated hereby or discussed
herein, and hereby irrevocably waives, and agrees not to assert in any suit,
action or proceeding, any claim that it is not personally subject to the
jurisdiction of any such court, that such suit, action or proceeding is brought
in an inconvenient forum or that the venue of such suit, action or proceeding is
improper. Each party hereby irrevocably waives personal service of process and
consents to process being served in any such suit, action or proceeding by
mailing a copy thereof to such party at the address for such notices to it under
this Agreement and agrees that such service shall constitute good and sufficient
service of process and notice thereof. Nothing contained herein shall be deemed
to limit in any way any right to serve process in any manner permitted by law.
If any provision of this Agreement shall be invalid or unenforceable in any
jurisdiction, such invalidity or unenforceability shall not affect the validity
or enforceability of the remainder of this Agreement in that jurisdiction or the
validity or enforceability of any provision of this Agreement in any other
jurisdiction. EACH PARTY HEREBY IRREVOCABLY WAIVES ANY RIGHT IT MAY HAVE, AND
AGREES NOT TO REQUEST, A JURY TRIAL FOR THE ADJUDICATION OF ANY DISPUTE
HEREUNDER OR IN CONNECTION HEREWITH OR ARISING OUT OF THIS AGREEMENT OR ANY
TRANSACTION CONTEMPLATED HEREBY.

e. This Agreement, the other Transaction Documents (as defined in the Securities
Purchase Agreement) and the instruments referenced herein and therein constitute
the entire agreement among the parties hereto with respect to the subject matter
hereof and thereof. There are no restrictions, promises, warranties or
undertakings, other than those set forth or referred to herein and therein. This
Agreement, the other Transaction Documents and the instruments referenced herein
and therein supersede all prior agreements and understandings among the parties
hereto with respect to the subject matter hereof and thereof.

 

17



--------------------------------------------------------------------------------

f. Subject to the requirements of Section 9, this Agreement shall inure to the
benefit of and be binding upon the permitted successors and assigns of each of
the parties hereto.

g. The headings in this Agreement are for convenience of reference only and
shall not limit or otherwise affect the meaning hereof.

h. This Agreement may be executed in identical counterparts, each of which shall
be deemed an original but all of which shall constitute one and the same
agreement. This Agreement, once executed by a party, may be delivered to the
other party hereto by facsimile transmission of a copy of this Agreement bearing
the signature of the party so delivering this Agreement.

i. Each party shall do and perform, or cause to be done and performed, all such
further acts and things, and shall execute and deliver all such other
agreements, certificates, instruments and documents as any other party may
reasonably request in order to carry out the intent and accomplish the purposes
of this Agreement and the consummation of the transactions contemplated hereby.

j. All consents and other determinations required to be made by the Investors
pursuant to this Agreement shall be made, unless otherwise specified in this
Agreement, by the Required Holders.

k. The language used in this Agreement will be deemed to be the language chosen
by the parties to express their mutual intent and no rules of strict
construction will be applied against any party.

l. This Agreement is intended for the benefit of the parties hereto and their
respective permitted successors and assigns, and is not for the benefit of, nor
may any provision hereof be enforced by, any other Person.

m. The obligations of each Investor hereunder are several and not joint with the
obligations of any other Investor, and no provision of this Agreement is
intended to confer any obligations on any Investor vis-à-vis any other Investor.
Nothing contained herein, and no action taken by any Investor pursuant hereto,
shall be deemed to constitute the Investors as a partnership, an association, a
joint venture or any other kind of entity, or create a presumption that the
Investors are in any way acting in concert or as a group with respect to such
obligations or the transactions contemplated herein.

* * * * * *

[Signature Page Follows]

 

18



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, each Buyer and the Company have caused their respective
signature page to this Registration Rights Agreement to be duly executed as of
the date first written above.

 

COMPANY: BROOKE CORPORATION By:  

/s/ Robert D. Orr

 

Name:   Robert D. Orr

 

Title:     Chief Executive Officer

 

1



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, each Buyer and the Company have caused their respective
signature page to this Registration Rights Agreement to be duly executed as of
the date first written above.

 

BUYERS: HBK MASTER FUND L.P.

By: HBK Investments L.P. Investment Advisor

By:  

/s/ J. Baker Gentry, Jr.

 

Name:   J. Baker Gentry, Jr.

 

Title:     Authorized Signatory

 

2



--------------------------------------------------------------------------------

SCHEDULE OF BUYERS

 

Buyer

  

Buyer Address

and Facsimile Number

  

Buyer’s Representative’s Address

and Facsimile Number

HBK Master Fund L.P.

  

c/o HBK Investments L.P.

300 Crescent Court, Suite 700

Dallas, TX 75201

Attn: Legal (PP)

Telephone: 214-758-6107

Facsimile: 214-758-1207

Residence: Cayman Islands

  

Schulte Roth & Zabel LLP

919 Third Avenue

New York, NY 10022

Attn: Eleazer Klein, Esq.

Facsimile: (212) 593-5955

Telephone: (212) 756-2000

 

3



--------------------------------------------------------------------------------

EXHIBIT A

FORM OF NOTICE OF EFFECTIVENESS

OF REGISTRATION STATEMENT

American Stock Transfer and Trust

6201 15th Avenue

Brooklyn, NY 11219

Telephone: (718) 921-8381

Facsimile: (718) 765-8718

Attention: Barry Rosenthal

 

  Re: Brooke Corporation

Ladies and Gentlemen:

[We are][I am] counsel to Brooke Corporation, a Kansas corporation (the
“Company”), and have represented the Company in connection with that certain
Securities Purchase Agreement (the “Securities Purchase Agreement”) entered into
by and among the Company and the buyers named therein (collectively, the
“Holders”) pursuant to which the Company issued to the Holders preferred shares
(the “Preferred Shares”) convertible into the Company’s common stock, $0.01 par
value (the ”Common Stock”), warrants exercisable for shares of Common Stock (the
“Warrants”). Pursuant to the Securities Purchase Agreement, the Company also has
entered into a Registration Rights Agreement with the Holders (the “Registration
Rights Agreement”) pursuant to which the Company agreed, among other things, to
register the Registrable Securities (as defined in the Registration Rights
Agreement), including the shares of Common Stock issuable upon conversion of the
Preferred Shares and the shares of Common Stock issuable upon exercise of the
Warrants, under the Securities Act of 1933, as amended (the “1933 Act”). In
connection with the Company’s obligations under the Registration Rights
Agreement, on ____________ ___, 200_, the Company filed a Registration Statement
on Form S-3 (File No. 333-_____________) (the “Registration Statement”) with the
Securities and Exchange Commission (the “SEC”) relating to the Registrable
Securities which names each of the Holders as a selling stockholder thereunder.

In connection with the foregoing, [we][I] advise you either that a member of the
SEC’s staff has advised [us][me] by telephone or we have reviewed the SEC’s
Edgar files that indicate that the SEC has entered an order declaring the
Registration Statement effective under the 1933 Act at [ENTER TIME OF
EFFECTIVENESS] on [ENTER DATE OF EFFECTIVENESS] and [we][I] have no knowledge,
after telephonic inquiry of a member of the SEC’s staff, that any stop order
suspending its effectiveness has been issued or that any proceedings for that
purpose are pending before, or threatened by, the SEC and the Registrable
Securities are available for resale under the 1933 Act pursuant to the
Registration Statement.

This letter shall serve as our standing instruction to you that the shares of
Common Stock are freely transferable by the Holders pursuant to the Registration
Statement. You need not require further letters from us to effect any future
legend-free issuance or

 

1



--------------------------------------------------------------------------------

reissuance of shares of Common Stock to the Holders as contemplated by the
Company’s Irrevocable Transfer Agent Instructions dated September 14, 2006.

 

Very truly yours,

[ISSUER’S COUNSEL]

By:       

 

CC: [LIST NAMES OF HOLDERS]

 

2



--------------------------------------------------------------------------------

EXHIBIT B

SELLING STOCKHOLDERS

The shares of Common Stock being offered by the selling stockholders are
issuable upon conversion of the convertible preferred shares and upon exercise
of the warrants. For additional information regarding the issuance of those
convertible preferred shares and warrants, see “Private Placement of Convertible
Preferred Shares and Warrants” above. We are registering the shares of Common
Stock in order to permit the selling stockholders to offer the shares for resale
from time to time. Except for the ownership of the preferred shares and warrants
issued pursuant to the Securities Purchase Agreement, the selling stockholders
have not had any material relationship with us within the past three years.

The table below lists the selling stockholders and other information regarding
the beneficial ownership of the shares of Common Stock by each of the selling
stockholders. The second column lists the number of shares of Common Stock
beneficially owned by each selling stockholder, based on its ownership of the
convertible preferred shares and warrants, as of ________, 200_, assuming
conversion of all convertible preferred shares and exercise of the warrants held
by the selling stockholders on that date, without regard to any limitations on
conversions or exercise.

The third column lists the shares of Common Stock being offered by this
prospectus by the selling stockholders.

In accordance with the terms of a registration rights agreement with the selling
stockholders, this prospectus generally covers the resale of at least 130%, of
the sum of (i) the number of shares of Common Stock issuable upon conversion of
the convertible preferred shares as of the trading day immediately preceding the
date the registration statement is initially filed with the SEC and (ii) the
number of shares of Common Stock issuable upon exercise of the related warrants
as of the trading day immediately preceding the date the registration statement
is initially filed with the SEC. Because the conversion price of the convertible
preferred shares and the exercise price of the warrants may be adjusted, the
number of shares that will actually be issued may be more or less than the
number of shares being offered by this prospectus. The fourth column assumes the
sale of all of the shares offered by the selling stockholders pursuant to this
prospectus.

Under the terms of the certificate of designations and the warrants, a selling
stockholder may not convert the preferred shares or exercise the warrants to the
extent such conversion or exercise would cause such selling stockholder,
together with its affiliates, to beneficially own a number of shares of Common
Stock which would exceed 9.99% of our then outstanding shares of Common Stock
following such conversion or exercise, excluding for purposes of such
determination shares of Common Stock issuable upon conversion of the convertible
preferred shares which have not been converted and upon exercise of the warrants
which have not been exercised. The number of shares in the second column does
not reflect this limitation. The selling stockholders may sell all, some or none
of their shares in this offering. See “Plan of Distribution.”

 

3



--------------------------------------------------------------------------------

Name of Selling Stockholder

  

Number of Shares of

Common Stock Owned

Prior to Offering

  

Maximum Number of Shares

of Common Stock to be Sold

Pursuant to this Prospectus

  

Number of Shares of

Common Stock Owned

After Offering

HBK Master Fund L.P. (1)

         0

 

(1) HBK Investments L.P. may be deemed to have sole voting and sole dispositive
power over the securities pursuant to an Investment Management Agreement between
HBK Investments L.P. and HBK Master Fund L.P. Additionally, the following
individuals may be deemed to have control over HBK Investments L.P.: Kenneth M.
Hirsh, Laurence H. Lebowitz, William E. Rose, David C. Haley and Jamiel A.
Akhtar.

HBK Master Fund L.P. is an affiliate of a registered broker-dealer and has
represented to us that it acquired the securities in the ordinary course of
business and, at the time of the purchase of the securities, had no agreements
or understandings, directly or indirectly, with any person to distribute the
securities.

 

1



--------------------------------------------------------------------------------

PLAN OF DISTRIBUTION

We are registering the shares of Common Stock issuable upon conversion of the
convertible preferred shares and upon exercise of the warrants to permit the
resale of these shares of Common Stock by the holders of the convertible
preferred shares and warrants from time to time after the date of this
prospectus. We will not receive any of the proceeds from the sale by the selling
stockholders of the shares of Common Stock. We will bear all fees and expenses
incident to our obligation to register the shares of Common Stock.

The selling stockholders may sell all or a portion of the shares of Common Stock
beneficially owned by them and offered hereby from time to time directly or
through one or more underwriters, broker-dealers or agents. If the shares of
Common Stock are sold through underwriters or broker-dealers, the selling
stockholders will be responsible for underwriting discounts or commissions or
agent’s commissions. The shares of Common Stock may be sold in one or more
transactions at fixed prices, at prevailing market prices at the time of the
sale, at varying prices determined at the time of sale, or at negotiated prices.
These sales may be effected in transactions, which may involve crosses or block
transactions,

 

  •   on any national securities exchange or quotation service on which the
securities may be listed or quoted at the time of sale;

 

  •   in the over-the-counter market;

 

  •   in transactions otherwise than on these exchanges or systems or in the
over-the-counter market;

 

  •   through the writing of options, whether such options are listed on an
options exchange or otherwise;

 

  •   ordinary brokerage transactions and transactions in which the
broker-dealer solicits purchasers;

 

  •   block trades in which the broker-dealer will attempt to sell the shares as
agent but may position and resell a portion of the block as principal to
facilitate the transaction;

 

  •   purchases by a broker-dealer as principal and resale by the broker-dealer
for its account;

 

  •   an exchange distribution in accordance with the rules of the applicable
exchange;

 

  •   privately negotiated transactions;

 

  •   short sales;

 

  •   sales pursuant to Rule 144;



--------------------------------------------------------------------------------

  •   broker-dealers may agree with the selling securityholders to sell a
specified number of such shares at a stipulated price per share;

 

  •   a combination of any such methods of sale; and

 

  •   any other method permitted pursuant to applicable law.

If the selling stockholders effect such transactions by selling shares of Common
Stock to or through underwriters, broker-dealers or agents, such underwriters,
broker-dealers or agents may receive commissions in the form of discounts,
concessions or commissions from the selling stockholders or commissions from
purchasers of the shares of Common Stock for whom they may act as agent or to
whom they may sell as principal (which discounts, concessions or commissions as
to particular underwriters, broker-dealers or agents may be in excess of those
customary in the types of transactions involved). In connection with sales of
the shares of Common Stock or otherwise, the selling stockholders may enter into
hedging transactions with broker-dealers, which may in turn engage in short
sales of the shares of Common Stock in the course of hedging in positions they
assume. The selling stockholders may also sell shares of Common Stock short and
deliver shares of Common Stock covered by this prospectus to close out short
positions and to return borrowed shares in connection with such short sales. The
selling stockholders may also loan or pledge shares of Common Stock to
broker-dealers that in turn may sell such shares.

The selling stockholders may pledge or grant a security interest in some or all
of the convertible preferred shares or warrants or shares of Common Stock owned
by them and, if they default in the performance of their secured obligations,
the pledgees or secured parties may offer and sell the shares of Common Stock
from time to time pursuant to this prospectus or any amendment to this
prospectus under Rule 424(b)(3) or other applicable provision of the Securities
Act of 1933, as amended, amending, if necessary, the list of selling
stockholders to include the pledgee, transferee or other successors in interest
as selling stockholders under this prospectus. The selling stockholders also may
transfer and donate the shares of Common Stock in other circumstances in which
case the transferees, donees, pledgees or other successors in interest will be
the selling beneficial owners for purposes of this prospectus.

The selling stockholders and any broker-dealer participating in the distribution
of the shares of Common Stock may be deemed to be “underwriters” within the
meaning of the Securities Act, and any commission paid, or any discounts or
concessions allowed to, any such broker-dealer may be deemed to be underwriting
commissions or discounts under the Securities Act. At the time a particular
offering of the shares of Common Stock is made, a prospectus supplement, if
required, will be distributed which will set forth the aggregate amount of
shares of Common Stock being offered and the terms of the offering, including
the name or names of any broker-dealers or agents, any discounts, commissions
and other terms constituting compensation from the selling stockholders and any
discounts, commissions or concessions allowed or reallowed or paid to
broker-dealers.

Under the securities laws of some states, the shares of Common Stock may be sold
in such states only through registered or licensed brokers or dealers. In
addition, in some states the shares of Common Stock may not be sold unless such
shares have been registered or qualified for sale in such state or an exemption
from registration or qualification is available and is complied with.

 

2



--------------------------------------------------------------------------------

There can be no assurance that any selling stockholder will sell any or all of
the shares of Common Stock registered pursuant to the shelf registration
statement, of which this prospectus forms a part.

The selling stockholders and any other person participating in such distribution
will be subject to applicable provisions of the Securities Exchange Act of 1934,
as amended, and the rules and regulations thereunder, including, without
limitation, Regulation M of the Exchange Act, which may limit the timing of
purchases and sales of any of the shares of Common Stock by the selling
stockholders and any other participating person. Regulation M may also restrict
the ability of any person engaged in the distribution of the shares of Common
Stock to engage in market-making activities with respect to the shares of Common
Stock. All of the foregoing may affect the marketability of the shares of Common
Stock and the ability of any person or entity to engage in market-making
activities with respect to the shares of Common Stock.

We will pay all expenses of the registration of the shares of Common Stock
pursuant to the registration rights agreement, including, without limitation,
Securities and Exchange Commission filing fees and expenses of compliance with
state securities or “blue sky” laws; provided, however, that a selling
stockholder will pay all underwriting discounts and selling commissions, if any.
We will indemnify the selling stockholders against liabilities, including some
liabilities under the Securities Act, in accordance with the registration rights
agreements, or the selling stockholders will be entitled to contribution. We may
be indemnified by the selling stockholders against civil liabilities, including
liabilities under the Securities Act, that may arise from any written
information furnished to us by the selling stockholder specifically for use in
this prospectus, in accordance with the related registration rights agreement,
or we may be entitled to contribution.

Once sold under the registration statement, of which this prospectus forms a
part, the shares of Common Stock will be freely tradable in the hands of persons
other than our affiliates.

 

3



--------------------------------------------------------------------------------

EXHIBIT D

TRANSFER AGENT INSTRUCTIONS

BROOKE CORPORATION

September 14, 2006

American Stock Transfer and Trust

59 Maiden Lane

New York, NY 10038

Fax: (718) 921-8381

Attention: Herbert Lemmer

Ladies and Gentlemen:

Reference is made to that certain Securities Purchase Agreement, dated as of
September 15, 2006 (the “Agreement”), by and between Brooke Corporation, a
Kansas Corporation (the “Company”), and HBK Master Fund L.P. (the “Holder”),
pursuant to which the Company (x) is issuing to the Holder (i) Series 2006
Convertible Preferred Stock (the “Preferred Shares”), which are convertible into
shares of the common stock of the Company, par value $0.01 per share (the
“Common Stock”) and (ii) warrants (the “Warrants”), which are exercisable to
purchase shares of Common Stock.

This letter shall serve as our authorization and direction to you (provided that
you are the transfer agent of the Company at such time):

(i) to issue shares of Common Stock upon conversion of the Preferred Shares (the
“Conversion Shares”) to or upon the order of a Holder from time to time upon
delivery to you of a properly completed and duly executed Conversion Notice, in
the form attached hereto as Exhibit I, which has been acknowledged by the
Company as indicated by the signature of a duly authorized officer of the
Company thereon;

(ii) to issue shares of Common Stock upon exercise of the Warrants (the “Warrant
Shares”) to or upon the order of a Holder from time to time upon delivery to you
of a properly completed and duly executed Exercise Notice, in the form attached
hereto as Exhibit II, which has been acknowledged by the Company as indicated by
the signature of a duly authorized officer of the Company thereon.

You acknowledge and agree that so long as you have previously received
(a) written confirmation from the General Counsel of the Company (or its outside
legal counsel) that either (i) a registration statement covering resales of the
Conversion Shares or the Warrant Shares has been declared effective by the
Securities and Exchange Commission (the “SEC”) under the Securities Act of 1933,
as amended (the “1933 Act”), or (ii) that sales of the Conversion Shares and the
Warrant Shares may be made in conformity with Rule 144 under the 1933 Act, and
(b) if applicable, a copy of such registration statement, then, as soon as
reasonably practicable after your receipt of a notice of transfer, Conversion
Notice or the Exercise Notice, you shall issue the certificates representing the
Conversion Shares and/or the Warrant Shares, as



--------------------------------------------------------------------------------

applicable, and such certificates shall not bear any legend restricting transfer
of the Conversion Shares or the Warrant Shares thereby and should not be subject
to any stop-transfer restriction; provided, however, that if such Conversion
Shares and Warrant Shares are not registered for resale under the 1933 Act or
able to be sold under Rule 144, then the certificates for such Conversion Shares
and/or Warrant Shares shall bear the following legend:

THE SECURITIES REPRESENTED BY THIS CERTIFICATE HAVE NOT BEEN REGISTERED

UNDER THE SECURITIES ACT OF 1933, AS AMENDED, OR APPLICABLE STATE

SECURITIES LAWS. THE SECURITIES MAY NOT BE OFFERED FOR SALE, SOLD,

TRANSFERRED OR ASSIGNED (I) IN THE ABSENCE OF (A) AN EFFECTIVE REGISTRATION

STATEMENT FOR THE SECURITIES UNDER THE SECURITIES ACT OF 1933, AS AMENDED,

OR (B) AN OPINION OF COUNSEL, IN A GENERALLY ACCEPTABLE FORM, THAT

REGISTRATION IS NOT REQUIRED UNDER SAID ACT OR (II) UNLESS SOLD PURSUANT TO

RULE 144 OR RULE 144A UNDER SAID ACT. NOTWITHSTANDING THE FOREGOING, THE

SECURITIES MAY BE PLEDGED IN CONNECTION WITH A BONA FIDE MARGIN ACCOUNT

OR OTHER LOAN OR FINANCING ARRANGEMENT SECURED BY THE SECURITIES.

A form of written confirmation from the General Counsel of the Company or the
Company’s outside legal counsel that a registration statement covering resales
of the Conversion Shares and the Warrant Shares has been declared effective by
the SEC under the 1933 Act is attached hereto as Exhibit III.

Please execute this letter in the space indicated to acknowledge your agreement
to act in accordance with these instructions. Should you have any questions
concerning this matter, please contact me at (913) 661-0123.

 

Very truly yours,

BROOKE CORPORATION By:  

/s/ Robert D. Orr

 

Name:   Robert D. Orr

 

Title:     Chief Executive Officer



--------------------------------------------------------------------------------

THE FOREGOING INSTRUCTIONS ARE

ACKNOWLEDGED AND AGREED TO

this 14th day of September, 2006

American Stock Transfer and Trust

By:  

/s/ Herbert Lemmer

 

Name:   Herbert Lemmer

 

Title:     Vice President and General Counsel

Enclosures

 

cc: HBK Master Fund L.P.

 

     Eleazer N. Klein, Esq.



--------------------------------------------------------------------------------

EXHIBIT I

BROOKE CORPORATION CONVERSION NOTICE

Reference is made to the Certificate of Designations, Preferences and Rights of
13% Convertible Preferred Stock Series 2006 of Brooke Corporation (the
“Certificate of Designations”). In accordance with and pursuant to the
Certificate of Designations, the undersigned hereby elects to convert the number
of shares of 13% Convertible Preferred Stock Series 2006, par value $1.00 per
share (the “Preferred Shares”), of Brooke Corporation, a Kansas corporation (the
“Company”), indicated below into shares of Common Stock, par value $.01 per
share (the “Common Stock”), of the Company, as of the date specified below.

 

Date of Conversion:                                      
                                        
                                        
                                        
                                                             

 

Number of Preferred Shares to be
converted:                                      
                                        
                                        
                                                      

 

Stock certificate no(s). of Preferred Shares to be
converted:                                      
                                        
                                                                   

 

Tax ID Number (If applicable):                                      
                                        
                                        
                                                                                

 

Please confirm the following information:                                      
                                        
                                        
                                                            

 

Conversion Price:                                       
                                        
                                        
                                        
                                                                 

 

Number of shares of Common Stock to be
issued:                                       
                                        
                                        
                                            

Please issue the Common Stock into which the Preferred Shares are being
converted in the following name and to the following address:

 

Issue to: 

                 

Address: 

        

Telephone Number: 

        

Facsimile Number: 

        

Authorization: 

        

By: 

        

Title: 

        

Dated: 

     

Account Number (if electronic book entry transfer): 

        

Transaction Code Number (if electronic book entry transfer): 

        

[NOTE TO HOLDER — THIS FORM MUST BE SENT CONCURRENTLY TO TRANSFER AGENT]



--------------------------------------------------------------------------------

ACKNOWLEDGMENT

The Company hereby acknowledges this Conversion Notice and hereby directs
American Stock Transfer and Trust to issue the above indicated number of shares
of Common Stock in accordance with the Irrevocable Transfer Agent Instructions
dated September __, 2006 from the Company and acknowledged and agreed to by
American Stock Transfer and Trust.

 

BROOKE CORPORATION By:       

Name:

 

Title:



--------------------------------------------------------------------------------

EXHIBIT II

EXERCISE NOTICE

TO BE EXECUTED BY THE REGISTERED HOLDER TO EXERCISE THIS

WARRANT TO PURCHASE COMMON STOCK

BROOKE CORPORATION

The undersigned holder hereby exercises the right to purchase _________________
of the shares of Common Stock (“Warrant Shares”) of Brooke Corporation, a Kansas
corporation (the “Company”), evidenced by the attached Warrant to Purchase
Common Stock (the “Warrant”). Capitalized terms used herein and not otherwise
defined shall have the respective meanings set forth in the Warrant.

1. Form of Exercise Price. The Holder intends that payment of the Exercise Price
shall be made as:

____________ a “Cash Exercise” with respect to _________________ Warrant Shares;
and/or

 

  ____________ a “Cashless Exercise” with respect to _______________ Warrant
Shares.

2. Payment of Exercise Price. In the event that the holder has elected a Cash
Exercise with respect to some or all of the Warrant Shares to be issued pursuant
hereto, the holder shall pay the Aggregate Exercise Price in the sum of
$___________________ to the Company in accordance with the terms of the Warrant.

3. Delivery of Warrant Shares. The Company shall deliver to the holder
__________ Warrant Shares in accordance with the terms of the Warrant.

Date: _______________ __, ______

    Name of Registered Holder

By:       

Name:

 

Title:



--------------------------------------------------------------------------------

ACKNOWLEDGMENT

The Company hereby acknowledges this Exercise Notice and hereby directs American
Stock Transfer and Trust to issue the above indicated number of shares of Common
Stock in accordance with the Transfer Agent Instructions dated September __,
2006 from the Company and acknowledged and agreed to by American Stock Transfer
and Trust.

 

BROOKE CORPORATION By:       

Name:

 

Title:



--------------------------------------------------------------------------------

EXHIBIT III

FORM OF NOTICE OF EFFECTIVENESS

OF REGISTRATION STATEMENT

American Stock Transfer and Trust

59 Maiden Lane

New York, NY 10038

Attention: [            ]

 

  Re: Brooke Corporation

Ladies and Gentlemen:

[We are][I am] counsel to Brooke Corporation, a Kansas corporation (the
“Company”), and have represented the Company in connection with that certain
Securities Purchase Agreement (the “Securities Purchase Agreement”) entered into
by and among the Company and the buyers named therein (collectively, the
“Holders”) pursuant to which the Company issued to the Holders preferred shares
(the “Preferred Shares”) convertible into the Company’s common stock, $0.01 par
value (the ”Common Stock”), warrants exercisable for shares of Common Stock (the
“Warrants”). Pursuant to the Securities Purchase Agreement, the Company also has
entered into a Registration Rights Agreement with the Holders (the “Registration
Rights Agreement”) pursuant to which the Company agreed, among other things, to
register the Registrable Securities (as defined in the Registration Rights
Agreement), including the shares of Common Stock issuable upon conversion of the
Preferred Shares and the shares of Common Stock issuable upon exercise of the
Warrants, under the Securities Act of 1933, as amended (the “1933 Act”). In
connection with the Company’s obligations under the Registration Rights
Agreement, on ____________ ___, 200_, the Company filed a Registration Statement
on Form S-3 (File No. 333-_____________) (the “Registration Statement”) with the
Securities and Exchange Commission (the “SEC”) relating to the Registrable
Securities which names each of the Holders as a selling stockholder thereunder.

In connection with the foregoing, [we][I] advise you either that a member of the
SEC’s staff has advised [us][me] by telephone or we have reviewed the SEC’s
Edgar files that indicate that the SEC has entered an order declaring the
Registration Statement effective under the 1933 Act at [ENTER TIME OF
EFFECTIVENESS] on [ENTER DATE OF EFFECTIVENESS] and [we][I] have no knowledge,
after telephonic inquiry of a member of the SEC’s staff, that any stop order
suspending its effectiveness has been issued or that any proceedings for that
purpose are pending before, or threatened by, the SEC and the Registrable
Securities are available for resale under the 1933 Act pursuant to the
Registration Statement.



--------------------------------------------------------------------------------

This letter shall serve as our standing instruction to you that the shares of
Common Stock are freely transferable by the Holders pursuant to the Registration
Statement. You need not require further letters from us to effect any future
legend-free issuance or reissuance of shares of Common Stock to the Holders as
contemplated by the Company’s Irrevocable Transfer Agent Instructions dated
September __, 2006.

 

Very truly yours,

[ISSUER’S COUNSEL]

By:     

 

CC: [LIST NAMES OF HOLDERS]



--------------------------------------------------------------------------------

EXHIBIT E

FORM OF OUTSIDE COMPANY COUNSEL OPINION

[Letterhead of Kutak Rock LLP]

September 15, 2006

To the addressees listed on

Schedule I attached hereto

 

  Re: Brooke Corporation

Ladies and Gentlemen:

We have acted as special counsel to Brooke Corporation, a Kansas corporation
(the “Company”), in connection with the Securities Purchase Agreement, dated as
of September 15, 2006 (the “Securities Purchase Agreement”), by and between the
Company and HBK Master Fund L.P. (the “Buyer”) and the Registration Rights
Agreement, dated as of September 15, 2006 (the “Registration Rights Agreement”),
by and between the Company and the Buyer. The Company is entering into the
Securities Purchase Agreement to sell 20,000 shares of the Company’s newly
designated 13% Perpetual Convertible Preferred Stock Series 2006 (the “Series
2006 Preferred Stock”) and warrants (the “Warrants”) to purchase up to 235,294
shares (the “Warrant Shares”) of the Company’s common stock, par value $0.01
(the “Common Stock”) to the Buyer. The Series 2006 Preferred Stock is
convertible into shares of Common Stock (the “Conversion Shares”) in an amount
and at a price as set forth in the Certificate of Designations, Preferences and
Rights of 13% Perpetual Convertible Preferred Stock Series 2006 of Brooke
Corporation, dated as of September 15, 2006 (the “Certificate of Designations”).
This opinion is being rendered pursuant to Section 7(b) of the Securities
Purchase Agreement. Unless otherwise indicated, all capitalized terms used and
not defined herein shall have the respective meanings assigned to such terms in
the Securities Purchase Agreement.

In rendering the opinions expressed below, we have examined originals, certified
copies, or copies otherwise identified to us as true copies, of

(a) the Amendment and Restatement to the Articles of Incorporation of the
Company (the “Articles”);

(b) the Certificate of Amendment to and Restatement of the Bylaws of the
Company, dated as of January 27, 2005 (the “Bylaws”);



--------------------------------------------------------------------------------

To the addressees listed on

Schedule I attached hereto

September 15, 2006

Page 2

 

(c) the Securities Purchase Agreement;

(d) the Registration Rights Agreement;

(e) the Certificate of Designations;

(f) the form of Warrant to Purchase Common Stock of the Company (the “Form of
Warrant”);

(g) the Transfer Agent Instructions, dated September 14, 2006 (the “Transfer
Agent Instructions”), by the Company to American Stock Transfer and Trust
Company;

(h) the Certificate to Redesignate the 2003 Convertible Preferred Stock of the
Company, dated as of September 15, 2006;

(i) the Officer’s Certificate, dated as of September 15, 2006 (the “Officer’s
Certificate”), as to certain matters;

(j) the Unanimous Written Consent of the Board of Directors of the Company in
Lieu of Special Meeting, dated as of September 11, 2006 (the “Board Consent”);

(k) a Certificate of Good Standing of the Company, dated as of September 8, 2006
(the “Company Good Standing Certificate”), obtained from the Secretary of State
of the State of Kansas (the “Kansas Secretary of State”);

(l) a Certificate of Good Standing for Brooke Franchise Corporation (“BFC”),
dated as of September 8, 2006 (the “BFC Good Standing Certificate”), obtained
from the Secretary of State of the State of Missouri;

(m) a Certificate of Good Standing for Brooke Credit Corporation (“BCC”), dated
as of September 8, 2006 (the “BCC Good Standing Certificate”), obtained from the
Kansas Secretary of State;

(n) a Certificate of Good Standing of Brooke Agency Services Company LLC (“BASC”
and together with BFC and BCC, the “Subsidiaries”), dated as of September 8,
2006 (the “BASC Good Standing Certificate” and together with the BFC Good
Standing Certificate and the BCC Good Standing Certificate, the “Subsidiary Good
Standing Certificates”), obtained from the Secretary of State of the State of
Delaware; and

(o) any other documents, certificates and instruments as we have deemed
necessary or advisable for the purpose of rendering this opinion letter.



--------------------------------------------------------------------------------

To the addressees listed on

Schedule I attached hereto

September 15, 2006

Page 3

 

The Securities Purchase Agreement, the Registration Rights Agreement, the
Certificate of Designations, the Form of Warrant, and the Transfer Agent
Instructions are hereinafter referred to individually as a “Transaction
Document” and collectively as the “Transaction Documents.” In rendering the
following opinions, we have further relied, without independent investigation,
upon the following assumptions:

(a) the accuracy, integrity and completeness of all certificates and other
statements, documents, records, financial statements and papers reviewed by us,
and the accuracy and completeness of all representations and warranties
contained in each Transaction Document;

(b) the authenticity of all documents submitted to us as originals and the
conformity to original documents of all copies submitted to us;

(c) the genuineness of all signatures on original documents;

(d) the Articles, Bylaws and Board Consent remain in full force and effect and
have not been amended, modified or rescinded;

(e) each of the parties (except the Company) has the power and authority to
enter into and perform all of their obligations under the Transaction Documents;

(f) there has not been any mutual mistake of fact or misunderstanding, fraud,
duress or undue influence in connection with the Transaction Documents;

(g) the due authorization, execution and delivery of all Transaction Documents
by all parties (except the Company);

(h) all parties to the documents reviewed by us (except the Company) are validly
existing and in good standing under the laws of all jurisdictions where they are
conducting their business or otherwise required to be so qualified, and have
full power and authority to execute, deliver, and perform their respective
obligations under such documents;

(i) each natural person executing each Transaction Document or any document
referred to therein has the legal capacity to do so and is legally competent to
do so, and each Person who has taken any action relevant to any of our opinions
in the capacity of director or officer was duly elected to that director or
officer position and held that position when such action was taken;

(j) the Transaction Documents are legal, valid, binding and enforceable against
all parties thereto (except the Company), except as enforceability may be
limited



--------------------------------------------------------------------------------

To the addressees listed on

Schedule I attached hereto

September 15, 2006

Page 4

 

by bankruptcy, insolvency, receivership, reorganization, moratorium, or other
similar laws affecting creditors’ rights generally, general principles of equity
regardless of whether enforcement is sought in a proceeding in equity or at law,
the unenforceability of any provision requiring the payment of attorney’s fees
or penalties, except to the extent that a court determines such fees or
penalties to be reasonable, and public policy considerations including, but not
limited to, limitations of public policy under applicable securities laws as to
rights of indemnity and contribution thereunder.

(k) the accuracy and completeness of all public records reviewed;

(l) that the result of any application of New York law as specified in the
Transaction Documents will not be contrary to a fundamental policy of the law of
any other state with which the parties have material or relevant contact in
connection with the Transaction Documents, and as to which there is a materially
greater interest in determining an issue of choice of law, and that there are
sufficient contacts with the State of New York;

(m) each Transaction Document will be enforced in circumstances and in a manner
that is commercially reasonable and the conduct of the parties complies with any
requirement of good faith and fair dealing;

(n) there are no agreements or understandings among the parties, written or
oral, and there is no usage of trade or course of prior dealing among the
parties that would, in either case, define, limit, supplement or qualify the
terms of the Transaction Documents;

(o) that the Buyer shall have paid in full the consideration for the Series 2006
Preferred Stock, and for the Common Stock underlying the Warrants or issued upon
conversion of the Series 2006 Preferred Stock; and

(p) any redemption of the capital stock of the Company shall only be from the
Company’s capital in accordance with Section 17-6410(a)(1) of the KGCC.

Our opinions in paragraphs 1, 2 and 3 below as to the valid existence and good
standing of the Company and the Subsidiaries are based solely upon the Company
Good Standing Certificate and the Subsidiary Good Standing Certificates. As to
all questions of fact material to this opinion, we have relied exclusively
without independent investigation (as to truth, accuracy, completeness or
otherwise) upon (a) the representations, warranties and certifications made by
the Company in the Transaction Documents; (b) the representations, warranties
and certifications made by officers of the Company in certificates furnished to
us, including but not limited to the Officer’s Certificate; (c) executed copies
of the Transaction Documents; (d) the Articles and the



--------------------------------------------------------------------------------

To the addressees listed on

Schedule I attached hereto

September 15, 2006

Page 5

 

Bylaws; (e) the Board Consent; (f) certificates of good standing and compliance
issued by applicable state regulatory authorities, including but not limited to
the Company Good Standing Certificate and the Subsidiary Good Standing
Certificates; and (g) statements made and certificates or comparable documents
furnished by officers and/or representatives of the Company.

Whenever our opinions herein with respect to the existence or absence of facts
are indicated to be based on our knowledge, it means that, in the course of our
representation of the Company, none of the Kutak Rock LLP attorneys presently
working on this matter has acquired actual knowledge of the existence or absence
of any such facts. We have not undertaken any independent investigation to
determine the existence or absence of such facts, and no inference as to our
knowledge of the existence or absence of such facts should be drawn from our
representation of the Company.

On the basis of the foregoing examinations and assumptions and in reliance
thereon and on such other matters of fact as we have deemed relevant under the
circumstances, and upon consideration of applicable law, we are of the opinion
that, subject to the qualifications set forth below:

1. The Company is a validly existing corporation in good standing under the laws
of the State of Kansas. The Company has the requisite corporate power to own,
lease and operate its properties and to conduct its business as presently
conducted.

2. BFC is a validly existing corporation in good standing under the laws of the
State of Missouri. BCC is a validly existing corporation in good standing under
the laws of the State of Kansas.

3. BASC is a validly existing limited liability company in good standing under
the laws of the State of Delaware.

4. The Company has the requisite corporate power and authority to execute,
deliver and perform all of its obligations under the Transaction Documents,
including the issuance of the Series 2006 Preferred Stock, the Conversion
Shares, the Warrants and the Warrant Shares in accordance with the terms
thereof. The execution and delivery of the Transaction Documents by the Company,
the filing of the Certificate of Designations and the consummation of the
transactions contemplated therein have been duly authorized by the Company’s
Board of Directors, and no further consent or authorization of the Company or
its Board of Directors or its stockholders is required therefor, except as
provided in the Transaction Documents. The Transaction Documents have been duly
executed and delivered by the Company. The Certificate of Designations has been
properly filed and has become effective with the Kansas Secretary of State under
the KGCC. The Transaction Documents constitute valid and binding agreements or



--------------------------------------------------------------------------------

To the addressees listed on

Schedule I attached hereto

September 15, 2006

Page 6

 

obligations of the Company, enforceable against the Company in accordance with
their respective terms, except as enforceability may be limited by
(a) bankruptcy, insolvency, receivership, reorganization, moratorium, or other
similar laws affecting creditors’ rights generally, (b) general principles of
equity regardless of whether enforcement is sought in a proceeding in equity or
at law, (c) the unenforceability of any provision requiring the payment of
attorney’s fees, except to the extent that a court determines such fees to be
reasonable, and (d) public policy considerations, including but not limited to
limitations of public policy under applicable securities laws as to rights of
indemnity and contribution thereunder.

5. The execution, delivery and performance by the Company of the Transaction
Documents, the filing of the Certificate of Designations with the Kansas
Secretary of State, the consummation by the Company of the transactions
contemplated by the Transaction Documents and the compliance by the Company with
the terms thereof (a) do not violate, conflict with or constitute a default (or
an event which, with the giving of notice or lapse of time or both, constitutes
or would constitute a default) under, give rise to any right of termination,
cancellation or acceleration under, (i) the Articles or Bylaws of the Company;
(ii) any other Transaction Document; (iii) or any other agreement, note, lease,
mortgage, deed or other instrument to which the Company is a party or by which
the Company is bound or affected that has been publicly filed (the “Publicly
Filed Documents”); or (iv) any statute, law, rule or regulation applicable to
the Company or any order, writ, injunction or decree; and (b) do not and will
not result in or require the creation of any lien, security interest or other
charge or encumbrance (other than pursuant to the Transactions Documents) upon
or with respect to any of its respective properties.

6. The initial offer and sale of the Series 2006 Preferred Stock and the
Warrants in accordance with the Transaction Documents are not required to be
registered under the Securities Act of 1933, as amended (the “Securities Act”).
The offer and sale of the Conversion Shares and the Warrant Shares in accordance
with the Transaction Documents are not required to be registered under the
Securities Act. When so issued, delivered and paid for pursuant to the
Securities Purchase Agreement, the Series 2006 Preferred Stock, the Warrants,
the Conversion Shares and the Warrant Shares will be duly authorized and validly
issued, fully paid and nonassessable, and free of any all liens and charges and
preemptive or similar rights contained in the Company’s Articles or Bylaws or
any agreement, note, lease, publicly filed mortgage deed or other instrument to
which the Company is a party or by which the Company is bound that are Publicly
Filed Documents. The Conversion Shares and the Warrant Shares have been duly and
validly authorized and reserved for issuance by all proper corporate action.

7. No authorization, approval, consent, filing, or other order of any federal or
state governmental body, regulatory agency, self-regulatory organization or
stock exchange or market, or any court, or to our knowledge, any third party is
required to be obtained by the Company to enter into and perform its obligations
under the Transaction Documents or for the issuance and sale of the Series 2006
Preferred Stock, the Conversion Shares, the Warrants or the Warrant



--------------------------------------------------------------------------------

To the addressees listed on

Schedule I attached hereto

September 15, 2006

Page 7

 

Shares in accordance with the Transaction Documents, or for the exercise of any
rights and remedies under any Transaction Documents except (i) the filing of a
Form D under Regulation D of the Securities Act, (ii) the filing of a Form 8-K
pursuant to the Securities Exchange Act of 1934, as amended (the “Exchange
Act”), (iii) the filing of a notification form with The Nasdaq Global Market,
and (iv) the filing of a registration statement on Form S-1 with the SEC in
accordance with the Registration Rights Agreement.

8. The Company is not an “investment company” or an entity controlled by an
“investment company,” as such term is defined in the Investment Company Act of
1940, as amended.

We hereby confirm to you that, to our knowledge (without additional or
independent investigation), the Company is not a party to any pending litigation
(or overtly threatened litigation in writing) before any court or governmental
agency, other than as set forth on Schedule 3(t) of the Securities Purchase
Agreement, which seeks to affect the enforceability of the Transaction
Documents.

The opinions expressed above are limited to the Federal laws of the United
States and the law of the States of Delaware, Kansas, Missouri and New York. We
have not examined, and we do not opine, as to the law of any other jurisdiction,
whether applicable directly or through Delaware, Kansas, Missouri or New York
law or the Federal laws of the United States. We express no opinion as to local,
county or municipal ordinances, rules or regulation. Certain of the Transaction
Documents contain a provision that purports that the Transaction Documents are
to be governed by the laws of the State of New York but these provisions will be
subject to the KGCC including Section 17-6419 thereof which states, for certain
purposes listed therein, that the situs of the ownership of the Company’s
capital stock will be the State of Kansas.

The opinions expressed in this letter are made subject to and are qualified by
the following:

A. We note for your information that certain provisions of the Transaction
Documents may be unenforceable if such provisions (i) allow self-help or summary
remedies without consent, notice or opportunity for hearing or cure, or
(ii) cause the Company to waive any right, remedy or defense provided by
constitution or statute or otherwise available at law or in equity, including
without limitation, the right to a trial by jury, rights under any statute of
limitation or statutory rights of cure or of redemption, or (iii) allow
appointment of a receiver upon ex parte application as a matter of right, or
(iv) impose penalties not reasonably calculated to compensate the beneficiary
thereunder, but which penalize the Company, or (v) exclude, waive or limit the
liability of any party for its own negligence, gross fault, intentional fault,
unlawful actions, or for causing physical injury to the other party.



--------------------------------------------------------------------------------

To the addressees listed on

Schedule I attached hereto

September 15, 2006

Page 8

 

B. We express no opinion with regard to any federal tax effect or implication of
any provision of the transaction contemplated by the Transaction Documents.

C. With respect to any provisions of the Transaction Documents stating that the
same may only be amended or modified in writing, or stating that the consent of
parties to any action will only be effective if in writing, the same may not be
enforceable, in that a court in reviewing the facts and circumstances may
determine that a course of conduct has effected such amendment, modification or
consent.

We have not been requested to opine, and we do not opine, as to any matters
other than that expressly set forth in this letter. This letter constitutes a
legal opinion only and is not a guarantee or warranty as to any legal or factual
matter. We assume no obligation to modify or supplement this opinion or
otherwise to communicate with you with respect to changes in such laws or
matters which come to our attention after the date hereof.

The opinions expressed herein are rendered solely for your use and benefit and
may not be relied upon, utilized, quoted in whole or in part or otherwise
referred to, distributed in any manner whatsoever by or to any other person or
entity, nor filed with any governmental agency, without our prior written
consent unless required by law or regulation, except that this opinion may be
referred to in a list of closing documents for the transactions contemplated in
the Transaction Documents and distributed to the parties thereto and their
respective counsel as part of any closing binder prepared in connection
therewith.

Very truly yours,

/s/ Kutak Rock LLP



--------------------------------------------------------------------------------

SCHEDULE I

 

Brooke Corporation

10950 Grandview Drive, Suite 600

Overland Park, Kansas 66210

  

HBK Master Fund L.P.

c/o HBK Investments L.P.

300 Crescent Court, Suite 700

Dallas, Texas 75201



--------------------------------------------------------------------------------

EXHIBIT F

BROOKE CORPORATION

SECRETARY’S CERTIFICATE

The undersigned hereby certifies that he is the duly elected, qualified and
acting Secretary of Brooke Corporation, a Kansas corporation (the “Company”),
and that as such he is authorized to execute and deliver this certificate in the
name and on behalf of the Company and in connection with the Securities Purchase
Agreement, dated as of September 15, 2006 (the “Securities Purchase Agreement”),
by and between the Company and HBK Master Fund L.P., and further certifies in
his official capacity, in the name and on behalf of the Company, the items set
forth below. Capitalized terms used but not otherwise defined herein shall have
the meaning set forth in the Securities Purchase Agreement.

 

1. Attached hereto as Exhibit A is a true, correct and complete copy of the
Unanimous Written Consent of the Board of Directors of the Company in Lieu of
Meeting, dated as of September 11, 2006 (the “Resolutions”). The Resolutions
have not in any way been amended, modified, revoked or rescinded, have been in
full force and effect since their adoption to and including the date hereof and
are now in full force and effect.

 

2. Attached hereto as Exhibit B is a true, correct and complete copy of the
Amendment and Restatement to the Articles of Incorporation of the Company (the
“Articles of Incorporation”), together with any and all amendments thereto
currently in effect, and no action has been taken to further amend, modify or
repeal such Articles of Incorporation, the same being in full force and effect
in the attached form as of the date hereof.

 

3. Attached hereto as Exhibit C is a true, correct and complete copy of the
Certificate of Amendment to and Restatement of the Bylaws of the Company (the
“Bylaws”) and any and all amendments thereto currently in effect, and no action
has been taken to further amend, modify or repeal such Bylaws, the same being in
full force and effect in the attached form as of the date hereof.



--------------------------------------------------------------------------------

4. Each person listed below has been duly elected or appointed to the
position(s) indicated opposite his name and is duly authorized to sign the
Securities Purchase Agreement and each of the Transaction Documents on behalf of
the Company, and the signature appearing opposite such person’s name below is
such person’s genuine signature.

 

Name

  

Position

  

Signature

Robert D. Orr    Chief Executive Officer   

_______________________________

Leland G. Orr    Chief Financial Officer and Treasurer   

_______________________________

Anita F. Larson    Chief Operating Officer and President   

_______________________________

[SIGNATURE PAGE FOLLOWS]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned has hereunto set his hand as of this 15th
day of September, 2006.

 

/s/ James H. Ingraham

Name:   James H. Ingraham

Title:     Secretary

I, _______________, the ______________ of the Company, hereby certify that James
H. Ingraham is the duly elected, qualified and acting Secretary of the Company
and that the signature set forth above is his true signature.

 

   

Name:

Title:



--------------------------------------------------------------------------------

EXHIBIT A

Resolutions



--------------------------------------------------------------------------------

EXHIBIT B

Articles of Incorporation



--------------------------------------------------------------------------------

EXHIBIT C

Bylaws



--------------------------------------------------------------------------------

EXHIBIT G

BROOKE CORPORATION

OFFICER’S CERTIFICATE

The undersigned, the Chief Executive Officer of Brooke Corporation, a Kansas
corporation (the “Company”), pursuant to Section 7(h) of the Securities Purchase
Agreement, dated as of September 15, 2006 (the “Securities Purchase Agreement”),
by and between the Company and HBK Master Fund L.P. (the “Buyer”), hereby
represents, warrants and certifies to the Buyer as follows (capitalized terms
used but not otherwise defined herein shall have the meaning set forth in the
Securities Purchase Agreement):

 

  1. The representations and warranties made by the Company as set forth in
Section 3 of the Securities Purchase Agreement are true and correct in all
material respects (except for those representations and warranties that are
qualified by materiality or Material Adverse Effect, which shall be true and
correct in all respects) as of the date hereof (except for representations and
warranties that speak as of a specific date).

 

  2. The Company has, in all respects, performed or complied with all covenants,
agreements and conditions required to be performed or complied with by it at or
prior to the date hereof under the Transaction Documents.

IN WITNESS WHEREOF, the undersigned has executed this certificate this 15th day
of September, 2006.

 

/s/ Robert D. Orr

Robert D. Orr

Chief Executive Officer



--------------------------------------------------------------------------------

SCHEDULE 3(a)

Legal names of Significant Subsidiaries

and

Tax Identification Numbers

Brooke Franchise Corporation, a Missouri corporation

TIN 43-1439353

Brooke Credit Corporation, a Kansas corporation

TIN 48-1047137

Brooke Agency Services Company LLC, a Delaware limited liability company

TIN 48-1009756



--------------------------------------------------------------------------------

SCHEDULE 3(k)

Amended Filings

Since September 1, 2004, the following SEC Documents (as defined in the
Securities Purchase Agreement) of the Company have been amended in accordance
with the Securities Exchange Act of 1934, as amended (the “1934 Act”), and the
rules and regulations of the Securities and Exchange Commission (“SEC”)
promulgated thereunder:

 

(i) the Company’s Annual Report on Form 10-K for the fiscal year ended
December 31, 2004 (the “2004 Annual Report”), which was filed with the SEC on
March 31, 2005 and was amended by the Company’s Annual Report on Form 10-K/A for
the fiscal year ended December 31, 2004 that was filed with the SEC on July 28,
2005; and

 

(ii) the Company’s Quarterly Report on Form 10-Q for the quarter ended June 30,
2005 (the “June 2005 Quarterly Report”), which was filed with the SEC on
July 28, 2005 and was amended by the Company’s Quarterly Report on Form 10-Q/A
for the quarter ended June 30, 2005 that was filed with the SEC on July 28,
2005.

The Company hereby represents and warrants to each of the Buyers that the 2004
Annual Report and the June 2005 Quarterly Report, after giving effect to their
amendments on July 28, 2005, are in compliance with the requirements of the 1934
Act and the rules and regulations of the SEC promulgated thereunder and contain
no untrue statements of a material fact or omissions of a material fact required
to be stated therein.



--------------------------------------------------------------------------------

SCHEDULE 3(l)

Absence of Certain Changes

(i) Material Adverse Changes and Material Adverse Developments in the Business
of the Company since December 31, 2005:

None

(ii) Declared or Paid Dividends.

The following preferred stock dividends have been declared or paid since
December 31, 2005.

2002 convertible preferred

Declared on October 27, 2005

$.625 per share

Record date December 31,

Paid on January 3, 2006

Declared on January 26, 2006

$.625 per share

Record date of March 31

Paid on April 3, 2006

Declared on April 27, 2006

$.625 per share

Record date of June 30

Paid on July 3, 2006

Declared on July 27, 2006

$.625 per share

Record date of September 30, 2006

Payable date October 2, 2006

2002A convertible preferred

Declared on October 27, 2005

$.625 per share

Record date December 31,

Paid on January 3, 2006

Declared on January 26, 2006

$.625 per share

Record date of March 31

Paid on April 3, 2006

Declared on April 27, 2006

$.625 per share

Record date of June 30

Paid on July 3, 2006



--------------------------------------------------------------------------------

Declared on July 27, 2006

$.625 per share

Record date of September 30, 2006

Payable date October 2, 2006

2002B convertible preferred

Declared on October 27, 2005

$.72 per share

Record date December 31,

Paid on January 3, 2006

Declared on January 26, 2006

$.72 per share

Record date of March 31

Paid on April 3, 2006

Declared on April 27, 2006

$.72 per share

Record date of June 30

Paid on July 3, 2006

Declared on July 27, 2006

$.72 per share

Record date of September 30, 2006

Payable date October 2, 2006

The following common stock dividends have been declared and paid since
December 31, 2005:

Declared on January 26, 2006

$0.16 per share

Record date Feb. 8, 2006

Paid on Feb. 22, 2006

Ex-dividend date Feb. 6, 2006

Declared on April 27, 2006

$0.18 per share

Record date May 12, 2006

Paid on May 26, 2006

Ex-dividend date May 10, 2006

Declared on July 27, 2006

$0.18 per share

Record date August 10, 2006

Paid on August 24, 2006

Ex-dividend date August 8, 2006

(iii) Assets sold, individually or in the aggregate, in excess of $100,000 other
than in the ordinary course of business since December 31, 2005:

NONE



--------------------------------------------------------------------------------

(iv) Capital Expenditures, individually or in the aggregate, in excess of
$100,000.

The following capital expenditures greater than $100,000 have been recorded by
the Company since December 31, 2005:

Brooke Investments, Inc. expenditures:

 

$ 401,600    Real property located in Smith County Kansas $ 972,435    Office
building located at 201 West Glade Road in Euless, TX $ 614,742    Office
Building located at 20361 Middlebelt in Lavonia, MI $ 626,312    Constructing
Building located at 195 State Street, Phillipsburg, KS

Brooke Corporation expenditures:

$ 150,000    Rackley Computer Program



--------------------------------------------------------------------------------

SCHEDULE 3(q)

Transactions with Affiliates

Robert D. Orr, Chairman and Chief Executive Officer, and Leland G. Orr, Chief
Financial Officer, own a controlling interest in Brooke Holdings, Inc. which
owned 46.5% of the Company’s common stock at June 30, 2006.

Brooke Holdings, Inc., Robert D. Orr, Leland G. Orr, Anita F. Larson, Shawn T.
Lowry, Michael S. Lowry and Kyle L. Garst have agreed to vote their shares of
the Company’s common stock together and, as a group, they beneficially owned
6,588,720 shares, or 52.5%, of the Company’s common stock at June 30, 2006.

Shawn T. Lowry, Vice President of the Company and President and Chief Executive
Officer of Brooke Franchise Corporation, and Michael S. Lowry, President and
Chief Executive Officer of Brooke Credit Corporation, are the co-members of
First Financial Group, L.C. In June 2001, First Financial Group, L.C.,
guaranteed 65% of a Brooke Credit Corporation loan to Palmer, L.L.C. of Baxter
Springs, Kansas and received a 15% profit interest in Palmer, L.L.C. as
consideration. The loan was originated on June 1, 2001 and is scheduled to
mature on September 1, 2011. At June 30, 2006, all but $30,000 of the entire
loan principal balance of $544,000 was sold to unaffiliated lenders. The
Company’s exposure to loss on this loan totals $293,000, of which $263,000 is
the recourse obligation by Brooke Credit Corporation on a loan participation
balance.

Kyle L. Garst, Senior Vice President of Brooke Franchise Corporation is the sole
manager and sole member of American Financial Group, L.L.C. In October 2001,
First Financial Group, L.C. and American Financial Group, L.L.C. each guaranteed
50% of a Brooke Credit Corporation loan to The Wallace Agency, L.L.C. of
Wanette, Oklahoma and each received a 7.50% profit interest in The Wallace
Agency, L.L.C. The loan was originated on October 15, 2001 and is scheduled to
mature on January 1, 2014. At June 30, 2006, all but $300 of the entire loan
principal balance of $327,000 was sold to unaffiliated lenders. The Company’s
exposure to loss on this loan totals $225,000, of which $225,000 is the recourse
obligation by Brooke Credit Corporation on a loan participation balance.

Anita F. Larson, President and Chief Operating Officer of Brooke Corporation, is
married to John Arensberg, a partner in Arensberg Insurance of Overland Park,
Kansas. Arensberg Insurance is a franchisee of Brooke Franchise Corporation
pursuant to a standard form franchise agreement, and utilizes the administrative
and processing services of Brooke Franchise Corporation’s service center
employees pursuant to a standard form service center agreement. Brooke Franchise
Corporation receives in excess of $60,000 in fees from the franchisee in
connection with each of these agreements.

Anita K. Lowry is the sister of Robert D. Orr and Leland G. Orr and the mother
of Shawn T. Lowry and Michael S. Lowry and is married to Don Lowry. Don and
Anita Lowry are shareholders of American Heritage Agency, Inc. of Hays, Kansas.
At June 30, 2006, Brooke Credit Corporation had 5 loans outstanding to American
Heritage Agency with total principal balances of $548,000, of which $459,000 was
sold to unaffiliated lenders. Such loans were made on substantially the same
terms and conditions as provided to other franchises and have scheduled
maturities between January 15, 2007 and October 15, 2018. The Company’s exposure
to loss equals the retained principal balances of $89,000.



--------------------------------------------------------------------------------

For information on stock options that have been granted to certain officers and
directors of the Company and its subsidiaries, see schedule 3(r).



--------------------------------------------------------------------------------

SCHEDULE 3(r)

(i) Company’s capital stock that is subject to preemptive rights or any other
similar rights or any liens or encumbrances suffered or permitted by the Company
as of the date of this Agreement:

None

(ii) Outstanding options, warrants, scrip, rights to subscribe to, calls or
commitments relating to securities or rights convertible into or exercisable or
exchangeable for any capital stock of the Company or any of its Subsidiaries as
of the date of this Agreement:

Prior to April 27, 2006, the Company granted certain stock options to employees
and directors of the Company and its subsidiaries pursuant to the 2001
Compensatory Stock Option Plan (the “2001 Plan”). As of June 30, 2006, 261,270
options were outstanding under the 2001 Plan. 158,472 of these options to
purchase shares were exercisable as of June 30, 2006.

On April 27, 2006, the 2006 Brooke Corporation Equity Incentive Plan (the “2006
Plan”) was adopted. The 2006 Plan includes stock options, incentive stock
options, restricted shares, stock appreciation rights, performance shares,
performance units and restricted share units as possible equity compensation
awards. The 2006 Plan replaced the 2001 Plan, and accordingly, the 2001 Plan was
terminated upon approval of the 2006 Plan. Outstanding awards under the 2001
Plan were not affected by the termination of the 2001 Plan. As of the
termination of the 2001 Plan, 439,560 shares of common stock were available for
future grants of stock options under the 2001 Plan. The 2006 Plan provides that
a maximum of 500,000 shares of common stock of the Company may be issued
pursuant to awards granted under such Plan. No awards have been granted under
the 2006 Plan as of the date of this Agreement.

As disclosed in the Company’s 10-Q filed July 26, 2006 as a result of
anticipated loan growth, Brooke Credit Corporation anticipates offering
long-term debt securities to outside investors to fund collateral margin
requirements of bank lines of credit, fund increases in loan inventory or fund
purchases of securities associated with loan securitizations. Although there is
no definitive agreement with respect to such securities, the understanding of
the parties currently in negotiations is that Brooke Credit Corporation may
issue detachable warrants to purchase approximately 5% of the common stock of
Brooke Credit. There are no assurances that a definitive agreement will be
signed, or that any such warrants will be issued.

(iii) Outstanding debt securities, notes, credit agreements, credit facilities
or other agreements, documents or instruments evidencing indebtedness (as
defined in Section 3(s) of the Securities Purchase Agreement) of the Company or
any of its Subsidiaries as of the date of the date of this Agreement:

See the indebtedness listed in Schedule 3(s).

(iv) Financing statements securing obligations in any material amounts, either
singly or in the aggregate, filed in connection with the Company or any of its
Subsidiaries as of the date of this Agreement:

See schedule of Financing Statements attached.



--------------------------------------------------------------------------------

(v) Agreements or arrangements under which the Company or its Subsidiaries is
obligated to register the sale of any of their securities under the 1933 Act
(other than pursuant to the Registration Rights Agreement) as of the date of
this Agreement:

None

(vi) Outstanding securities or instruments of the Company or any of its
Subsidiaries which contain any redemption or similar provisions and contracts,
commitments, understandings or arrangements by which the Company or any of its
Subsidiaries is or may become bound to redeem a security of the Company or any
of its Subsidiaries, as of the date of this Agreement:

Indentures executed by special purpose entities wholly owned by Brooke Credit
Corporation in connection with the securitization of loans provide for clean up
call redemptions at the option of the issuer when the balance of the notes is
equal to or less than ten percent of the initial note balances.

(vii) Securities or instruments containing anti-dilution or similar provisions
that will be triggered by the issuance of the Securities:

None

(viii) Stock appreciation rights or Phantom stock plans or agreements or any
similar plan or agreement as of the date of this Agreement:

See Schedule 3(r)(ii) with respect to the Company’s 2006 Plan.

(ix) Liabilities or obligations required to be disclosed in the SEC Documents
but not so disclosed in the SEC Documents, other than those incurred in the
ordinary course of the Company’s or its Subsidiaries’ respective businesses and
which individually or in the aggregate, would have a Material Adverse Effect, as
defined in the Securities Purchase Agreement:

None

(x) Common Stock Owned Beneficially or of Record and Common Stock Equivalents as
of the date of this Agreement:

 

Name

   Number of shares
beneficially owned    Number of shares
directly owned    Number of shares
indirectly owned    Unexercised stock
options

Robert D. Orr1,2

   5,875,764    32,953    5,842,811    0

Leland G. Orr 1,3,

   1,276,548    19,824    1,256,724    4,800

Anita F. Larson 4

   170,000    167,600    2,400    4,800

Shawn T. Lowry

   165,200    165,200    0    4,800

Michael S. Lowry

   128,700    128,700    0    24,000

John L. Allen

   0    0    0    24,000

Joe L. Barnes5

   48,912    12,200    36,712    14,400

Derrol D. Hubbard

   0    0    0    24,000

Mitchell G. Holthus

   4,000    4,000    0    0

Lindsay Olsen

   4,000    4,000    0    0

Kyle Garst

   169,232    169,232       4,800

James Ingraham

   0    0    0    4,000

 

1)

As of the date of this agreement, Brooke Holdings, Inc., owns 5,834,570 shares
of our common stock which represents 46.55% of the shares of common stock then
outstanding. Robert D. Orr



--------------------------------------------------------------------------------

 

and Leland G. Orr beneficially owned 65.45%, and 20.84%, respectively, of the
shares of common stock of Brooke Holdings, Inc. as of that date. Robert Orr’s
wife also owned 5.23% of the shares of common stock of Brooke Holdings, Inc.

 

2) Robert D. Orr indirectly beneficially owned all 5,834,570 shares of our
common stock owned by Brooke Holdings, Inc. as of the date of this Agreement by
virtue of his majority ownership and voting power of the common stock of Brooke
Holdings, Inc.

 

3) Leland G. Orr indirectly beneficially owned 1,215,924 shares of our common
stock through his 20.84% ownership of the common stock of Brooke Holdings, Inc.

 

4) Anita Larson’s shares include 2,400 shares owned by her husband. Ms. Larson
disclaims beneficial ownership of these shares.

 

5) Shares reported as beneficially owned by Dr. Barnes include 36,712 shares
owned by his wife. Dr. Barnes disclaims beneficial ownership of these shares.



--------------------------------------------------------------------------------

SCHEDULE 3(s)

Material Terms of any Outstanding Indebtedness

(i) Indebtedness of the Company and its subsidiaries includes the following:

(A) Indebtedness for borrowed money, bank loans, notes payable, and other
long-term obligations for Brooke Credit Corporation (BCC), Brooke Corporation
(BC), Brooke Investments, Inc. (BII), CJD & Associates, L.L.C. (CJD), and Brooke
Franchise Corporation (BFC) as described below (unless otherwise indicated,
balances are consolidated and as of June 30, 2006):

 

Institution

  

Description/Collateral

   Maturity    Entity    Balance DZ Bank - Line of Credit    N/R LOC / Notes
receivable    08/27/09    BCC      46,550,804 Valley View Bank - Line of Credit
   N/R LOC / Notes receivable    01/28/07    BCC      3,278,280 Fifth Third Bank
- Line of Credit    N/R LOC / Notes receivable    02/28/07    BCC      5,252,480
Home Federal - O/C #1    Over collateralization / OC equity    12/20/13    BCC
     696,388 Home Federal - O/C #2    Over collateralization / OC equity   
10/20/13    BCC      1,776,923 Valley View Bank - O/C #3    Over
collateralization / OC equity    06/24/11    BCC      466,869 Valley View Bank -
O/C #4    Over collateralization / OC equity    03/23/10    BCC      4,198,809
Valley View Bank - O/C #5    Over collateralization / OC equity    12/15/10   
BCC      7,701,718 Valley View Bank - OC #6 1    Over collateralization/OC
equity    9/30/06    BCC    $ 9,700,000 Great American Bank    N/R funding /
Notes receivable    12/30/06    BCC      748,733 Enterprise Bank    N/R funding
/ Notes receivable    12/31/06    BCC      10,000,000 Valley View Bank    N/R
funding / Notes receivable    06/15/06    BCC      5,000,000 Secured Borrowings2
   N/R funding/Note receivables    various    BCC      22,158,000 Brooke Credit
- Note 3603    Capitalization of subsidiary / blanket UCC    11/15/10    CJD   
  1,718,291 Brooke Credit - #350    Agency / Agency assets    12/01/06    BII   
  8,114 Brooke Credit - #4941    Building / mortgage on building    01/15/21   
BII      333,263 Brooke Credit - #5154    Building / mortgage on building   
03/15/16    BII      768,500 Bond-Pyatt Ins    Seller Payable / Agency Assets   
09/01/06    BC      89,467 Gateway Realty of Columbus    Seller Payable / Agency
Assets    09/01/10    BC      336,727 Reavis Ins & Fin Services, Inc.    Seller
Payable / Agency Assets    01/13/14    BC      292,318 Fidelity Bank    Airplane
loan / airplane    09/01/15    BC      281,847 Brooke Credit #4949    Cap Cont
to BCC / unsecured    11/15/07    BC      1,648,835 Bank of Oklahoma   
Capitalization of subsidiary / 49% of BFC stock    11/15/07    BC      2,125,000
NCMIC    Cap Cont to BCC/Blanket UCC    09/22/06    BC      10,000,000 RL Dick
Green Insurance    Seller Payable / Agency Assets    09/30/06    BFC      94,787

--------------------------------------------------------------------------------

1 July 28, 2006

 

2 The transfers that do not meet the criteria established by SFAS 140,
“Accounting for Transfers and Servicing of Financial Assets and Extinguishments
of Liabilities,” are classified as secured borrowings and the balances are
recorded as both a note receivable asset and participation payable liability. At
June 30, 2006, secured borrowings totaled approximately $22,158,000.



--------------------------------------------------------------------------------

Abide Insurance Agency, Inc.    Seller Payable / Agency Assets    07/31/06   
BFC    284,360 Weed Agency & Reed Agency    Seller Payable / Agency Assets   
07/31/06    BFC    53,972 Hall & Associates*    Seller Payable / Agency Assets
   07/29/07    BFC    122,319 Earl Starks    Seller Payable / Agency Assets   
10/31/07    BFC    116,583 Leonard M. Yarbrough    Seller Payable / Agency
Assets    12/01/06    BFC    57,157 Samuel A. Ruffino    Seller Payable / Agency
Assets    01/01/07    BFC    56,409 Americare Investment Group    Seller Payable
/ Agency Assets    02/27/07    BFC    41,725 Larson Insurance Agency, Inc.   
Seller Payable / Agency Assets    02/27/07    BFC    178,004 Dean Dixon dba
Dixon Agency    Seller Payable / Agency Assets    03/30/08    BFC    131,080
Defrees Insurance Agency, Inc.    Seller Payable / Agency Assets    04/29/08   
BFC    84,463 Skip Jue Insurance Agency, Inc.    Seller Payable / Agency Assets
   04/30/07    BFC    284,360 Floyd Tyrone    Seller Payable / Agency Assets   
05/28/07    BFC    101,106 Heath & Bloxom Insurance, Inc.    Seller Payable /
Agency Assets    06/29/06    BFC    159,795 Wayne A Horne Ins Agency, Inc.   
Seller Payable / Agency Assets    06/28/06    BFC    60,156 Pacific Coast
Insurance    Seller Payable / Agency Assets    07/31/07    BFC    1,195,244
Marshall & O’Ferrell    Seller Payable / Agency Assets    05/27/06    BFC   
60,926 AIS of Seattle, Inc.    Seller Payable / Agency Assets    09/26/06    BFC
   92,125 AIC Insurance Agency, Inc.    Seller Payable / Agency Assets   
09/26/06    BFC    85,882 Money B and Brian Robertson    Seller Payable / Agency
Assets    09/29/06    BFC    170,015 AIS of Las Vegas, Inc.    Seller Payable /
Agency Assets    09/29/06    BFC    74,981 Colden Insurance Brokerage    Seller
Payable / Agency Assets    08/30/06    BFC    141,509 Fairfield Insurance
Associates    Seller Payable / Agency Assets    08/30/07    BFC    210,840 Bruce
Knudson    Seller Payable / Agency Assets    07/29/06    BFC    364,066 Van Dyke
Enterprises, Inc.    Seller Payable / Agency Assets    07/29/06    BFC   
119,105 A Foto Ins of River Parishes    Seller Payable / Agency Assets   
11/29/07    BFC    111,274 Target Group    Seller Payable / Agency Assets   
11/29/06    BFC    93,897 Conway-Spence Insurance    Seller Payable / Agency
Assets    12/29/07    BFC    42,334 RSIC, Inc.    Seller Payable / Agency Assets
   12/29/07    BFC    302,384 Managed Risk Associates, Inc.    Seller Payable /
Agency Assets    01/10/06    BFC    45,533 AA Insurance Center, Inc    Seller
Payable / Agency Assets    12/29/07    BFC    548,588 Denton A. Yorkirons   
Seller Payable / Agency Assets    12/16/06    BFC    93,677 KASIA Insurance
Corp.    Seller Payable / Agency Assets    02/28/07    BFC    70,258 A Superior
Insurance Agency    Seller Payable / Agency Assets    01/31/08    BFC    96,017
Rio Grande Insurance Agency    Seller Payable / Agency Assets    02/28/08    BFC
   210,935 Ins Unlimited of San Diego    Seller Payable / Agency Assets   
02/28/07    BFC    350,467 Robert Smith    Seller Payable / Agency Assets   
02/28/07    BFC    32,360 T.E. Edenton & E.E. Smith Jr.    Seller Payable /
Agency Assets    02/28/07    BFC    350,467 Fayard Insurance and Financial   
Seller Payable / Agency Assets    03/30/08    BFC    329,535 Richard Savatos   
Seller Payable / Agency Assets    03/30/08    BFC    69,062 Vincent Clarke   
Seller Payable / Agency Assets    03/30/07    BFC    42,890 Guy Bachman   
Seller Payable / Agency Assets    03/30/07    BFC    24,863 Low Cost Insurance
Agency, Inc.    Seller Payable / Agency Assets    04/29/07    BFC    116,550
Babian Insurance Agency, Inc.    Seller Payable / Agency Assets    04/29/07   
BFC    137,062 Keystone Ins & FinServices, LLC    Seller Payable / Agency Assets
   04/29/08    BFC    348,317 Persike & Dameron Ins    Seller Payable / Agency
Assets    04/29/08    BFC    160,157 CKKC, Inc.    Seller Payable / Agency
Assets    04/29/07    BFC    172,494 Pacific Coast Insurance, Inc.    Seller
Payable / Agency Assets    04/29/07    BFC    63,062 All Coverage Insurance,
Inc.    Seller Payable / Agency Assets    05/31/07    BFC    23,256 Deborrah
Gilly    Seller Payable / Agency Assets    05/31/08    BFC    190,514 Durango
Insurance Agency, Inc.    Seller Payable / Agency Assets    06/29/08    BFC   
127,918



--------------------------------------------------------------------------------

Anthony Vega    Seller Payable / Agency Assets    06/29/07    BFC    194,149
Stella Vega    Seller Payable / Agency Assets    06/29/07    BFC    38,605 PM
Spencer, Inc.    Seller Payable / Agency Assets    06/29/07    BFC    107,364
Hal Dobry, Inc.    Seller Payable / Agency Assets    06/29/07    BFC    64,416
Gloria Chalambaga    Seller Payable / Agency Assets    06/29/07    BFC   
224,446 Fine Way, Inc.    Seller Payable / Agency Assets    06/29/07    BFC   
209,996 SWIS, Inc.    Seller Payable / Agency Assets    06/29/07    BFC   
231,320 John Seaman    Seller Payable / Agency Assets    06/29/07    BFC   
325,775 Tri Valley Ins    Seller Payable / Agency Assets    06/29/07    BFC   
1,699,926 Auto Insurance Mart, Inc.    Seller Payable / Agency Assets   
08/30/07    BFC    215,404 Luis Ramos    Seller Payable / Agency Assets   
08/30/07    BFC    194,101 Ramon Perales    Seller Payable / Agency Assets   
05/29/10    BFC    147,356 Tami Floyd & Assoc, Inc.    Seller Payable / Agency
Assets    08/30/07    BFC    307,613 David L. Hosford    Seller Payable / Agency
Assets    09/29/07    BFC    2,095,978 Toyne & Associates, Inc.    Seller
Payable / Agency Assets    08/30/06    BFC    209,662 Hal Hamrick, Inc.   
Seller Payable / Agency Assets    08/30/06    BFC    21,212 Paul Cook Ins
Agency, Inc.    Seller Payable / Agency Assets    08/30/06    BFC    217,338
Grant Allen Ins Group, Inc.    Seller Payable / Agency Assets    09/29/06    BFC
   288,200 Seguros Ideal, Inc.    Seller Payable / Agency Assets    12/28/05   
BFC    13,570 Klein Family Living Trust    Seller Payable / Agency Assets   
09/20/15    BFC    325,690 Gilmore Insurance Agency    Seller Payable / Agency
Assets    10/31/08    BFC    684,138 Jesus Garcia    Seller Payable / Agency
Assets    10/31/06    BFC    56,219 Lon Cross    Seller Payable / Agency Assets
   10/31/06    BFC    43,629 Alpha Risk Services    Seller Payable / Agency
Assets    10/31/06    BFC    255,000 Bethdun Inc.    Seller Payable / Agency
Assets    10/31/06    BFC    50,000 Advantage Auto Insurance    Seller Payable /
Agency Assets    11/30/06    BFC    121,021 Bailey Financial Inc.    Seller
Payable / Agency Assets    11/30/06    BFC    180,067 C. Guy Maxey & Assoc.   
Seller Payable / Agency Assets    10/31/07    BFC    108,483 Great Eagle
Services    Seller Payable / Agency Assets    11/30/07    BFC    177,111 Essex
Insurance Agency    Seller Payable / Agency Assets    12/29/07    BFC    193,667
Broward Discount Insurance    Seller Payable / Agency Assets    11/30/06    BFC
   112,692 BDIT of Margate    Seller Payable / Agency Assets    11/30/06    BFC
   32,429 BDIT of Lauderdale Lake    Seller Payable / Agency Assets    11/30/06
   BFC    30,583 BDIT of Pembroke Pines    Seller Payable / Agency Assets   
11/30/06    BFC    49,096 Accurate Insurance, Inc.    Seller Payable / Agency
Assets    06/29/06    BFC    45,261 Manuel Whitaker Trust    Seller Payable /
Agency Assets    01/31/11    BFC    919,109 EPUV Group Inc    Seller Payable /
Agency Assets    01/31/08    BFC    87,647 Taylor Insurance Co.    Seller
Payable / Agency Assets    01/31/07    BFC    80,608 Select isurance of Palm
Beach    Seller Payable / Agency Assets    01/31/07    BFC    55,983 JRP
Insurance Manager    Seller Payable / Agency Assets    02/28/08    BFC   
332,102 Allred Insurance Services    Seller Payable / Agency Assets    03/30/07
   BFC    220,000 Jayne R. Smith Ins.    Seller Payable / Agency Assets   
03/30/08    BFC    87,363 Blanca Olalde    Seller Payable / Agency Assets   
03/30/08    BFC    123,318 Combe Insurance Co.    Seller Payable / Agency Assets
   03/30/07    BFC    400,000 Kimberly Sarkosh    Seller Payable / Agency Assets
   05/28/06    BFC    30,000 First Heritage Insurance    Seller Payable / Agency
Assets    04/28/07    BFC    30,000 Ring Wil Associates    Seller Payable /
Agency Assets    04/28/06    BFC    272,617 InsWeb Insurance Services    Seller
Payable / Agency Assets    08/26/06    BFC    200,000 SRI Agency    Seller
Payable / Agency Assets    05/31/06    BFC    220,133 All American Insurance   
Seller Payable / Agency Assets    05/31/07    BFC    270,000



--------------------------------------------------------------------------------

Robertson’s Insurance Agency    Seller Payable / Agency Assets    05/31/07   
BFC    80,000 Addison York Ins Brokers, LTD    Seller Payable / Agency Assets   
06/29/06    BFC    174,725 Capitol City Auto Insurance    Seller Payable /
Agency Assets    06/29/06    BFC    3,200,857 Galley Rock Corp.    Seller
Payable / Agency Assets    06/29/06    BFC    873,626 C & L Agency Inc    Seller
Payable / Agency Assets    06/29/06    BFC    148,539 L. Z. Meeks    Seller
Payable / Agency Assets    12/29/06    BFC    30,000 Brooke Credit #4863   
Purchase of Agency assets /Agency Assets    09/15/15    BFC    1,133,509

(B) Obligations issued, undertaken or assumed as the deferred purchase price of
property or services (including, without limitation, “capital leases” in
accordance with generally accepted accounting principles) (other than trade
payables entered into in the ordinary course of business):

Phillips County, Kansas issued Industrial Revenue Bonds in February 2002 for the
purpose of purchasing, renovating, and equipping an office building in
Phillipsburg, Kansas for use as a processing center. The total bonds issued were
$825,000, with various maturities through 2012. The Company leases the building
from Phillips County, Kansas although it may be purchased by the Company for a
nominal amount at the expiration of the lease agreement. Under the criteria
established by SFAS 13, “Accounting for Leases,” this asset has been capitalized
in the Company’s financial statements.

Future capital lease payments are as follows:

 

Twelve Months Ended June 30, 2006

      

2007

   $ 120,000  

2008

   $ 119,000  

2009

   $ 118,000  

2010

   $ 117,000  

2011

   $ 114,000  

2012

   $ 111,000  

Total minimum lease payments

   $ 699,000  

Less amount representing interest

   ($ 144,000 )

Total obligations under capital leases

   $ 555,000  

Less current maturities of obligations under capital leases

   ($ 80,000 )

Obligations under capital leases payable after one year

   $ 475,000  

In July 2002, the Company acquired 100% of the outstanding ownership interest of
CJD & Associates, L.L.C. for an initial purchase price of $2,025,000. A portion
of the initial purchase price has been allocated to amortizable intangible
assets of the Company. The sellers are entitled to an increase of the initial
purchase price equal to 30% of CJD & Associates’ monthly net revenues during the
contingency period of September 1, 2003 to September 1, 2007. Any such purchase
price increase shall be paid to the sellers monthly during the contingency
period and, in accordance with paragraph 28 of FAS 141, “Business Combinations,”
the payment shall be recorded as an asset when made. Additional payments of the
purchase price in the amount of $2,038,000 have been made since the initial
purchase through June 30, 2006.

(C) Reimbursement or payment obligations with respect to letters of credit,
surety bonds and other similar instruments:

NONE



--------------------------------------------------------------------------------

(D) all obligations evidenced by notes, bonds, debentures or similar
instruments, including obligations so evidenced incurred in connection with the
acquisition of property, assets or businesses:

Brooke Acceptance Company LLC – Issued $13,350,000 in Asset Backed Securities

Brooke Captive Credit Company 2003, LLC – Issued $18,500,000 in Asset Backed
Securities

Brooke Securitization Company 2004A, LLC — Issued $20,000,000 in Asset Backed
Securities

Brooke Capital Company, LLC – Issued $32,000,000 in Asset Backed Securities

Brooke Securitization Company V, LLC – Issued $51,500,000 in Asset Backed
Securities

Brooke Securitization Company 2006-1, LLC – Issued $52,300,000 million in Asset
Backed Securities

See also the obligations listed in Part (i)(A) of this Schedule 3(s).

(E) Indebtedness created or arising under any conditional sale or other title
retention agreement, or incurred as financing, in either case with respect to
any property or assets acquired with the proceeds of such indebtedness (even
though the rights and remedies of the seller or bank under such agreement in the
event of default are limited to repossession or sale of such property):

NONE

(F) Monetary obligations under any leasing or similar arrangement which, in
connection with generally accepted accounting principles, consistently applied
for the periods covered thereby, is classified as a capital lease:

Phillips County, Kansas issued Industrial Revenue Bonds in February 2002 for the
purpose of purchasing, renovating, and equipping an office building in
Phillipsburg, Kansas for use as a processing center. The total bonds issued were
$825,000, with various maturities through 2012. The Company leases the building
from Phillips County, Kansas although it may be purchased by the Company for a
nominal amount at the expiration of the lease agreement.

(G) Indebtedness referred to in clauses (A) through (F) above secured by (or for
which the holder of such Indebtedness has an existing right, contingent or
otherwise, to be secured by) any mortgage, lien, pledge, charge, security
interest or other encumbrance upon or in any property or assets (including
accounts and contract rights) owned by any Person, even though the Person which
owns such assets or property has not assumed or become liable for the payment of
such indebtedness:

See Part (i)(A) of this Schedule 3(s), which lists the collateral for each note
entered into by the Company or its subsidiaries.



--------------------------------------------------------------------------------

(H) Contingent Obligations (as defined in the Securities Purchase Agreement) in
respect of indebtedness or obligations of others of the kinds referred to in
clauses (A) through (G) above:

In January 2006, the Company signed an agreement to acquire the capital stock of
Generations Bank from Kansas City Life Insurance Company for $10.1 million. Upon
approval by regulators and the satisfaction of other closing conditions, the
acquisition of Generations Bank by Brooke Brokerage Corporation will permit the
sale of banking services through the Company’s franchise agents and other
insurance agents. Subject to such approval and satisfaction of conditions,
closing is expected to occur during the third or fourth quarter of this year.

In July 2002, the Company acquired 100% of the outstanding ownership interest of
CJD & Associates, L.L.C. for an initial purchase price of $2,025,000. A portion
of the initial purchase price has been allocated to amortizable intangible
assets of the Company. The sellers are entitled to an increase of the initial
purchase price equal to 30% of CJD & Associates’ monthly net revenues during the
contingency period of September 1, 2003 to September 1, 2007. Any such purchase
price increase shall be paid to the sellers monthly during the contingency
period and, in accordance with paragraph 28 of FAS 141, “Business Combinations,”
the payment shall be recorded as an asset when made. Additional payments of the
purchase price in the amount of $2,038,000 have been made since the initial
purchase through June 30, 2006.



--------------------------------------------------------------------------------

Future long-term operating lease payments are as follows:

 

Twelve Months Ended June 30, 2006

   Operating Real Estate

2007

   $ 4,887,000

2008

   $ 4,472,000

2009

   $ 2,678,000

2010

   $ 914,000

2011

   $ 357,000

2012

   $ 3,000

Total minimum lease payments

   $ 13,311,000

As disclosed in the Company’s 10-Q filed on July 26, 2006, of the business and
real estate loans at June 30, 2006, approximately $3,845,000 in loans were sold
to various participating lenders with recourse to Brooke Credit Corporation.
Such recourse is limited to the amount of actual principal and interest loss
incurred and any such loss is not due for payment to the participating lender
until such time as all collateral is liquidated, all actions against the
borrower are completed and all liquidation proceeds applied. However,
participating lenders may be entitled to periodic advances from Brooke Credit
Corporation against liquidation proceeds in the amount of regular loan payments.
At June 30, 2006, all such recourse loans: a) had no balances more than 60 days
past due; b) had adequate collateral; and c) were not in default.

The following summarizes our contractual obligations as of June 30, 2006 and the
effect those obligations are expected to have on our liquidity and cash flow in
future periods (in thousands):

 

Contractual Obligations

   Total    Less than
1 year    1 to 3
years    3 to 5
years    More than
5 years

Short-term borrowings

   $ 73,953    $ 73,953    $ —      $ —      $ —  

Long-term debt

     56,057      30,017      19,519      4,671      1,850

Interest payments*

     11,918      7,351      3,252      741      574

Operating leases (facilities)

     13,311      4,887      7,150      1,271      3

Capital leases (facilities)

     555      80      175      195      105

Other contractual commitments**

     1,107      898      209      —        —                                   
 

Total

   $ 156,901    $ 117,186    $ 30,305    $ 6,878    $ 2,532

--------------------------------------------------------------------------------

* Includes interest on short-term and long-term borrowings.

 

** Projected future purchase price payments due to sellers of CJD & Associates,
L.L.C. that are contingent on future revenues.

Our principal capital commitments consist of bank lines of credit, term loans,
deferred payments to business sellers and obligations under leases for our
facilities. We have entered into enforceable, legally binding agreements that
specify all significant terms with respect to the contractual commitment amounts
in the table above.



--------------------------------------------------------------------------------

(ii) Contracts, agreements or instruments of the Company or any of its
Subsidiaries, the violation of which, or default under which, by the other
party(ies) to any such contract, agreement or instrument could reasonably be
expected to result in a Material Adverse Effect:

None

(iii) Contracts, agreements or instruments relating to any Indebtedness (as
defined in the Agreement), the provisions of which the Company or any of its
Subsidiaries are in violation or default, except where such violation or default
would not result, individually or in the aggregate, in a Material Adverse
Effect:

None

(iv) Contracts, agreements or instruments of the Company or any of its
Subsidiaries relating to any Indebtedness, the performance of which, in the
judgment of the Company’s officers, has or is expected to have a Material
Adverse Effect:

None



--------------------------------------------------------------------------------

SCHEDULE 3(t)

Actions, Suits, Proceedings, Inquiries or Investigations Pending or

Threatened against or in Connection with the Company and its

Subsidiaries

The Colin Davidson mediation/arbitration is a demand by Mr. Davidson and his
wife for arbitration in connection with contingency payments due under the
purchase agreement by which the Company acquired CJD & Associates, L.L.C.
(“CJD”) from the claimants. Brooke acquired CJD in July 2002 for an initial
purchase price of $2,025,000, with contingency payments based on 30% of certain
CJD monthly net revenues during the period between September 1, 2003 and
September 1, 2007. Additional payments totaling $2,038,000 were made through
June 30, 2006. The claimants dispute the Company’s calculation of past
contingency payments based on commission income and the manner in which future
payments are to be paid, alleging that amounts from certain expense accounts
were erroneously deducted from commissions in arriving at the contingency
payments, that the Company has failed to direct excess and surplus lines risks
to CJD (including business from Brooke franchisees) in accordance with the
purchase agreement, and that the Company directed premium financing business to
suppliers other than CJD. In addition, the Davidsons allege that Mr. Davidson’s
non-competition clause is void. After the parties agreed to mediate, the
Davidsons demanded that the matter proceed to arbitration without mediation. In
the arbitration filing, the Davidsons claim that the matter is a dispute between
a buyer and a seller as to the amount of contingency payments due to the seller
under the agreement. We have advised the American Arbitration Association that
mediation is a condition precedent to arbitration under the contract in
question. The arbitration demand is $5 million, although the Davidsons have not
set forth any specific damages that would support such a demand. Brooke has
requested that the Davidsons provide documentation to support the demand in the
case. No reserve has been established as a loss is not considered probable or
estimable.

On January 29, 2006, Brooke Franchise Corporation (“Brooke”) purchased all
20,000 shares of Costless Reliable Insurance Agency, Inc., stock from the Manuel
Whitaker Living Trust (“Whitaker”) for a purchase price of $2,319,146.74. An
amount equal to $720,000 was paid on the closing date and the balance of
$1,599,146.74 was to be paid in 20 quarterly installments of $79,957.33. All
stock was to be transferred free and clear of all liens and encumbrances and
Whitaker was to provide a closing balance sheet in which the net tangible book
value was zero on the closing date. Whitaker failed to extinguish a $315,000
loan to Oak Street Funding prior to the closing date and failed to account for
$92,000 worth of items in his proposed closing balance sheet. Brooke exercised
its equitable right to offset such amounts against future payments owed to
Whitaker. Whitaker objected and the parties participated in mediation on
August 3, 2006 where no settlement was reached. Whitaker filed suit in
California for acceleration of all payments due under the promissory note
arguing that the promissory note and purchase agreement were not fully
integrated. Brooke intends to demand arbitration in Kansas for Whitaker’s breach
of contract.



--------------------------------------------------------------------------------

SCHEDULE 3(z)

Subsidiary Rights

In connection with certain of Brooke Credit Corporation’s “O/C loans” identified
in Schedule 3(s), Brooke Credit Corporation has transferred its rights to
distributions received from the securitization special purpose entities to Home
Federal Savings and Loan Association of Nebraska and Valley View State Bank, as
applicable.



--------------------------------------------------------------------------------

SCHEDULE 4(d)

Use of proceeds

The Company will use part of the proceeds from the sale of the Securities (as
defined in the Securities Purchase Agreement) to pay off the promissory note
dated May 25, 2006 in the original principal amount of $10,000,000 with interest
at an annual rate of 2.75% over the New York Prime Rate with a maturity date of
September 22, 2006, secured by assets of Brooke Corporation, except for Brooke
Corporation’s stock of Brooke Credit Corporation, Brooke Franchise Corporation,
Brooke Agency Services Company LLC and Brooke Brokerage Corporation.